




Exhibit 10.2


“***” = CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.




AMENDMENT 4 TO
MASTER AGREEMENT


This Amendment 4 (“Amendment”) to the Master Agreement dated August 19, 2008,
between Health Net, Inc. (“Health Net”), a Delaware corporation with its
principal place of business located at 21650 Oxnard Street, Woodland Hills, CA
91367 and International Business Machines Corporation (“Supplier”), a New York
corporation with a place of business located at Route 100, Somers, NY 10589, as
amended, (“Master Agreement”) is entered into as of March 1, 2014 (the
“Amendment 4 Commencement Date”).


RECITALS


WHEREAS, Health Net and Supplier are Parties to the Master Agreement; and


WHEREAS, the Master Agreement was currently scheduled to expire on February 14,
2014; and


WHEREAS, Health Net recently exercised two of its renewal options under Section
4.2 of the Master Agreement, which extended the expiration date of the Master
Agreement; and


WHEREAS, this Amendment documents the Parties’ intent to amend certain terms of
the Master Agreement, including extending the Term for two years beyond the
original expiration date, modifying the scope of Services, pricing and certain
other terms, and agreeing that Health Net’s exercise of the renewal option is
null and void and resetting the number of renewal options that Health Net has to
the number originally set forth in the Master Agreement, all as further
described herein.


NOW, THEREFORE, in accordance with Section 25.3 of the Master Agreement, and in
consideration of the mutual covenants, conditions and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree to the foregoing and as
follows:


1.
Incorporation of Recitals; Definitions. The foregoing recitals are hereby
incorporated into this Amendment and made a part hereof. Defined terms used in
this Amendment shall have the same meaning as in the Agreement unless otherwise
specifically defined herein.



2.
This Amendment incorporates the following changes to the Master Agreement:

A.
The Master Agreement is hereby modified as follows:

1.
Section 4.1 of the Master Agreement is replaced with the following:

The term of this Agreement shall commence on the Effective Date and expire on
February 29, 2016 unless it is terminated earlier or is extended pursuant to the
terms of this Agreement (such period, together with all extensions thereof, the
“Term”). It is understood and agreed that the terms and conditions in effect
during Contract Year 5 shall be in effect during Contract Years 6 and 7.
2.
For clarity, the Parties agree that (i) the extension options exercised by
Health Net pursuant to Section 4.2 of the Master Agreement are revoked by Health
Net and null and void, and shall be treated as though Health Net never exercised
such extension options, and (ii) as of the Amendment 4 Commencement Date, Health
Net has three (3) extension options of up to six (6) months each, that it may
exercise, as described in the last sentence of Section 4.2 of the Master
Agreement. The number


Health Net/IBM Confidential         Amendment 4     Page 1

--------------------------------------------------------------------------------






of such extension options and the notice period for exercising such options are
subject to Section 16.1(i) as added by this Amendment 4.
3.
The following is added to the end of Section 16.1(c) of the Master Agreement:

Health Net waives its right to terminate this Agreement pursuant to this
subparagraph (c) in connection with any Critical Service Level failure that may
have occurred prior to the start of the Amendment 4 Commencement Date.
4.
The following is hereby added as Section 16.1(i) of the Master Agreement:

(i) Termination Due to Failure to Achieve Amendment 4 Milestones. If Supplier
fails to complete the Projects described on Exhibit A-14 (the “Backlog
Projects”) or any required milestones for such Projects by their respective
Committed Dates set forth on Exhibit A-14 (“Committed Dates”), subject to
Section 8.3, then by providing Supplier notice no later than September 1, 2014,
Health Net may immediately terminate all provisions within this Amendment 4
(except as set forth below) at no additional charge. If Health Net elects to so
terminate this Amendment 4, the last sentence of Section 4.2 shall be replaced
by the following sentences: Health Net shall have five (5) such extension
options of up to six (6) months each (each a “Renewal Term”). At the time of
terminating Amendment 4, Health Net may exercise the first two such extension
options (extending the Term from February 14, 2014 to a date not later than
February 28, 2015), by providing notice of such exercise to Supplier, and the
three month notice requirement for exercising the extension options is waived.
5.
The following new Section 2.21(c) shall be added to Schedule A (Services):

(c) The Parties will cooperate in good faith to develop the following:
(i) A schedule of server refresh obligations during the original initial term of
the Agreement that were not performed by Supplier, showing the dates by which
such refresh obligations will be performed. The charges for Supplier’s
performance of these refresh obligations (which consist of providing labor to
support the refresh of equipment for which Health Net has financial
responsibility) has been paid to Supplier in the Annual Service Charge paid
during the initial term of the Agreement.
(ii) A schedule of refresh obligations for workstations and servers to be
performed by Supplier during Contract Years 6 and 7, showing the dates by which
such refresh obligations will be performed. The charges for Supplier’s provision
of labor to support such workstation and server refresh obligations are covered
in the Annual Service Charge to be paid to Supplier during Contract Years 6 and
7.
6.
Subsection 2.1(a), Amount at Risk, in Section 2 (Definitions) of Schedule B
(Service Levels) is deleted in its entirety and replaced with the following:


Health Net/IBM Confidential         Amendment 4     Page 2

--------------------------------------------------------------------------------






(a) “Amount at Risk” means an amount equal to ***percent (***%) of the aggregate
monthly charges payable by Health Net under this Agreement. The Parties shall
exclude from the aggregate monthly charges payable by Health Net the following
components of the charges:
[exh102item6pica01.jpg]


7.
The following is hereby added as Section 5.6 to Schedule B.

5.6 Amendment 4 Additional Service Levels
(a)
Within 30 days after the execution of Amendment 4, the Parties will develop
additional Service Levels for the categories set forth below (the “Amendment 4
Service Levels”) in accordance subsection (b) below. These new Service Levels
will be effective on September 1, 2014:

(i)
Project Service Levels that address the following (the “Project SLAs”):

(1)
Turnaround time for intake, design and estimation of project requests

(2)
Delivery of projects and project milestones within a ***% variance of the
written price estimate provided by Supplier upon which HN based its decision to
proceed with the project

(3)
Delivery of projects and project milestones within a ***% variance of the
written schedule estimate provided by Supplier upon which HN based its decision
to proceed with the project

(4)
Quality of Supplier deliverables and artifacts, which will be measured based
upon when a deliverable does not meet its specifications *** times.



These Project SLAs shall not be Critical Service Levels (i.e., not subject to
payment of Service Level Credits), however, amounts paid for Projects shall be
counted in the Amount at Risk calculation. Health Net shall have the right to
designate Project Service Levels as Top *** Critical Service Levels pursuant to
Section 16.1(c) of the Master Agreement, and if Health Net does so,
notwithstanding any term in the Agreement to the contrary including Section
16.1(c), and regardless of any Weighting Factors that may have been assigned by
Health Net to the Project SLAs pursuant to the provisions of Section 16.1(c),
Supplier’s failure to achieve such Project SLAs will not result in any Service
Level Credits to Health Net.

Health Net/IBM Confidential         Amendment 4     Page 3

--------------------------------------------------------------------------------








(ii)
Business Functions Service Levels (a replacement of the current General System
Availability Service Level Number 4 on Exhibit B-1 with “Top Business Function”
SLAs to better reflect the end user experience), including the joint plan to
identify the “Top Business Function” applications, associated servers, end users
and locations.

(b)
The Amendment 4 Service Levels will be established within thirty (30) days after
the execution of Amendment 4 using the following process.

(i)
If Gartner has published a “Suggested” service level prior to March 1, 2014, the
Amendment 4 Service Level shall be set using such standard.

(ii)
If Gartner has not published a “Suggested” service level prior to March 1, 2014,
Health Net shall establish the Amendment 4 Service Level, as long as the
standard so established by Health Net is reasonable.

(iii)
Supplier shall have the right to object to the reasonableness of the Service
Level set by Health Net by sending written notice to Health Net. If Supplier so
objects, KPMG will determine whether such Service Level is reasonable.

1.
If KPMG determines that the Service Level set by Health Net is reasonable, then
it will become the Amendment 4 Service Level, and Supplier shall pay KPMG’s fees
relating to this effort.

2.
If KPMG determines that the Service Level set by Health Net is not reasonable,
then (i) KPMG shall so notify Health Net and Supplier, (ii) Health Net shall pay
KPMG’s fees relating to this effort, and (iii) clause (iv) below shall apply.

(iv)
In the event that Supplier objects to the reasonableness of a Service Level
established by Health Net per clause (ii) that KPMG determines is not reasonable
per clause (iii)(2), then Health Net shall have the right to propose an
alternative reasonable Service Level as set forth in Section (ii), in which
event clauses (ii) and (iii) will apply until a Service Level has been
established.

(v)
Notwithstanding any term in the Agreement to the contrary including Section
16.1(c), and regardless of any Weighting Factors that may be assigned by Health
Net to any Project SLAs established pursuant to this Amendment 4, Supplier’s
failure to achieve such Project SLAs will not result in any Service Level
Credits to Health Net if such failure by Supplier was the cause of Supplier’s
forfeiture of any of the specific Targets (defined below). For the avoidance of
doubt and in furtherance of greater clarity, all SLAs contemplated in this
Amendment 4 shall be subject to Service Level Credits during the Renewal Terms.



8.
The current subsection (b) of Section 4.1 (Annual Services Charges) of Schedule
C (Charges) is deleted and replaced by the following:



(b) The Annual Services Charge (inclusive of the charges for the Work Orders set
forth in Exhibit C-3) shall fully compensate Supplier for providing and
supporting (i) the volume of RUs set forth in the Resource Baselines; and (ii)
the services set forth in the Work Orders identified in such Exhibit. If the
quantity of RUs consumed by Health Net within any Resource Category in any ***
is more or less than the quantity of RUs specified in such Resource Baseline, an
ARC or RRC, respectively, shall be applicable as provided in Section 4.2, except
as provided otherwise for particular Resource Units or in particular
circumstances. The ARCs represent compensation for the additional related
Services provided. The RRCs represent credits for under-utilization of the
related Services.


9.
Subsections (a) through (f) of Section 4.3 (ARC and RRC Deadbands) of Schedule C
are deleted in their entirety.




Health Net/IBM Confidential         Amendment 4     Page 4

--------------------------------------------------------------------------------






10.
Subsection (b) of Section 4.5 (Minimum Commitment) of Schedule C is deleted in
its entirety. Further, there shall be no Minimum Commitment during any of the
Renewal Terms.



11.
The following new Sections 5.2(h) - 5.2(k) are hereby added to Schedule C:



(h) During the first 60 days after the Amendment 4 Commencement Date, there
shall be no limit on the amount of the Baseline Project Pool that Supplier may
use to perform work on Backlog Projects. During the period of May 1 through May
31, 2014, Supplier may use up to ***percent (***%) of the Baseline Project Pool
to perform work on Backlog Projects. In no event after May 31, 2014 shall
Supplier use more than ***percent (***%) of the Baseline Project Pool to perform
work on Backlog Projects unless Supplier has first received Health Net’s written
consent to expressly do so. Any additional Project Hours (including those
performed by project manager and technical solution architects) that Supplier
may require in order to complete Backlog Projects by their respective Committed
Dates will be provided at no additional charge to Health Net. Notwithstanding
the foregoing, Supplier shall work diligently to timely provide all Services,
and Supplier’s efforts on Backlog Projects shall not compromise its efforts on
the other Projects or Services. Further, Backlog Projects are part of the Health
Net Project Pipeline.
(i) Except for the express refresh obligations for which Health Net has
financial responsibility under this Agreement, and subject to Section
2.21(a)(iii)(B) of Schedule A, all Supplier Personnel engaged in fulfilling
Supplier’s Hardware and Software refresh and currency requirements under this
Agreement are the financial responsibility of IBM. For purposes of clarity and
by way of example and not limitation, Hardware and Software refresh and currency
Services shall not be deemed a Project and the hours for Supplier Personnel used
therein shall not be counted as chargeable Project Hours unless such Hardware
and Software refresh and currency Services are expressly described in one or
more of the Backlog Projects.
(j) Beginning as of the execution date of Amendment 4, except for information
regarding Network-related project services, which will be reported in the month
following the month in which the Network project services were performed,
Supplier must provide the following information in the week following the week
in which the services were performed:
(i)
Input Project Hours spent/projected by Project and role into PlanView on a ***
basis

(ii)
Status of IBM activities delivered for the Project to the Health Net Project
Manager

(iii)
Projected timeline to complete the Project as well as any adjustments delivered
to the Health Net Project Manager

(iv)
Dependencies that Supplier has on Health Net for timely completion of the
Project delivered to the Health Net Project Manager

(v)
Supplier shall also promptly provide to Health Net any additional information
and backup documentation reasonably requested by Health Net that is relevant to
the calculation of the credit described in Section 5.2(d) of Schedule C.



Health Net will be responsible for providing all required access to the Plan
View application for each Project no less than one week prior to the data entry
deadline. If access is delayed by Health Net, input deadlines will be two weeks
after the access is granted for affected Projects.



Health Net/IBM Confidential         Amendment 4     Page 5

--------------------------------------------------------------------------------






In the event Supplier identifies Project Hours that were not inputted within the
required timeframes, Supplier may request a waiver from Health Net to approve
such additional hours. Granting of such waiver shall be at the sole discretion
of Health Net and must be in writing and signed by Health Net’s Director of IT
Production Support or V.P. of Information Systems (which may be provided
electronically via PDF) to be effective. If Health Net issues a waiver, Supplier
must input the required information within ten (10) days after Supplier’s
receipt of such waiver.


If Supplier fails to input or provide data for which a waiver was provided
within such ten (10) day period, then none of those hours shall be deducted from
the total of Project Hours available to Health Net, nor may such hours be
chargeable to Health Net.
12.
(k) For the purpose of clarity and the avoidance of doubt, the parties
acknowledge that Amendment 4 is not intended to resolve the pending dispute
relating to the calculation of any credit that may be owed pursuant to this
Section 5.2 (Baseline Project Pool). The current table at the end of Section 6.1
(Introduction) of Section 6 (Hardware Services Charges) of Schedule C is deleted
in its entirety and replaced with the following new table:

 
Contract Year
 
CY1
CY2
CY3
CY4
CY5
CY6
CY7
HSC Allocation (1)
$***
$***
$***
$***
$***
$***
$***
(1) That portion of the HSC that pertains to the purchase of the Equipment
described in Items # 17, 18 and 19 of Exhibit A-1 (Refresh) is as follows:
Contract Year 1 = $***
Contract Year 2 = $***
Contract Year 3 = $***
Contract Year 4 = $***
Contract Year 5 = $***



13.
The current subparagraph (a) and the first paragraph of subparagraph (b) of
Subsection 8.1 (Cost of Living Adjustment (COLA)) to Section 8 (Adjustments to
Charges) of Schedule C are deleted in their entirety and replaced with the
following:

(a)Each calendar year beginning January 1, 2010 for the T&M Rates and January 1.
2015 for all other Rates and Charges, Supplier shall have the right to increase
(i) the Annual Services Charge, (ii) the ARC/RRC Rates, and (iii) the T&M Rates
(collectively, the “Adjustable Charges”) using the Inflation Factor defined
below (each adjustment, a “COLA”). Supplier shall not increase the Adjustable
Charges for T&M Rates prior to January 1, 2010 and shall not increase the
Adjustable Charges for all other Rates and Charges prior to January 1, 2015.
(b)Subject to Section 8.1(d) below, the “Inflation Factor” for each calendar
year beginning in 2010 for the T&M Rates and in 2015 for all other Rates and
Charges shall be equal to ***percent (***%) times the percentage increase in the
Consumer Price Index (rounded to two digits to the right of the decimal point)
(i) from December 31, 2008 (the “T&M Base Year Index”) to December 31 of the
year immediately preceding the year in which the COLA is to be made on the T&M
Rates; and (ii) from December 31, 2013 (the “Other Rates and Charges Base Year
Index”) to December 31 of the year immediately preceding the year in which the
COLA is to be made on all other Rates and Charges. If the Inflation Factor is a
negative number, no adjustment shall be made. In calculating adjustments
hereunder, the Inflation Factor shall be applied to the Adjustable Charges as
set forth in this Agreement on the Amendment 4 Commencement Date.


14.
***


Health Net/IBM Confidential         Amendment 4     Page 6

--------------------------------------------------------------------------------








15.
The following is hereby added as a new Section 8.12 to Schedule C:

8.12 VOIP
Prior to this Amendment 4, Supplier submitted a proposal to deliver the VoIP
project utilizing both New Services and Project Team resources. Health Net will
evaluate and meet with Supplier to discuss the proposal. If Health Net
determines that Supplier’s proposal is competitively priced and satisfies all
other Health Net requirement, then Health Net and Supplier will engage in
another round of scope and architecture discussions to further reduce the cost
of the Project while still meeting the objectives.


16.
For the avoidance of doubt and in furtherance of greater clarity, as it relates
to Exhibits C-2 and C-4, the parties acknowledge their intent is to modify only
the baselines and rates for IT services as a result of this Amendment.

3.
Attachments:

Amendment 4 Exhibit C-2
Amendment 4 Exhibit C-3
Amendment 4 Exhibit C-4
Amendment 4 Exhibit C-8
Exhibit A-14


4. Miscellaneous. Both parties agree to work in good faith and to deal fairly
with one another in performing all of the tasks and obligations contemplated by
the Agreement and this Amendment. Except as expressly amended herein, the terms
and conditions of the Master Agreement shall remain unchanged and in full force
and effect, including without limitation Supplier’s obligations to perform
during the new Term the Services included within the Annual Service Charge
during the original Term. In the event of any conflict or inconsistency between
the provisions of the Master Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control. All terms used herein but not
defined herein that are defined in the Master Agreement shall have the same
meaning for purposes hereof as they do for purposes of the Master Agreement.
This Amendment shall be binding upon and shall inure to the benefit of the
Parties and their respective beneficiaries, successors and assigns.


IN WITNESS WHEREOF, the Parties have executed this Amendment to the Master
Services Agreement as of the Amendment 4 Commencement Date.


HEALTH NET, INC.






By: /s/ Robert Bushey, Vice President,
         Strategic Sourcing and Procurement


Date: May 21, 2014






INTERNATIONAL BUSINESS
MACHINES CORPORATION




By: /s/ George Cruser, General Manager




Date: May 21, 2014


Health Net/IBM Confidential         Amendment 4     Page 7

--------------------------------------------------------------------------------












EXHIBIT C-2
RESOURCE BASELINES
***

Health Net/IBM Confidential         Amendment 4     Page 8

--------------------------------------------------------------------------------








EXHIBIT C-3
ANNUAL SERVICES CHARGE
***

Health Net/IBM Confidential         Amendment 4     Page 9

--------------------------------------------------------------------------------








EXHIBIT C-4
ARC/RRC RATES
***

Health Net/IBM Confidential         Amendment 4     Page 10

--------------------------------------------------------------------------------






EXHIBIT C-8
TERMINATION CHARGES
***

Health Net/IBM Confidential         Amendment 4     Page 11

--------------------------------------------------------------------------------








EXHIBIT A-14
BACKLOG PROJECTS and SCHEDULE A IMPROVEMENTS





Health Net/IBM Confidential         Amendment 4     Page 12

--------------------------------------------------------------------------------








RFS
Title
Committed Dates
Milestone and Comments
09-160
HNFS Secure Remote Computing
05/30/14
Date is a milestone to develop a solution for the Lotus Notes issue
09-190
WLS and ESB Updates NEW
09/30/14
 
10-056
ODW Database Move
07/15/14
 
10-168
Corp SQL Cluster Upgrade
09/30/14
 
10-178
T-3 Information Warehouse
04/01/14
complete
10-286
McAfee TPE implementation
09/30/14
 
10-306
Network IPS / NAC
06/30/14
 
11-056
Oracle V72.4 RDB Upgrade HP Upgrade
09/30/14
 
11-067
HNFS Customer Contact Center Modern (pega) (Confirm Roll-out schedule)
04/11/14
complete
11-091
Windows 7 Enterprise
07/30/14
 
11-116
HNFS SQL storage space
03/15/14
complete
11-121
Commercial Two Factor Authentication
07/01/14
 
11-154
Add Xendesktop for DR
06/01/14
 
11-170
UpgradeApache
04/01/14
complete
11-173
Upgrade AIX
06/18/14
 
11-211
Healthnet.com Redesign
05/11/14
 
11-222
SAS Upgrade
09/01/14
 
12-032
ISP - DB/Oracle Work Stream
07/30/14
 
12-038
BO 5.x to BOXI 3.1 Migration
07/31/14
 
12-049
ISP - NETQoS analysis
07/30/14
 
12-054
ISP - Omnibus Deployment
07/31/14
 
12-085
EOL/EOS Network hardware
08/15/14
 
12-092
Dual Eligible Reporting
04/01/14
complete
12-093
ISP - MyArchive solution
07/31/14
 
12-106
InfoSec Scanning Servers
06/09/14
 


Health Net/IBM Confidential         Amendment 4     Page 13

--------------------------------------------------------------------------------






RFS
Title
Committed Dates
Milestone and Comments
12-110
Informatica
09/30/14
 
12-126
Add ODW to DR
06/01/14
 
12-127
Add Re-platformed Informatica to DR
07/30/14
 
12-133
Add OCOE to DR
06/01/14
 
12-149
DMZ Mailgate Replacement
05/15/14
Date is a milestone for the completion of disk drive removal
12-154
Commercial Oracle DB Upgrades
08/15/14
 
12-166
SAP Storage Growth Request
06/01/14
 
12-171
DUALS 13R2 ABS and Surround Implementation (April Complete)
04/17/14
Date is a milestone for the last deliverables completed (HN go live with IVR,
pcr03 storage installed)
12-177
Refresh SVC 1
07/15/14
 
12-185
RDB Schema Move
09/30/14
 
13-007
Commercial Domain Controller Expansion
03/15/14
complete
13-008
Federal Domain Controller Expansion
05/19/14
Date is a milestone for the promotion of the first domain controller (assumes
encryption fixed)
13-012
Migrate Medi-Cal to ABS
07/31/14
 
13-013
Replace InTrust with ChangeAdvisor
08/04/14
Milestone completion on 8/4 will be that Change Advisor is live.
13-015
Transition Security Operations Center
06/30/14
 
13-037
RHEL VMS for Pega AES Monitoring
04/30/14
Complete
13-040
Update DNS Infrastructure
09/30/14
Date is a milestone for requirements as currently scoped, but excludes decom.
13-047
AMES Access Administration
05/01/14
 
13-048
HP ALM 11x Upgrade (Currency)
08/11/14
Health Net must sign the work order by 4/30
13-050
Health Net Boulder firewall upgrade
10/31/14
 
13-052
Add Storage to Oakland
06/30/14
 


Health Net/IBM Confidential         Amendment 4     Page 14

--------------------------------------------------------------------------------






RFS
Title
Committed Dates
Milestone and Comments
13-064
VMS 10gE Solution
07/29/14
 
13-070
Deploy cisco phones in WH
06/30/14
 
13-072
Vacate and Decom RC-APP47
06/09/14
 
13-073
Resource IQ Data Rehosting
05/30/14
 
13-075
i-Series Encryption
09/30/14
 
13-079
WR Entrendex to FormWorks 5.0 Migration
07/15/14
 
13-080
HEDIS Data Retention/Legal Hold
05/16/14
 
13-081
CalPERS 2014 Implementation
04/01/14
Complete
13-083
HNFS Management Traffic Routing
03/15/14
Complete
13-084
Upgrade Citrix Environment to Windows Server 2008 PUB - Health Net Project
Template
09/30/14
 
13-086
TR Currency CDS Server Refresh
05/31/14
Date is a milstone for IBM to turn over servers to application team
13-090
Woodland Hills Tape Library Expansion
04/14/14
Complete
13-091
Rancho Cordova Tape Library Expansion
03/15/14
complete
13-094
Macess Upgrade Project
09/06/14
 
13-101
HN RC-APP11 Virtual Server Upgrade
05/15/14
Date is a milestone for IBM to turn over servers to application team
13-104
Zavanta common share relocation to Boulder
04/15/14
complete
13-112
Bulk decommission - Physical
05/05/14
complete
13-113
Bulk decommission - Virtual
05/05/14
complete
13-114
Solution Commercial Rightfax for DR
06/01/14
 
13-115
Solution and Add Federal Rightfax for DR
06/01/14
 
13-118
MR Replatform
05/15/14
complete
13-119
Decom Set 2 SALSA
04/01/14
Complete
13-120
Decom WH Citrix
04/01/14
Complete
13-122
Solution and add Federal NAS to DR
08/01/14
 


Health Net/IBM Confidential         Amendment 4     Page 15

--------------------------------------------------------------------------------






RFS
Title
Committed Dates
Milestone and Comments
13-123
Fresno Move
07/14/14
 
13-124
Migrate and Decom WH-IVRSW01
09/15/14
 
13-127
Upgrade Sysgem to SEM v3.x
06/01/14
Date is a milstone for IBM to turn over servers to application team
13-168
Civer Psych Data Archival
05/23/14
 
13-169
Additional Storage for Core Dump Files
07/01/14
 
13-171
TR Accruent RC-APP30 Vacate and Decom
07/15/14
 
13-172
Upgrade RightFax Application to v10
08/15/14
 
13-173
 Pega AES Acquisition - HNFS
09/01/14
 
14-003
SHP & ABS - Provider & Directories
09/30/14
 
14-005
PGBA TR3960 Redundant Hold Time Project
06/30/14
 
14-006
Expand Testing Environments Requirements (part of Medi-Cal Migration)
06/27/14
Date is a milestone for solution implementation as currently scoped, but
excludes decom.
14-008
Internal Mail Gate Replacement
09/30/14
 
14-009
TR FS MAPINFO Server Refresh
05/01/14
Cancelled , moved to refresh 98-034
14-011
FilemakerPro Upgrade
08/30/14
 
14-012
CQM PQI SQL Database
06/15/14
 
14-013
Adding PAOS UAT Environment
05/01/14
Complete
14-014
Shadow Software Version Upgrade
07/15/14
 
14-015
Aerojet Redesign
09/30/14
Date is a milestone for requirements as currently scoped, but excludes decom.
98-019
(Currency) Upgrade zOS to v1.12
09/30/14
 
98-025
(Currency) Riverbed Steelhead Network Appliance upgrade
07/31/14
 


Health Net/IBM Confidential         Amendment 4     Page 16

--------------------------------------------------------------------------------








RFS
Schedule A Description
Committed Dates
Milestone and Comments
12-142
2011 ISA Remedation Program
05/16/14
Date is a milestone for all items listed on the worksheet "12-142 2011 ISA
Detail"
99-006
ISP Monitoring Tools Deployment
07/30/14
 
99-002
ISP BUR Move Backups to Backend Network
04/30/14
Complete
10-273
2011 Tech Refresh
07/31/14
 
99-008
ISA 2012 Remediation
05/16/14
Date is a milestone for all items listed on the worksheet "99-008 2012 ISA
Detail"
99-009
ISP ITCAM Implementation (formally 99-008)
04/21/14
complete
98-013
DB2 on zOs Upgrade
09/30/14
 
98-012
TR CURRENCY RC-APP42 Refresh
06/30/14
 
98-015
TR Currency BLD-SQLCL1011 Refresh
06/15/14
Date is a milestone for IBM to handover servers to HN per the scope of the BTI
WO
98-016
TR Currency RC SCCM Refresh
05/30/14
 
98-018
TR Currency Upgrade RC-APP08 Refresh
05/30/14
 
99-029
XP Storage Array Microcode Upgrades
08/31/14
 
99-031
Secondary Power Remediation
07/15/14
 
99-032
HPSE installation on servers
07/15/14
 
99-033
SVC Firmware Upgrade
07/30/14
 
99-035
TDP Deployment for SQL
07/15/14
 
99-036
LAN Free on Large Unix Servers
07/15/14
 
98-024
TR ABS CAP Refresh
06/30/14
Date is a milestone for IBM to turn over servers to application team
98-020
TR Intranet Content OS Refresh
05/30/14
Date is a milestone for IBM to turn over servers to application team
98-021
TR MAGIC SQL migration and decommission
05/30/14
Date is a milestone for IBM to turn over servers to application team
98-022
Decom Set 1
05/21/14
 
98-023
Upgrade Vmware vSphere to v5.1
09/30/14
 


Health Net/IBM Confidential         Amendment 4     Page 17

--------------------------------------------------------------------------------










Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
299
IBM
WIP - CMR
ISA001079
High
167.238.169.7
bld-hn-dnscache01
ISA2011
17562
IBM
WIP
ISA001560
Low
167.238.169.5
bld-hn-dnsgm
ISA2011
17563
IBM
WIP
ISA001563
Low
167.238.169.5
bld-hn-dnsgm
ISA2011
26325
IBM
WIP
ISA001212
Medium
167.238.202.13
bld-hn-vcs-prd.hncorp
ISA2011
26274
IBM
WIP
ISA001147
High
167.238.202.5
FED-STG2
ISA2011
26275
IBM
WIP
ISA001148
High
167.238.202.5
FED-STG2
ISA2011
26276
IBM
WIP
ISA001149
High
167.238.202.5
FED-STG2
ISA2011
26278
IBM
WIP
ISA001157
Medium
167.238.202.5
FED-STG2
ISA2011
26277
IBM
WIP
ISA001156
High
167.238.202.5
FED-STG2
ISA2011
26279
IBM
WIP
ISA001147
High
167.238.202.6
RC-RAX25
ISA2011
26280
IBM
WIP
ISA001148
High
167.238.202.6
RC-RAX25
ISA2011
26281
IBM
WIP
ISA001149
High
167.238.202.6
RC-RAX25
ISA2011
26283
IBM
WIP
ISA001157
Medium
167.238.202.6
RC-RAX25
ISA2011
26282
IBM
WIP
ISA001156
High
167.238.202.6
RC-RAX25
ISA2011
26268
IBM
WIP
ISA001157
Medium
167.238.202.34
Vlan 111 / LB-DATA-PROD-2 to LB Vlan 912
ISA2011
13376
IBM
WIP
ISA001476
Medium
167.238.143.79
167.238.143.79
ISA2011
17231
IBM
WIP
ISA001574
Medium
167.238.143.79
167.238.143.79
ISA2011
17228
IBM
WIP
ISA001567
Medium
167.238.143.79
167.238.143.79
ISA2011
13189
IBM
WIP
ISA001473
Medium
167.238.143.79
167.238.143.79
ISA2011
13286
IBM
WIP
ISA001474
Medium
167.238.143.79
167.238.143.79
ISA2011
13441
IBM
WIP
ISA001477
Medium
167.238.143.79
167.238.143.79
ISA2011
17229
IBM
WIP
ISA001571
Medium
167.238.143.79
167.238.143.79
ISA2011
297
IBM
WIP
ISA001010
Medium
141.177.178.39
BCM40.localdomain
ISA2011
12468
IBM
WIP - Pending HN
ISA001474
Medium
167.238.141.112
bld-hnc-dns02


Health Net/IBM Confidential         Amendment 4     Page 18

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
12469
IBM
WIP - Pending HN
ISA001474
Medium
167.238.178.163
bld-hnc-dnsgm-node1
ISA2011
12470
IBM
WIP - Pending HN
ISA001474
Medium
167.238.178.121
bld-hnc-dnsgm-node2
ISA2011
12471
IBM
WIP - Pending HN
ISA001474
Medium
167.238.169.26
bld-hn-dns01-n2
ISA2011
300
IBM
WIP
ISA001079
High
167.238.169.5
bld-hn-dnsgm
ISA2011
26254
IBM
WIP
ISA001147
High
167.238.202.2
BLD-HN-MSE-8000
ISA2011
26259
IBM
WIP
ISA001147
High
167.238.202.3
BLD-HN-MSE-8000
ISA2011
26264
IBM
WIP
ISA001147
High
167.238.202.34
BLD-HN-MSE-8000
ISA2011
26255
IBM
WIP
ISA001148
High
167.238.202.2
BLD-HN-MSE-8000
ISA2011
26260
IBM
WIP
ISA001148
High
167.238.202.3
BLD-HN-MSE-8000
ISA2011
26265
IBM
WIP
ISA001148
High
167.238.202.34
BLD-HN-MSE-8000
ISA2011
26256
IBM
WIP
ISA001149
High
167.238.202.2
BLD-HN-MSE-8000
ISA2011
26261
IBM
WIP
ISA001149
High
167.238.202.3
BLD-HN-MSE-8000
ISA2011
26266
IBM
WIP
ISA001149
High
167.238.202.34
BLD-HN-MSE-8000
ISA2011
26258
IBM
WIP
ISA001157
Medium
167.238.202.2
BLD-HN-MSE-8000
ISA2011
26263
IBM
WIP
ISA001157
Medium
167.238.202.3
BLD-HN-MSE-8000
ISA2011
26257
IBM
WIP
ISA001156
High
167.238.202.2
BLD-HN-MSE-8000
ISA2011
26262
IBM
WIP
ISA001156
High
167.238.202.3
BLD-HN-MSE-8000
ISA2011
26267
IBM
WIP
ISA001156
High
167.238.202.34
Vlan 111 / LB-DATA-PROD-2 to LB Vlan 912
ISA2011
13150
IBM
WIP - Pending HN
ISA001473
Medium
167.238.131.27
167.238.131.27
ISA2011
13247
IBM
WIP - Pending HN
ISA001474
Medium
167.238.131.27
167.238.131.27
ISA2011
12512
IBM
WIP - Pending HN
ISA001477
Medium
167.238.167.67
content
ISA2011
10410
IBM
WIP - Pending HN
ISA001169
High
167.238.244.239
hn-p01-hvd188
ISA2011
12679
IBM
WIP - Pending HN
ISA001477
Medium
167.238.137.80
hnweb-pgdev
ISA2011
12680
IBM
WIP - Pending HN
ISA001477
Medium
167.238.129.158
hnweb-pgprd
ISA2011
12682
IBM
WIP - Pending HN
ISA001477
Medium
167.238.137.81
hnweb-pgsbx


Health Net/IBM Confidential         Amendment 4     Page 19

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
12683
IBM
WIP - Pending HN
ISA001477
Medium
167.238.137.83
hnweb-pgstg
ISA2011
12684
IBM
WIP - Pending HN
ISA001477
Medium
167.238.137.82
hnweb-pguat
ISA2011
18078
IBM
WIP - Pending HN
ISA001574
Medium
167.238.179.12
RC-C14-E1-3
ISA2011
18076
IBM
WIP - Pending HN
ISA001574
Medium
167.238.172.14
RC-C14-E1-3
ISA2011
18077
IBM
WIP - Pending HN
ISA001563
Low
167.238.179.12
RC-C14-E1-3
ISA2011
18075
IBM
WIP - Pending HN
ISA001563
Low
167.238.172.14
RC-C14-E1-3
ISA2011
26890
IBM
WIP - Pending HN
ISA001210
Low
167.238.129.107
securevendor
ISA2011
13347
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.122
167.238.143.122
ISA2011
27108
IBM
WIP
ISA001470
High
167.238.178.13
167.238.178.13
ISA2011
13457
IBM
WIP
ISA001477
Medium
167.238.148.44
BCK4
ISA2011
18566
IBM
WIP
ISA001573
High
167.238.166.159
BLD-APPADDM01
ISA2011
18567
IBM
WIP
ISA001574
Medium
167.238.166.159
BLD-APPADDM01
ISA2011
18564
IBM
WIP
ISA001560
Low
167.238.166.159
BLD-APPADDM01
ISA2011
18565
IBM
WIP
ISA001563
Low
167.238.166.159
BLD-APPADDM01
ISA2011
18570
IBM
WIP
ISA001573
High
167.238.166.160
BLD-APPADDM02
ISA2011
18571
IBM
WIP
ISA001574
Medium
167.238.166.160
BLD-APPADDM02
ISA2011
18568
IBM
WIP
ISA001560
Low
167.238.166.160
BLD-APPADDM02
ISA2011
18569
IBM
WIP
ISA001563
Low
167.238.166.160
BLD-APPADDM02
ISA2011
26314
IBM
WIP
ISA001470
High
167.238.156.109
bld-devnas01
ISA2011
17310
IBM
WIP
ISA001573
High
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
17311
IBM
WIP
ISA001574
Medium
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
17308
IBM
WIP
ISA001567
Medium
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
17307
IBM
WIP
ISA001563
Low
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
17306
IBM
WIP
ISA001559
Low
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
26150
IBM
WIP
ISA001472
High
167.238.178.101
BLD-DEVNAS01-RIB
ISA2011
17309
IBM
WIP
ISA001571
Medium
167.238.178.101
BLD-DEVNAS01-RIB


Health Net/IBM Confidential         Amendment 4     Page 20

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17891
IBM
WIP
ISA001573
High
167.238.154.28
BLD-FSPRDNAS01
ISA2011
17897
IBM
WIP
ISA001574
Medium
167.238.154.28
BLD-FSPRDNAS01
ISA2011
17887
IBM
WIP
ISA001567
Medium
167.238.154.28
BLD-FSPRDNAS01
ISA2011
17881
IBM
WIP
ISA001563
Low
167.238.154.28
BLD-FSPRDNAS01
ISA2011
17876
IBM
WIP
ISA001559
Low
167.238.154.28
BLD-FSPRDNAS01
ISA2011
17889
IBM
WIP
ISA001571
Medium
167.238.154.28
BLD-FSPRDNAS01
ISA2011
26323
IBM
WIP
ISA001212
Medium
167.238.169.5
bld-hn-dnsgm
ISA2011
26329
IBM
WIP
ISA001741
Medium
167.238.156.108
bld-prdnas01
ISA2011
26328
IBM
WIP
ISA001470
High
167.238.156.108
bld-prdnas01
ISA2011
17304
IBM
WIP
ISA001573
High
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17305
IBM
WIP
ISA001574
Medium
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17302
IBM
WIP
ISA001567
Medium
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17301
IBM
WIP
ISA001563
Low
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17300
IBM
WIP
ISA001559
Low
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17303
IBM
WIP
ISA001571
Medium
167.238.178.100
BLD-PRDNAS01-RIB
ISA2011
17904
IBM
WIP
ISA001562
High
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
23593
IBM
WIP
ISA001570
High
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17908
IBM
WIP
ISA001573
High
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17909
IBM
WIP
ISA001574
Medium
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17906
IBM
WIP
ISA001567
Medium
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17905
IBM
WIP
ISA001563
Low
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17903
IBM
WIP
ISA001559
Low
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17907
IBM
WIP
ISA001571
Medium
167.238.143.150
BLDR-INF-PRD101-LOM
ISA2011
17911
IBM
WIP
ISA001562
High
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
23594
IBM
WIP
ISA001570
High
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17915
IBM
WIP
ISA001573
High
167.238.143.151
BLDR-INF-PRD102-LOM


Health Net/IBM Confidential         Amendment 4     Page 21

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17916
IBM
WIP
ISA001574
Medium
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17913
IBM
WIP
ISA001567
Medium
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17912
IBM
WIP
ISA001563
Low
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17910
IBM
WIP
ISA001559
Low
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17914
IBM
WIP
ISA001571
Medium
167.238.143.151
BLDR-INF-PRD102-LOM
ISA2011
17918
IBM
WIP
ISA001562
High
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
23595
IBM
WIP
ISA001570
High
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17922
IBM
WIP
ISA001573
High
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17923
IBM
WIP
ISA001574
Medium
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17920
IBM
WIP
ISA001567
Medium
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17919
IBM
WIP
ISA001563
Low
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17917
IBM
WIP
ISA001559
Low
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17921
IBM
WIP
ISA001571
Medium
167.238.143.152
BLDR-INF-PRD103-LOM
ISA2011
17925
IBM
WIP
ISA001562
High
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
23596
IBM
WIP
ISA001570
High
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
17929
IBM
WIP
ISA001573
High
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
17927
IBM
WIP
ISA001567
Medium
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
17926
IBM
WIP
ISA001563
Low
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
17924
IBM
WIP
ISA001559
Low
167.238.143.153
BLDR-INF-PRD104-LOM
ISA2011
14078
IBM
WIP
ISA001477
Medium
167.238.141.184
BLD-VM71
ISA2011
14081
IBM
WIP
ISA001477
Medium
167.238.141.186
BLD-VM72
ISA2011
14083
IBM
WIP
ISA001477
Medium
167.238.141.210
BLD-VM73
ISA2011
14085
IBM
WIP
ISA001477
Medium
167.238.141.212
BLD-VM74
ISA2011
19991
IBM
WIP
ISA001573
High
167.238.180.33
BO-DEVAPP1
ISA2011
20003
IBM
WIP
ISA001573
High
167.238.180.34
BO-DEVAPP2
ISA2011
20011
IBM
WIP
ISA001573
High
167.238.167.49
BO-PRDAPP1


Health Net/IBM Confidential         Amendment 4     Page 22

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20017
IBM
WIP
ISA001573
High
167.238.167.50
BO-PRDAPP2
ISA2011
20023
IBM
WIP
ISA001573
High
167.238.167.51
BO-PRDAPP3
ISA2011
20029
IBM
WIP
ISA001573
High
167.238.167.52
BO-PRDAPP4
ISA2011
20035
IBM
WIP
ISA001573
High
167.238.167.53
BO-PRDAPP5
ISA2011
20041
IBM
WIP
ISA001573
High
167.238.167.54
BO-PRDAPP6
ISA2011
26693
IBM
WIP
ISA001741
Medium
167.238.156.123
CAT
ISA2011
26714
IBM
WIP
ISA001741
Medium
167.238.156.121
CAT
ISA2011
26733
IBM
WIP
ISA001741
Medium
167.238.156.122
CAT
ISA2011
26742
IBM
WIP
ISA001741
Medium
167.238.156.120
CAT
ISA2011
26898
IBM
WIP
ISA001741
Medium
167.238.156.124
CAT
ISA2011
27123
IBM
WIP
ISA001741
Medium
167.238.156.125
CAT
ISA2011
27377
IBM
WIP
ISA001741
Medium
167.238.156.64
CAT
ISA2011
17223
IBM
WIP
ISA001573
High
167.238.143.77
cat-lom
ISA2011
17224
IBM
WIP
ISA001574
Medium
167.238.143.77
cat-lom
ISA2011
17221
IBM
WIP
ISA001567
Medium
167.238.143.77
cat-lom
ISA2011
17219
IBM
WIP
ISA001560
Low
167.238.143.77
cat-lom
ISA2011
17220
IBM
WIP
ISA001563
Low
167.238.143.77
cat-lom
ISA2011
17218
IBM
WIP
ISA001559
Low
167.238.143.77
cat-lom
ISA2011
17222
IBM
WIP
ISA001571
Medium
167.238.143.77
cat-lom
ISA2011
20080
IBM
WIP
ISA001573
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20174
IBM
WIP
ISA001573
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
17727
IBM
WIP
ISA001573
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
20124
IBM
WIP
ISA001573
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20148
IBM
WIP
ISA001573
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
15128
IBM
WIP
ISA001476
Medium
167.238.144.28
cmsprdapp5-lom
ISA2011
15129
IBM
WIP
ISA001477
Medium
167.238.144.28
cmsprdapp5-lom


Health Net/IBM Confidential         Amendment 4     Page 23

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23565
IBM
WIP - Pending HN
ISA001570
High
167.238.143.138
COM-PRD14
ISA2011
17236
IBM
WIP
ISA001563
Low
167.238.143.87
com-prdapp10-lom
ISA2011
17166
IBM
WIP
ISA001563
Low
167.238.143.57
com-prdapp11-lom
ISA2011
13431
IBM
WIP
ISA001477
Medium
167.238.143.57
com-prdapp11-lom
ISA2011
17167
IBM
WIP
ISA001563
Low
167.238.143.58
com-prdapp12-lom
ISA2011
13432
IBM
WIP
ISA001477
Medium
167.238.143.58
com-prdapp12-lom
ISA2011
17168
IBM
WIP
ISA001563
Low
167.238.143.59
com-prdapp13-lom
ISA2011
13433
IBM
WIP
ISA001477
Medium
167.238.143.59
com-prdapp13-lom
ISA2011
16923
IBM
WIP - Pending HN
ISA001573
High
167.238.143.139
COM-PRDAPP15
ISA2011
16924
IBM
WIP - Pending HN
ISA001574
Medium
167.238.143.139
COM-PRDAPP15
ISA2011
16922
IBM
WIP - Pending HN
ISA001571
Medium
167.238.143.139
COM-PRDAPP15
ISA2011
13374
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.72
com-prdapp1-lom
ISA2011
17216
IBM
WIP
ISA001563
Low
167.238.143.72
com-prdapp1-lom
ISA2011
13439
IBM
WIP
ISA001477
Medium
167.238.143.72
com-prdapp1-lom
ISA2011
13342
IBM
WIP
ISA001476
Medium
167.238.143.101
com-prdapp2-lom
ISA2011
16732
IBM
WIP
ISA001563
Low
167.238.143.101
com-prdapp2-lom
ISA2011
13408
IBM
WIP
ISA001477
Medium
167.238.143.101
com-prdapp2-lom
ISA2011
27425
IBM
WIP
ISA001741
Medium
167.238.169.52
COM-PRDAPP3
ISA2011
13351
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.14
com-prdapp3-lom
ISA2011
16930
IBM
WIP
ISA001573
High
167.238.143.14
com-prdapp3-lom
ISA2011
16931
IBM
WIP
ISA001574
Medium
167.238.143.14
com-prdapp3-lom
ISA2011
16928
IBM
WIP
ISA001567
Medium
167.238.143.14
com-prdapp3-lom
ISA2011
16926
IBM
WIP
ISA001560
Low
167.238.143.14
com-prdapp3-lom
ISA2011
16927
IBM
WIP
ISA001563
Low
167.238.143.14
com-prdapp3-lom
ISA2011
16925
IBM
WIP
ISA001559
Low
167.238.143.14
com-prdapp3-lom
ISA2011
16929
IBM
WIP
ISA001571
Medium
167.238.143.14
com-prdapp3-lom


Health Net/IBM Confidential         Amendment 4     Page 24

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
13350
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.13
com-prdapp4-lom
ISA2011
16895
IBM
WIP
ISA001573
High
167.238.143.13
com-prdapp4-lom
ISA2011
16896
IBM
WIP
ISA001574
Medium
167.238.143.13
com-prdapp4-lom
ISA2011
16893
IBM
WIP
ISA001567
Medium
167.238.143.13
com-prdapp4-lom
ISA2011
16891
IBM
WIP
ISA001560
Low
167.238.143.13
com-prdapp4-lom
ISA2011
16892
IBM
WIP
ISA001563
Low
167.238.143.13
com-prdapp4-lom
ISA2011
16890
IBM
WIP
ISA001559
Low
167.238.143.13
com-prdapp4-lom
ISA2011
16894
IBM
WIP
ISA001571
Medium
167.238.143.13
com-prdapp4-lom
ISA2011
17153
IBM
WIP
ISA001562
High
167.238.143.55
com-prdapp5-lom
ISA2011
23583
IBM
WIP
ISA001570
High
167.238.143.55
com-prdapp5-lom
ISA2011
13364
IBM
WIP
ISA001476
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
17157
IBM
WIP
ISA001573
High
167.238.143.55
com-prdapp5-lom
ISA2011
17158
IBM
WIP
ISA001574
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
17155
IBM
WIP
ISA001567
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
17154
IBM
WIP
ISA001563
Low
167.238.143.55
com-prdapp5-lom
ISA2011
17152
IBM
WIP
ISA001559
Low
167.238.143.55
com-prdapp5-lom
ISA2011
13429
IBM
WIP
ISA001477
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
17156
IBM
WIP
ISA001571
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
17160
IBM
WIP
ISA001562
High
167.238.143.56
com-prdapp6-lom
ISA2011
23584
IBM
WIP
ISA001570
High
167.238.143.56
com-prdapp6-lom
ISA2011
13365
IBM
WIP
ISA001476
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
17164
IBM
WIP
ISA001573
High
167.238.143.56
com-prdapp6-lom
ISA2011
17165
IBM
WIP
ISA001574
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
17162
IBM
WIP
ISA001567
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
17161
IBM
WIP
ISA001563
Low
167.238.143.56
com-prdapp6-lom
ISA2011
17159
IBM
WIP
ISA001559
Low
167.238.143.56
com-prdapp6-lom


Health Net/IBM Confidential         Amendment 4     Page 25

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
13430
IBM
WIP
ISA001477
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
17163
IBM
WIP
ISA001571
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
13354
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.20
com-prdapp9-lom
ISA2011
16951
IBM
WIP
ISA001573
High
167.238.143.20
com-prdapp9-lom
ISA2011
16952
IBM
WIP
ISA001574
Medium
167.238.143.20
com-prdapp9-lom
ISA2011
16949
IBM
WIP
ISA001567
Medium
167.238.143.20
com-prdapp9-lom
ISA2011
16947
IBM
WIP
ISA001560
Low
167.238.143.20
com-prdapp9-lom
ISA2011
16948
IBM
WIP
ISA001563
Low
167.238.143.20
com-prdapp9-lom
ISA2011
16946
IBM
WIP
ISA001559
Low
167.238.143.20
com-prdapp9-lom
ISA2011
16950
IBM
WIP
ISA001571
Medium
167.238.143.20
com-prdapp9-lom
ISA2011
13360
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.42
com-prddmz1-lom
ISA2011
17044
IBM
WIP
ISA001563
Low
167.238.143.42
com-prddmz1-lom
ISA2011
13425
IBM
WIP
ISA001477
Medium
167.238.143.42
com-prddmz1-lom
ISA2011
13361
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.43
com-prddmz2-lom
ISA2011
17045
IBM
WIP
ISA001563
Low
167.238.143.43
com-prddmz2-lom
ISA2011
13346
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.12
com-prdweb1-lom
ISA2011
16853
IBM
WIP
ISA001573
High
167.238.143.12
com-prdweb1-lom
ISA2011
16854
IBM
WIP
ISA001574
Medium
167.238.143.12
com-prdweb1-lom
ISA2011
16851
IBM
WIP
ISA001567
Medium
167.238.143.12
com-prdweb1-lom
ISA2011
16849
IBM
WIP
ISA001560
Low
167.238.143.12
com-prdweb1-lom
ISA2011
16850
IBM
WIP
ISA001563
Low
167.238.143.12
com-prdweb1-lom
ISA2011
16848
IBM
WIP
ISA001559
Low
167.238.143.12
com-prdweb1-lom
ISA2011
16852
IBM
WIP
ISA001571
Medium
167.238.143.12
com-prdweb1-lom
ISA2011
13369
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.60
com-prdweb2-lom
ISA2011
17169
IBM
WIP
ISA001563
Low
167.238.143.60
com-prdweb2-lom
ISA2011
13353
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.18
com-preapp1-lom


Health Net/IBM Confidential         Amendment 4     Page 26

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16944
IBM
WIP
ISA001573
High
167.238.143.18
com-preapp1-lom
ISA2011
16945
IBM
WIP
ISA001574
Medium
167.238.143.18
com-preapp1-lom
ISA2011
16942
IBM
WIP
ISA001567
Medium
167.238.143.18
com-preapp1-lom
ISA2011
16940
IBM
WIP
ISA001560
Low
167.238.143.18
com-preapp1-lom
ISA2011
16941
IBM
WIP
ISA001563
Low
167.238.143.18
com-preapp1-lom
ISA2011
16939
IBM
WIP
ISA001559
Low
167.238.143.18
com-preapp1-lom
ISA2011
16943
IBM
WIP
ISA001571
Medium
167.238.143.18
com-preapp1-lom
ISA2011
13357
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.25
com-preapp2-lom
ISA2011
16986
IBM
WIP
ISA001573
High
167.238.143.25
com-preapp2-lom
ISA2011
16987
IBM
WIP
ISA001574
Medium
167.238.143.25
com-preapp2-lom
ISA2011
16984
IBM
WIP
ISA001567
Medium
167.238.143.25
com-preapp2-lom
ISA2011
16982
IBM
WIP
ISA001560
Low
167.238.143.25
com-preapp2-lom
ISA2011
16983
IBM
WIP
ISA001563
Low
167.238.143.25
com-preapp2-lom
ISA2011
16981
IBM
WIP
ISA001559
Low
167.238.143.25
com-preapp2-lom
ISA2011
16985
IBM
WIP
ISA001571
Medium
167.238.143.25
com-preapp2-lom
ISA2011
16755
IBM
WIP
ISA001573
High
167.238.143.11
com-preapp3-lom
ISA2011
16756
IBM
WIP
ISA001574
Medium
167.238.143.11
com-preapp3-lom
ISA2011
16753
IBM
WIP
ISA001567
Medium
167.238.143.11
com-preapp3-lom
ISA2011
16751
IBM
WIP
ISA001560
Low
167.238.143.11
com-preapp3-lom
ISA2011
16752
IBM
WIP
ISA001563
Low
167.238.143.11
com-preapp3-lom
ISA2011
16750
IBM
WIP
ISA001559
Low
167.238.143.11
com-preapp3-lom
ISA2011
16754
IBM
WIP
ISA001571
Medium
167.238.143.11
com-preapp3-lom
ISA2011
13355
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.21
com-preapp4-lom
ISA2011
16958
IBM
WIP
ISA001573
High
167.238.143.21
com-preapp4-lom
ISA2011
16959
IBM
WIP
ISA001574
Medium
167.238.143.21
com-preapp4-lom
ISA2011
16956
IBM
WIP
ISA001567
Medium
167.238.143.21
com-preapp4-lom


Health Net/IBM Confidential         Amendment 4     Page 27

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16954
IBM
WIP
ISA001560
Low
167.238.143.21
com-preapp4-lom
ISA2011
16955
IBM
WIP
ISA001563
Low
167.238.143.21
com-preapp4-lom
ISA2011
16953
IBM
WIP
ISA001559
Low
167.238.143.21
com-preapp4-lom
ISA2011
16957
IBM
WIP
ISA001571
Medium
167.238.143.21
com-preapp4-lom
ISA2011
17202
IBM
WIP
ISA001562
High
167.238.143.69
com-preapp5-lom
ISA2011
23587
IBM
WIP
ISA001570
High
167.238.143.69
com-preapp5-lom
ISA2011
17206
IBM
WIP
ISA001573
High
167.238.143.69
com-preapp5-lom
ISA2011
17207
IBM
WIP
ISA001574
Medium
167.238.143.69
com-preapp5-lom
ISA2011
17204
IBM
WIP
ISA001567
Medium
167.238.143.69
com-preapp5-lom
ISA2011
17203
IBM
WIP
ISA001563
Low
167.238.143.69
com-preapp5-lom
ISA2011
17201
IBM
WIP
ISA001559
Low
167.238.143.69
com-preapp5-lom
ISA2011
17205
IBM
WIP
ISA001571
Medium
167.238.143.69
com-preapp5-lom
ISA2011
6609
IBM
WIP
ISA001481
Medium
167.238.171.44
COM-PREAPP6
ISA2011
17214
IBM
WIP
ISA001574
Medium
167.238.143.70
com-preapp6-lom
ISA2011
17211
IBM
WIP
ISA001567
Medium
167.238.143.70
com-preapp6-lom
ISA2011
17210
IBM
WIP
ISA001563
Low
167.238.143.70
com-preapp6-lom
ISA2011
17212
IBM
WIP
ISA001571
Medium
167.238.143.70
com-preapp6-lom
ISA2011
13363
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.53
com-preweb1-lom
ISA2011
17151
IBM
WIP
ISA001563
Low
167.238.143.53
com-preweb1-lom
ISA2011
13352
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.17
com-preweb2-lom
ISA2011
16937
IBM
WIP
ISA001573
High
167.238.143.17
com-preweb2-lom
ISA2011
16938
IBM
WIP
ISA001574
Medium
167.238.143.17
com-preweb2-lom
ISA2011
16935
IBM
WIP
ISA001567
Medium
167.238.143.17
com-preweb2-lom
ISA2011
16933
IBM
WIP
ISA001560
Low
167.238.143.17
com-preweb2-lom
ISA2011
16934
IBM
WIP
ISA001563
Low
167.238.143.17
com-preweb2-lom
ISA2011
16932
IBM
WIP
ISA001559
Low
167.238.143.17
com-preweb2-lom


Health Net/IBM Confidential         Amendment 4     Page 28

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16936
IBM
WIP
ISA001571
Medium
167.238.143.17
com-preweb2-lom
ISA2011
13358
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.26
com-preweb3-lom
ISA2011
16993
IBM
WIP
ISA001573
High
167.238.143.26
com-preweb3-lom
ISA2011
16994
IBM
WIP
ISA001574
Medium
167.238.143.26
com-preweb3-lom
ISA2011
16991
IBM
WIP
ISA001567
Medium
167.238.143.26
com-preweb3-lom
ISA2011
16989
IBM
WIP
ISA001560
Low
167.238.143.26
com-preweb3-lom
ISA2011
16990
IBM
WIP
ISA001563
Low
167.238.143.26
com-preweb3-lom
ISA2011
16988
IBM
WIP
ISA001559
Low
167.238.143.26
com-preweb3-lom
ISA2011
16992
IBM
WIP
ISA001571
Medium
167.238.143.26
com-preweb3-lom
ISA2011
13359
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.36
com-preweb4-lom
ISA2011
17042
IBM
WIP
ISA001573
High
167.238.143.36
com-preweb4-lom
ISA2011
17043
IBM
WIP
ISA001574
Medium
167.238.143.36
com-preweb4-lom
ISA2011
17040
IBM
WIP
ISA001567
Medium
167.238.143.36
com-preweb4-lom
ISA2011
17038
IBM
WIP
ISA001560
Low
167.238.143.36
com-preweb4-lom
ISA2011
17039
IBM
WIP
ISA001563
Low
167.238.143.36
com-preweb4-lom
ISA2011
17037
IBM
WIP
ISA001559
Low
167.238.143.36
com-preweb4-lom
ISA2011
17041
IBM
WIP
ISA001571
Medium
167.238.143.36
com-preweb4-lom
ISA2011
20206
IBM
WIP
ISA001573
High
167.238.173.25
CPR-DEVAPP01
ISA2011
25782
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.136
EDIPRD1
ISA2011
25783
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.135
EDIPRD1
ISA2011
25791
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.139
EDIPRD2
ISA2011
13343
IBM
WIP
ISA001476
Medium
167.238.143.102
edi-prdapp3-lom
ISA2011
16733
IBM
WIP
ISA001563
Low
167.238.143.102
edi-prdapp3-lom
ISA2011
13409
IBM
WIP
ISA001477
Medium
167.238.143.102
edi-prdapp3-lom
ISA2011
13344
IBM
WIP
ISA001476
Medium
167.238.143.103
edi-prdapp4-lom
ISA2011
16734
IBM
WIP
ISA001563
Low
167.238.143.103
edi-prdapp4-lom


Health Net/IBM Confidential         Amendment 4     Page 29

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
13410
IBM
WIP
ISA001477
Medium
167.238.143.103
edi-prdapp4-lom
ISA2011
17781
IBM
WIP
ISA001573
High
167.238.144.59
em-prdddom9
ISA2011
17782
IBM
WIP
ISA001574
Medium
167.238.144.59
em-prdddom9
ISA2011
17779
IBM
WIP
ISA001567
Medium
167.238.144.59
em-prdddom9
ISA2011
17777
IBM
WIP
ISA001560
Low
167.238.144.59
em-prdddom9
ISA2011
17778
IBM
WIP
ISA001563
Low
167.238.144.59
em-prdddom9
ISA2011
17776
IBM
WIP
ISA001559
Low
167.238.144.59
em-prdddom9
ISA2011
17780
IBM
WIP
ISA001571
Medium
167.238.144.59
em-prdddom9
ISA2011
17062
IBM
WIP
ISA001562
High
167.238.143.46
ep-intsm1-lom
ISA2011
23576
IBM
WIP
ISA001570
High
167.238.143.46
ep-intsm1-lom
ISA2011
17070
IBM
WIP
ISA001573
High
167.238.143.46
ep-intsm1-lom
ISA2011
17071
IBM
WIP
ISA001574
Medium
167.238.143.46
ep-intsm1-lom
ISA2011
17066
IBM
WIP
ISA001567
Medium
167.238.143.46
ep-intsm1-lom
ISA2011
17063
IBM
WIP
ISA001563
Low
167.238.143.46
ep-intsm1-lom
ISA2011
17072
IBM
WIP
ISA001575
Medium
167.238.143.46
ep-intsm1-lom
ISA2011
17069
IBM
WIP
ISA001572
Medium
167.238.143.46
ep-intsm1-lom
ISA2011
17067
IBM
WIP
ISA001568
High
167.238.143.46
ep-intsm1-lom
ISA2011
17060
IBM
WIP
ISA001559
Low
167.238.143.46
ep-intsm1-lom
ISA2011
17064
IBM
WIP
ISA001564
High
167.238.143.46
ep-intsm1-lom
ISA2011
17061
IBM
WIP
ISA001561
High
167.238.143.46
ep-intsm1-lom
ISA2011
17068
IBM
WIP
ISA001571
Medium
167.238.143.46
ep-intsm1-lom
ISA2011
17065
IBM
WIP
ISA001565
High
167.238.143.46
ep-intsm1-lom
ISA2011
17176
IBM
WIP
ISA001562
High
167.238.143.65
ep-prdsm1-lom
ISA2011
23585
IBM
WIP
ISA001570
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17184
IBM
WIP
ISA001573
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17185
IBM
WIP
ISA001574
Medium
167.238.143.65
ep-prdsm1-lom


Health Net/IBM Confidential         Amendment 4     Page 30

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17180
IBM
WIP
ISA001567
Medium
167.238.143.65
ep-prdsm1-lom
ISA2011
17177
IBM
WIP
ISA001563
Low
167.238.143.65
ep-prdsm1-lom
ISA2011
17186
IBM
WIP
ISA001575
Medium
167.238.143.65
ep-prdsm1-lom
ISA2011
17183
IBM
WIP
ISA001572
Medium
167.238.143.65
ep-prdsm1-lom
ISA2011
17181
IBM
WIP
ISA001568
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17174
IBM
WIP
ISA001559
Low
167.238.143.65
ep-prdsm1-lom
ISA2011
17178
IBM
WIP
ISA001564
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17175
IBM
WIP
ISA001561
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17182
IBM
WIP
ISA001571
Medium
167.238.143.65
ep-prdsm1-lom
ISA2011
17179
IBM
WIP
ISA001565
High
167.238.143.65
ep-prdsm1-lom
ISA2011
17189
IBM
WIP
ISA001562
High
167.238.143.66
ep-prdsm2-lom
ISA2011
23586
IBM
WIP
ISA001570
High
167.238.143.66
ep-prdsm2-lom
ISA2011
17197
IBM
WIP
ISA001573
High
167.238.143.66
ep-prdsm2-lom
ISA2011
17198
IBM
WIP
ISA001574
Medium
167.238.143.66
ep-prdsm2-lom
ISA2011
17193
IBM
WIP
ISA001567
Medium
167.238.143.66
ep-prdsm2-lom
ISA2011
17190
IBM
WIP
ISA001563
Low
167.238.143.66
ep-prdsm2-lom
ISA2011
17199
IBM
WIP
ISA001575
Medium
167.238.143.66
ep-prdsm2-lom
ISA2011
17196
IBM
WIP
ISA001572
Medium
167.238.143.66
ep-prdsm2-lom
ISA2011
17194
IBM
WIP
ISA001568
High
167.238.143.66
ep-prdsm2-lom
ISA2011
17187
IBM
WIP
ISA001559
Low
167.238.143.66
ep-prdsm2-lom
ISA2011
17191
IBM
WIP
ISA001564
High
167.238.143.66
ep-prdsm2-lom
ISA2011
17188
IBM
WIP
ISA001561
High
167.238.143.66
ep-prdsm2-lom
ISA2011
17195
IBM
WIP
ISA001571
Medium
167.238.143.66
ep-prdsm2-lom
ISA2011
17192
IBM
WIP
ISA001565
High
167.238.143.66
ep-prdsm2-lom
ISA2011
20422
IBM
WIP
ISA001573
High
167.238.173.40
EP-STGCM1
ISA2011
20423
IBM
WIP
ISA001574
Medium
167.238.173.40
EP-STGCM1


Health Net/IBM Confidential         Amendment 4     Page 31

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20420
IBM
WIP
ISA001560
Low
167.238.173.40
EP-STGCM1
ISA2011
20421
IBM
WIP
ISA001563
Low
167.238.173.40
EP-STGCM1
ISA2011
17127
IBM
WIP
ISA001562
High
167.238.143.51
ep-stgsm1-lom
ISA2011
23581
IBM
WIP
ISA001570
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17135
IBM
WIP
ISA001573
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17136
IBM
WIP
ISA001574
Medium
167.238.143.51
ep-stgsm1-lom
ISA2011
17131
IBM
WIP
ISA001567
Medium
167.238.143.51
ep-stgsm1-lom
ISA2011
17128
IBM
WIP
ISA001563
Low
167.238.143.51
ep-stgsm1-lom
ISA2011
17137
IBM
WIP
ISA001575
Medium
167.238.143.51
ep-stgsm1-lom
ISA2011
17134
IBM
WIP
ISA001572
Medium
167.238.143.51
ep-stgsm1-lom
ISA2011
17132
IBM
WIP
ISA001568
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17125
IBM
WIP
ISA001559
Low
167.238.143.51
ep-stgsm1-lom
ISA2011
17129
IBM
WIP
ISA001564
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17126
IBM
WIP
ISA001561
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17133
IBM
WIP
ISA001571
Medium
167.238.143.51
ep-stgsm1-lom
ISA2011
17130
IBM
WIP
ISA001565
High
167.238.143.51
ep-stgsm1-lom
ISA2011
17140
IBM
WIP
ISA001562
High
167.238.143.52
ep-stgsm2-lom
ISA2011
23582
IBM
WIP
ISA001570
High
167.238.143.52
ep-stgsm2-lom
ISA2011
17148
IBM
WIP
ISA001573
High
167.238.143.52
ep-stgsm2-lom
ISA2011
17149
IBM
WIP
ISA001574
Medium
167.238.143.52
ep-stgsm2-lom
ISA2011
17144
IBM
WIP
ISA001567
Medium
167.238.143.52
ep-stgsm2-lom
ISA2011
17141
IBM
WIP
ISA001563
Low
167.238.143.52
ep-stgsm2-lom
ISA2011
17150
IBM
WIP
ISA001575
Medium
167.238.143.52
ep-stgsm2-lom
ISA2011
17147
IBM
WIP
ISA001572
Medium
167.238.143.52
ep-stgsm2-lom
ISA2011
17145
IBM
WIP
ISA001568
High
167.238.143.52
ep-stgsm2-lom
ISA2011
17138
IBM
WIP
ISA001559
Low
167.238.143.52
ep-stgsm2-lom


Health Net/IBM Confidential         Amendment 4     Page 32

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17142
IBM
WIP
ISA001564
High
167.238.143.52
ep-stgsm2-lom
ISA2011
17139
IBM
WIP
ISA001561
High
167.238.143.52
ep-stgsm2-lom
ISA2011
17146
IBM
WIP
ISA001571
Medium
167.238.143.52
ep-stgsm2-lom
ISA2011
17143
IBM
WIP
ISA001565
High
167.238.143.52
ep-stgsm2-lom
ISA2011
15118
IBM
WIP
ISA001476
Medium
167.238.144.24
fed-prd1-lom
ISA2011
15119
IBM
WIP
ISA001477
Medium
167.238.144.24
fed-prd1-lom
ISA2011
15150
IBM
WIP
ISA001476
Medium
167.238.144.25
fed-prd2-lom
ISA2011
15151
IBM
WIP
ISA001477
Medium
167.238.144.25
fed-prd2-lom
ISA2011
14170
IBM
WIP
ISA001476
Medium
167.238.144.17
fed-pre1-lom
ISA2011
14171
IBM
WIP
ISA001477
Medium
167.238.144.17
fed-pre1-lom
ISA2011
14174
IBM
WIP
ISA001476
Medium
167.238.144.18
fed-pre2-lom
ISA2011
14175
IBM
WIP
ISA001477
Medium
167.238.144.18
fed-pre2-lom
ISA2011
14178
IBM
WIP
ISA001476
Medium
167.238.144.46
fed-stg1-lom
ISA2011
14179
IBM
WIP
ISA001477
Medium
167.238.144.46
fed-stg1-lom
ISA2011
14182
IBM
WIP
ISA001476
Medium
167.238.144.47
fed-stg2-lom
ISA2011
14183
IBM
WIP
ISA001477
Medium
167.238.144.47
fed-stg2-lom
ISA2011
17802
IBM
WIP
ISA001563
Low
167.238.143.33
fed-tstapp1
ISA2011
12660
IBM
WIP
ISA001477
Medium
167.238.143.33
fed-tstapp1
ISA2011
26549
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.14
HNNE
ISA2011
27701
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.11
HNNE
ISA2011
26800
IBM
WIP
ISA001226
Medium
167.238.132.12
HNNE
ISA2011
8955
IBM
WIP - Pending HN
ISA001454
High
167.238.168.29
HNPS-PRD2
ISA2011
8928
IBM
WIP - Pending HN
ISA001376
Low
167.238.168.29
HNPS-PRD2
ISA2011
8929
IBM
WIP - Pending HN
ISA001377
Low
167.238.168.29
HNPS-PRD2
ISA2011
8930
IBM
WIP - Pending HN
ISA001378
High
167.238.168.29
HNPS-PRD2
ISA2011
8941
IBM
WIP - Pending HN
ISA001405
Low
167.238.168.29
HNPS-PRD2


Health Net/IBM Confidential         Amendment 4     Page 33

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
8935
IBM
WIP - Pending HN
ISA001393
High
167.238.168.29
HNPS-PRD2
ISA2011
8942
IBM
WIP - Pending HN
ISA001406
High
167.238.168.29
HNPS-PRD2
ISA2011
8943
IBM
WIP - Pending HN
ISA001407
High
167.238.168.29
HNPS-PRD2
ISA2011
8944
IBM
WIP - Pending HN
ISA001408
Low
167.238.168.29
HNPS-PRD2
ISA2011
8934
IBM
WIP - Pending HN
ISA001392
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8931
IBM
WIP - Pending HN
ISA001379
High
167.238.168.29
HNPS-PRD2
ISA2011
8936
IBM
WIP - Pending HN
ISA001394
High
167.238.168.29
HNPS-PRD2
ISA2011
8945
IBM
WIP - Pending HN
ISA001409
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8939
IBM
WIP - Pending HN
ISA001397
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8938
IBM
WIP - Pending HN
ISA001396
Low
167.238.168.29
HNPS-PRD2
ISA2011
8937
IBM
WIP - Pending HN
ISA001395
Low
167.238.168.29
HNPS-PRD2
ISA2011
8940
IBM
WIP - Pending HN
ISA001398
Low
167.238.168.29
HNPS-PRD2
ISA2011
8933
IBM
WIP - Pending HN
ISA001382
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8932
IBM
WIP - Pending HN
ISA001381
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8927
IBM
WIP - Pending HN
ISA001375
High
167.238.168.29
HNPS-PRD2
ISA2011
8946
IBM
WIP - Pending HN
ISA001440
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8953
IBM
WIP - Pending HN
ISA001447
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8949
IBM
WIP - Pending HN
ISA001443
Low
167.238.168.29
HNPS-PRD2
ISA2011
8948
IBM
WIP - Pending HN
ISA001442
High
167.238.168.29
HNPS-PRD2
ISA2011
8954
IBM
WIP - Pending HN
ISA001448
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8951
IBM
WIP - Pending HN
ISA001445
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8952
IBM
WIP - Pending HN
ISA001446
Medium
167.238.168.29
HNPS-PRD2
ISA2011
8947
IBM
WIP - Pending HN
ISA001441
Low
167.238.168.29
HNPS-PRD2
ISA2011
8950
IBM
WIP - Pending HN
ISA001444
Medium
167.238.168.29
HNPS-PRD2
ISA2011
26919
IBM
WIP
ISA001741
Medium
167.238.156.145
HOLLY
ISA2011
27716
IBM
WIP
ISA001741
Medium
167.238.156.28
HOLLY


Health Net/IBM Confidential         Amendment 4     Page 34

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17241
IBM
WIP
ISA001562
High
167.238.143.99
holly-lom
ISA2011
23589
IBM
WIP
ISA001570
High
167.238.143.99
holly-lom
ISA2011
17245
IBM
WIP
ISA001573
High
167.238.143.99
holly-lom
ISA2011
17246
IBM
WIP
ISA001574
Medium
167.238.143.99
holly-lom
ISA2011
17243
IBM
WIP
ISA001567
Medium
167.238.143.99
holly-lom
ISA2011
17242
IBM
WIP
ISA001563
Low
167.238.143.99
holly-lom
ISA2011
17240
IBM
WIP
ISA001559
Low
167.238.143.99
holly-lom
ISA2011
17244
IBM
WIP
ISA001571
Medium
167.238.143.99
holly-lom
ISA2011
12458
IBM
WIP
ISA001477
Medium
167.238.144.51
Http://bld-fedrc01/login.asp
ISA2011
27720
IBM
WIP
ISA001741
Medium
167.238.168.21
IBMTOOL-NIM01
ISA2011
20659
IBM
WIP - Pending HN
ISA001573
High
167.238.169.187
IM-PRD1
ISA2011
20660
IBM
WIP - Pending HN
ISA001573
High
167.238.169.186
IM-PRD1
ISA2011
20661
IBM
WIP - Pending HN
ISA001573
High
167.238.169.188
IM-PRD1
ISA2011
20662
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.187
IM-PRD1
ISA2011
20663
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.186
IM-PRD1
ISA2011
20664
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.188
IM-PRD1
ISA2011
20653
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.187
IM-PRD1
ISA2011
20654
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.186
IM-PRD1
ISA2011
20655
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.188
IM-PRD1
ISA2011
20656
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.187
IM-PRD1
ISA2011
20657
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.186
IM-PRD1
ISA2011
20658
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.188
IM-PRD1
ISA2011
25839
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.187
IM-PRD1
ISA2011
25840
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.186
IM-PRD1
ISA2011
25841
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.188
IM-PRD1
ISA2011
20671
IBM
WIP - Pending HN
ISA001573
High
167.238.169.190
IM-PRD2


Health Net/IBM Confidential         Amendment 4     Page 35

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20672
IBM
WIP - Pending HN
ISA001573
High
167.238.169.189
IM-PRD2
ISA2011
20673
IBM
WIP - Pending HN
ISA001573
High
167.238.169.191
IM-PRD2
ISA2011
20674
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.190
IM-PRD2
ISA2011
20675
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.189
IM-PRD2
ISA2011
20676
IBM
WIP - Pending HN
ISA001574
Medium
167.238.169.191
IM-PRD2
ISA2011
20665
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.190
IM-PRD2
ISA2011
20666
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.189
IM-PRD2
ISA2011
20667
IBM
WIP - Pending HN
ISA001560
Low
167.238.169.191
IM-PRD2
ISA2011
20668
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.190
IM-PRD2
ISA2011
20669
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.189
IM-PRD2
ISA2011
20670
IBM
WIP - Pending HN
ISA001563
Low
167.238.169.191
IM-PRD2
ISA2011
25857
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.190
IM-PRD2
ISA2011
25858
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.189
IM-PRD2
ISA2011
25859
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.191
IM-PRD2
ISA2011
25653
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.118
IM-STG1
ISA2011
25659
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.120
IM-STG1
ISA2011
25869
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.119
IM-STG1
ISA2011
25665
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.121
IM-STG2
ISA2011
25671
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.123
IM-STG2
ISA2011
25875
IBM
WIP - Pending HN
ISA001462
Medium
167.238.175.122
IM-STG2
ISA2011
17075
IBM
WIP
ISA001562
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
23577
IBM
WIP
ISA001570
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17083
IBM
WIP
ISA001573
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17084
IBM
WIP
ISA001574
Medium
167.238.143.47
ivr-prdapp1-lom
ISA2011
17079
IBM
WIP
ISA001567
Medium
167.238.143.47
ivr-prdapp1-lom
ISA2011
17076
IBM
WIP
ISA001563
Low
167.238.143.47
ivr-prdapp1-lom


Health Net/IBM Confidential         Amendment 4     Page 36

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17085
IBM
WIP
ISA001575
Medium
167.238.143.47
ivr-prdapp1-lom
ISA2011
17082
IBM
WIP
ISA001572
Medium
167.238.143.47
ivr-prdapp1-lom
ISA2011
17080
IBM
WIP
ISA001568
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17073
IBM
WIP
ISA001559
Low
167.238.143.47
ivr-prdapp1-lom
ISA2011
17077
IBM
WIP
ISA001564
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17074
IBM
WIP
ISA001561
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17081
IBM
WIP
ISA001571
Medium
167.238.143.47
ivr-prdapp1-lom
ISA2011
17078
IBM
WIP
ISA001565
High
167.238.143.47
ivr-prdapp1-lom
ISA2011
17088
IBM
WIP
ISA001562
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
23578
IBM
WIP
ISA001570
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17096
IBM
WIP
ISA001573
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17097
IBM
WIP
ISA001574
Medium
167.238.143.48
ivr-prdapp2-lom
ISA2011
17092
IBM
WIP
ISA001567
Medium
167.238.143.48
ivr-prdapp2-lom
ISA2011
17089
IBM
WIP
ISA001563
Low
167.238.143.48
ivr-prdapp2-lom
ISA2011
17098
IBM
WIP
ISA001575
Medium
167.238.143.48
ivr-prdapp2-lom
ISA2011
17095
IBM
WIP
ISA001572
Medium
167.238.143.48
ivr-prdapp2-lom
ISA2011
17093
IBM
WIP
ISA001568
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17086
IBM
WIP
ISA001559
Low
167.238.143.48
ivr-prdapp2-lom
ISA2011
17090
IBM
WIP
ISA001564
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17087
IBM
WIP
ISA001561
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17094
IBM
WIP
ISA001571
Medium
167.238.143.48
ivr-prdapp2-lom
ISA2011
17091
IBM
WIP
ISA001565
High
167.238.143.48
ivr-prdapp2-lom
ISA2011
17101
IBM
WIP
ISA001562
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
23579
IBM
WIP
ISA001570
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17109
IBM
WIP
ISA001573
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17110
IBM
WIP
ISA001574
Medium
167.238.143.49
ivr-prdapp3-lom


Health Net/IBM Confidential         Amendment 4     Page 37

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17105
IBM
WIP
ISA001567
Medium
167.238.143.49
ivr-prdapp3-lom
ISA2011
17102
IBM
WIP
ISA001563
Low
167.238.143.49
ivr-prdapp3-lom
ISA2011
17111
IBM
WIP
ISA001575
Medium
167.238.143.49
ivr-prdapp3-lom
ISA2011
17108
IBM
WIP
ISA001572
Medium
167.238.143.49
ivr-prdapp3-lom
ISA2011
17106
IBM
WIP
ISA001568
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17099
IBM
WIP
ISA001559
Low
167.238.143.49
ivr-prdapp3-lom
ISA2011
17103
IBM
WIP
ISA001564
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17100
IBM
WIP
ISA001561
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17107
IBM
WIP
ISA001571
Medium
167.238.143.49
ivr-prdapp3-lom
ISA2011
17104
IBM
WIP
ISA001565
High
167.238.143.49
ivr-prdapp3-lom
ISA2011
17114
IBM
WIP
ISA001562
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
23580
IBM
WIP
ISA001570
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17122
IBM
WIP
ISA001573
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17123
IBM
WIP
ISA001574
Medium
167.238.143.50
ivr-prdapp4-lom
ISA2011
17118
IBM
WIP
ISA001567
Medium
167.238.143.50
ivr-prdapp4-lom
ISA2011
17115
IBM
WIP
ISA001563
Low
167.238.143.50
ivr-prdapp4-lom
ISA2011
17124
IBM
WIP
ISA001575
Medium
167.238.143.50
ivr-prdapp4-lom
ISA2011
17121
IBM
WIP
ISA001572
Medium
167.238.143.50
ivr-prdapp4-lom
ISA2011
17119
IBM
WIP
ISA001568
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17112
IBM
WIP
ISA001559
Low
167.238.143.50
ivr-prdapp4-lom
ISA2011
17116
IBM
WIP
ISA001564
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17113
IBM
WIP
ISA001561
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17120
IBM
WIP
ISA001571
Medium
167.238.143.50
ivr-prdapp4-lom
ISA2011
17117
IBM
WIP
ISA001565
High
167.238.143.50
ivr-prdapp4-lom
ISA2011
17049
IBM
WIP
ISA001562
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
23575
IBM
WIP
ISA001570
High
167.238.143.45
ivr-tstapp1-lom


Health Net/IBM Confidential         Amendment 4     Page 38

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17057
IBM
WIP
ISA001573
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
17058
IBM
WIP
ISA001574
Medium
167.238.143.45
ivr-tstapp1-lom
ISA2011
17053
IBM
WIP
ISA001567
Medium
167.238.143.45
ivr-tstapp1-lom
ISA2011
17050
IBM
WIP
ISA001563
Low
167.238.143.45
ivr-tstapp1-lom
ISA2011
17059
IBM
WIP
ISA001575
Medium
167.238.143.45
ivr-tstapp1-lom
ISA2011
17056
IBM
WIP
ISA001572
Medium
167.238.143.45
ivr-tstapp1-lom
ISA2011
17054
IBM
WIP
ISA001568
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
17047
IBM
WIP
ISA001559
Low
167.238.143.45
ivr-tstapp1-lom
ISA2011
17051
IBM
WIP
ISA001564
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
17048
IBM
WIP
ISA001561
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
17055
IBM
WIP
ISA001571
Medium
167.238.143.45
ivr-tstapp1-lom
ISA2011
17052
IBM
WIP
ISA001565
High
167.238.143.45
ivr-tstapp1-lom
ISA2011
14266
IBM
WIP
ISA001476
Medium
167.238.144.22
jive-prdapp1-lom
ISA2011
14267
IBM
WIP
ISA001477
Medium
167.238.144.22
jive-prdapp1-lom
ISA2011
14270
IBM
WIP
ISA001476
Medium
167.238.144.23
jive-prdweb1-lom
ISA2011
14271
IBM
WIP
ISA001477
Medium
167.238.144.23
jive-prdweb1-lom
ISA2011
17938
IBM
WIP
ISA001573
High
167.238.193.29
jmps-prd02
ISA2011
17939
IBM
WIP
ISA001574
Medium
167.238.193.29
jmps-prd02
ISA2011
17937
IBM
WIP
ISA001563
Low
167.238.193.29
jmps-prd02
ISA2011
26153
IBM
WIP
ISA001212
Medium
167.238.178.17
Merlin-rib
ISA2011
26750
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.41
NOCTURNE
ISA2011
27833
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.52
NOCTURNE
ISA2011
16883
IBM
WIP
ISA001562
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
23562
IBM
WIP
ISA001570
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16887
IBM
WIP
ISA001573
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16888
IBM
WIP
ISA001574
Medium
167.238.143.124
OEM-PRDDB1-RIB


Health Net/IBM Confidential         Amendment 4     Page 39

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16885
IBM
WIP
ISA001567
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16882
IBM
WIP
ISA001560
Low
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16884
IBM
WIP
ISA001563
Low
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16889
IBM
WIP
ISA001575
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16881
IBM
WIP
ISA001559
Low
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
16886
IBM
WIP
ISA001571
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
27845
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.15
OPUS
ISA2011
17010
IBM
WIP
ISA001562
High
167.238.143.31
orac-dev03-lom
ISA2011
23571
IBM
WIP
ISA001570
High
167.238.143.31
orac-dev03-lom
ISA2011
17014
IBM
WIP
ISA001573
High
167.238.143.31
orac-dev03-lom
ISA2011
17015
IBM
WIP
ISA001574
Medium
167.238.143.31
orac-dev03-lom
ISA2011
17012
IBM
WIP
ISA001567
Medium
167.238.143.31
orac-dev03-lom
ISA2011
17011
IBM
WIP
ISA001563
Low
167.238.143.31
orac-dev03-lom
ISA2011
17009
IBM
WIP
ISA001559
Low
167.238.143.31
orac-dev03-lom
ISA2011
17013
IBM
WIP
ISA001571
Medium
167.238.143.31
orac-dev03-lom
ISA2011
17024
IBM
WIP
ISA001562
High
167.238.143.34
orac-dev04-lom
ISA2011
23573
IBM
WIP
ISA001570
High
167.238.143.34
orac-dev04-lom
ISA2011
17028
IBM
WIP
ISA001573
High
167.238.143.34
orac-dev04-lom
ISA2011
17029
IBM
WIP
ISA001574
Medium
167.238.143.34
orac-dev04-lom
ISA2011
17026
IBM
WIP
ISA001567
Medium
167.238.143.34
orac-dev04-lom
ISA2011
17025
IBM
WIP
ISA001563
Low
167.238.143.34
orac-dev04-lom
ISA2011
17023
IBM
WIP
ISA001559
Low
167.238.143.34
orac-dev04-lom
ISA2011
17027
IBM
WIP
ISA001571
Medium
167.238.143.34
orac-dev04-lom
ISA2011
17017
IBM
WIP
ISA001562
High
167.238.143.32
orac-dev05-lom
ISA2011
23572
IBM
WIP
ISA001570
High
167.238.143.32
orac-dev05-lom
ISA2011
17021
IBM
WIP
ISA001573
High
167.238.143.32
orac-dev05-lom


Health Net/IBM Confidential         Amendment 4     Page 40

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17022
IBM
WIP
ISA001574
Medium
167.238.143.32
orac-dev05-lom
ISA2011
17019
IBM
WIP
ISA001567
Medium
167.238.143.32
orac-dev05-lom
ISA2011
17018
IBM
WIP
ISA001563
Low
167.238.143.32
orac-dev05-lom
ISA2011
17016
IBM
WIP
ISA001559
Low
167.238.143.32
orac-dev05-lom
ISA2011
17020
IBM
WIP
ISA001571
Medium
167.238.143.32
orac-dev05-lom
ISA2011
17031
IBM
WIP
ISA001562
High
167.238.143.35
orac-dev06-lom
ISA2011
23574
IBM
WIP
ISA001570
High
167.238.143.35
orac-dev06-lom
ISA2011
17035
IBM
WIP
ISA001573
High
167.238.143.35
orac-dev06-lom
ISA2011
17036
IBM
WIP
ISA001574
Medium
167.238.143.35
orac-dev06-lom
ISA2011
17033
IBM
WIP
ISA001567
Medium
167.238.143.35
orac-dev06-lom
ISA2011
17032
IBM
WIP
ISA001563
Low
167.238.143.35
orac-dev06-lom
ISA2011
17030
IBM
WIP
ISA001559
Low
167.238.143.35
orac-dev06-lom
ISA2011
17034
IBM
WIP
ISA001571
Medium
167.238.143.35
orac-dev06-lom
ISA2011
16968
IBM
WIP - Pending HN
ISA001562
High
167.238.143.23
orac-prd03-lom
ISA2011
23567
IBM
WIP
ISA001570
High
167.238.143.23
orac-prd03-lom
ISA2011
16972
IBM
WIP
ISA001573
High
167.238.143.23
orac-prd03-lom
ISA2011
16973
IBM
WIP
ISA001574
Medium
167.238.143.23
orac-prd03-lom
ISA2011
16970
IBM
WIP - Pending HN
ISA001567
Medium
167.238.143.23
orac-prd03-lom
ISA2011
16969
IBM
WIP - Pending HN
ISA001563
Low
167.238.143.23
orac-prd03-lom
ISA2011
16967
IBM
WIP
ISA001559
Low
167.238.143.23
orac-prd03-lom
ISA2011
16971
IBM
WIP
ISA001571
Medium
167.238.143.23
orac-prd03-lom
ISA2011
16996
IBM
WIP
ISA001562
High
167.238.143.27
orac-prd04-lom
ISA2011
23569
IBM
WIP
ISA001570
High
167.238.143.27
orac-prd04-lom
ISA2011
17000
IBM
WIP
ISA001573
High
167.238.143.27
orac-prd04-lom
ISA2011
17001
IBM
WIP
ISA001574
Medium
167.238.143.27
orac-prd04-lom
ISA2011
16998
IBM
WIP
ISA001567
Medium
167.238.143.27
orac-prd04-lom


Health Net/IBM Confidential         Amendment 4     Page 41

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16997
IBM
WIP
ISA001563
Low
167.238.143.27
orac-prd04-lom
ISA2011
16995
IBM
WIP
ISA001559
Low
167.238.143.27
orac-prd04-lom
ISA2011
16999
IBM
WIP
ISA001571
Medium
167.238.143.27
orac-prd04-lom
ISA2011
26763
IBM
WIP
ISA001741
Medium
167.238.169.68
ORAC-PRD05
ISA2011
27860
IBM
WIP
ISA001741
Medium
167.238.169.56
ORAC-PRD05
ISA2011
16975
IBM
WIP
ISA001562
High
167.238.143.24
orac-prd05-lom
ISA2011
23568
IBM
WIP
ISA001570
High
167.238.143.24
orac-prd05-lom
ISA2011
16979
IBM
WIP
ISA001573
High
167.238.143.24
orac-prd05-lom
ISA2011
16980
IBM
WIP
ISA001574
Medium
167.238.143.24
orac-prd05-lom
ISA2011
16977
IBM
WIP
ISA001567
Medium
167.238.143.24
orac-prd05-lom
ISA2011
16976
IBM
WIP
ISA001563
Low
167.238.143.24
orac-prd05-lom
ISA2011
16974
IBM
WIP
ISA001559
Low
167.238.143.24
orac-prd05-lom
ISA2011
16978
IBM
WIP
ISA001571
Medium
167.238.143.24
orac-prd05-lom
ISA2011
17003
IBM
WIP
ISA001562
High
167.238.143.29
orac-prd06-lom
ISA2011
23570
IBM
WIP
ISA001570
High
167.238.143.29
orac-prd06-lom
ISA2011
17007
IBM
WIP
ISA001573
High
167.238.143.29
orac-prd06-lom
ISA2011
17008
IBM
WIP
ISA001574
Medium
167.238.143.29
orac-prd06-lom
ISA2011
17005
IBM
WIP
ISA001567
Medium
167.238.143.29
orac-prd06-lom
ISA2011
17004
IBM
WIP
ISA001563
Low
167.238.143.29
orac-prd06-lom
ISA2011
17002
IBM
WIP
ISA001559
Low
167.238.143.29
orac-prd06-lom
ISA2011
17006
IBM
WIP
ISA001571
Medium
167.238.143.29
orac-prd06-lom
ISA2011
16905
IBM
WIP
ISA001562
High
167.238.143.136
orac-prd08-lom
ISA2011
23564
IBM
WIP
ISA001570
High
167.238.143.136
orac-prd08-lom
ISA2011
16909
IBM
WIP
ISA001573
High
167.238.143.136
orac-prd08-lom
ISA2011
16906
IBM
WIP
ISA001563
Low
167.238.143.136
orac-prd08-lom
ISA2011
16904
IBM
WIP
ISA001559
Low
167.238.143.136
orac-prd08-lom


Health Net/IBM Confidential         Amendment 4     Page 42

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20916
IBM
WIP
ISA001574
Medium
167.238.168.15
P570-HMC01
ISA2011
27918
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.17
PRELUDE
ISA2011
13362
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.44
psa-devapp1-lom
ISA2011
17046
IBM
WIP
ISA001563
Low
167.238.143.44
psa-devapp1-lom
ISA2011
26791
IBM
WIP
ISA001741
Medium
167.238.169.209
PSA-PRDAPP1
ISA2011
17232
IBM
WIP
ISA001563
Low
167.238.143.83
psa-prdapp1-lom
ISA2011
17215
IBM
WIP
ISA001563
Low
167.238.143.71
psa-tstapp1-lom
ISA2011
6648
IBM
WIP
ISA001487
High
141.177.12.182
RC-DARE2K3EE
ISA2011
18328
IBM
WIP
ISA001563
Low
141.177.50.175
rc-tsm01-hmc.hnfs
ISA2011
13460
IBM
WIP
ISA001477
Medium
167.238.148.49
RED2
ISA2011
13459
IBM
WIP
ISA001477
Medium
167.238.148.46
RED4
ISA2011
22903
IBM
WIP
ISA001573
High
167.238.156.89
RIMMER
ISA2011
17254
IBM
WIP
ISA001573
High
167.238.154.40
SAN Sw2 A (4)
ISA2011
17255
IBM
WIP
ISA001574
Medium
167.238.154.40
SAN Sw2 A (4)
ISA2011
17252
IBM
WIP
ISA001560
Low
167.238.154.40
SAN Sw2 A (4)
ISA2011
17253
IBM
WIP
ISA001563
Low
167.238.154.40
SAN Sw2 A (4)
ISA2011
17250
IBM
WIP
ISA001573
High
167.238.154.39
SAN Sw2 B (3)
ISA2011
17251
IBM
WIP
ISA001574
Medium
167.238.154.39
SAN Sw2 B (3)
ISA2011
17248
IBM
WIP
ISA001560
Low
167.238.154.39
SAN Sw2 B (3)
ISA2011
17249
IBM
WIP
ISA001563
Low
167.238.154.39
SAN Sw2 B (3)
ISA2011
18336
IBM
WIP
ISA001573
High
167.238.154.11
san_fabric_a
ISA2011
18337
IBM
WIP
ISA001574
Medium
167.238.154.11
san_fabric_a
ISA2011
18334
IBM
WIP
ISA001560
Low
167.238.154.11
san_fabric_a
ISA2011
18335
IBM
WIP
ISA001563
Low
167.238.154.11
san_fabric_a
ISA2011
18340
IBM
WIP
ISA001573
High
167.238.154.12
san_fabric_b
ISA2011
18341
IBM
WIP
ISA001574
Medium
167.238.154.12
san_fabric_b


Health Net/IBM Confidential         Amendment 4     Page 43

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
18338
IBM
WIP
ISA001560
Low
167.238.154.12
san_fabric_b
ISA2011
18339
IBM
WIP
ISA001563
Low
167.238.154.12
san_fabric_b
ISA2011
13370
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.61
sap-jes1-lom
ISA2011
17170
IBM
WIP
ISA001563
Low
167.238.143.61
sap-jes1-lom
ISA2011
13371
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.62
sap-jpd1-lom
ISA2011
17171
IBM
WIP
ISA001563
Low
167.238.143.62
sap-jpd1-lom
ISA2011
13375
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.73
sap-jpp1-lom
ISA2011
17217
IBM
WIP
ISA001563
Low
167.238.143.73
sap-jpp1-lom
ISA2011
13372
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.63
sap-jpq1-lom
ISA2011
17172
IBM
WIP
ISA001563
Low
167.238.143.63
sap-jpq1-lom
ISA2011
13373
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.64
sap-jxd1-lom
ISA2011
17173
IBM
WIP
ISA001563
Low
167.238.143.64
sap-jxd1-lom
ISA2011
28430
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.36
SPIRIT
ISA2011
18377
IBM
WIP
ISA001573
High
167.238.154.15
svc_node_1
ISA2011
18375
IBM
WIP
ISA001560
Low
167.238.154.15
svc_node_1
ISA2011
18376
IBM
WIP
ISA001563
Low
167.238.154.15
svc_node_1
ISA2011
18381
IBM
WIP
ISA001573
High
167.238.154.57
svc-node7
ISA2011
18379
IBM
WIP
ISA001560
Low
167.238.154.57
svc-node7
ISA2011
28438
IBM
WIP - Pending HN
ISA001226
Medium
167.238.132.13
SYMPHONY
ISA2011
13377
IBM
WIP - Pending HN
ISA001476
Medium
167.238.143.84
sys-mgtapp1-lom
ISA2011
17233
IBM
WIP
ISA001563
Low
167.238.143.84
sys-mgtapp1-lom
ISA2011
23099
IBM
WIP
ISA001574
Medium
167.238.176.47
T3-DEVAPP1
ISA2011
23102
IBM
WIP
ISA001574
Medium
167.238.176.53
T3-DEVWEB1
ISA2011
23111
IBM
WIP
ISA001574
Medium
167.238.176.54
T3-INTAPP1
ISA2011
23114
IBM
WIP
ISA001574
Medium
167.238.176.72
T3-INTWEB2
ISA2011
15132
IBM
WIP
ISA001476
Medium
167.238.144.55
t3-presm01-lom


Health Net/IBM Confidential         Amendment 4     Page 44

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
15133
IBM
WIP
ISA001477
Medium
167.238.144.55
t3-presm01-lom
ISA2011
15136
IBM
WIP
ISA001476
Medium
167.238.144.56
t3-presm02-lom
ISA2011
15137
IBM
WIP
ISA001477
Medium
167.238.144.56
t3-presm02-lom
ISA2011
23148
IBM
WIP
ISA001574
Medium
167.238.176.75
T3-QAAPP1
ISA2011
23165
IBM
WIP
ISA001574
Medium
167.238.176.46
T3WEB-DEVAPP1
ISA2011
18395
IBM
WIP
ISA001573
High
167.238.154.13
tan_fabric_a
ISA2011
18396
IBM
WIP
ISA001574
Medium
167.238.154.13
tan_fabric_a
ISA2011
18393
IBM
WIP
ISA001560
Low
167.238.154.13
tan_fabric_a
ISA2011
18394
IBM
WIP
ISA001563
Low
167.238.154.13
tan_fabric_a
ISA2011
18399
IBM
WIP
ISA001573
High
167.238.154.14
tan_fabric_b
ISA2011
18400
IBM
WIP
ISA001574
Medium
167.238.154.14
tan_fabric_b
ISA2011
18397
IBM
WIP
ISA001560
Low
167.238.154.14
tan_fabric_b
ISA2011
18398
IBM
WIP
ISA001563
Low
167.238.154.14
tan_fabric_b
ISA2011
23190
IBM
WIP - Pending HN
ISA001573
High
167.238.175.154
TELLY
ISA2011
23191
IBM
WIP - Pending HN
ISA001573
High
167.238.175.155
TELLY
ISA2011
23192
IBM
WIP - Pending HN
ISA001573
High
167.238.175.158
TELLY
ISA2011
23193
IBM
WIP - Pending HN
ISA001574
Medium
167.238.175.154
TELLY
ISA2011
23194
IBM
WIP - Pending HN
ISA001574
Medium
167.238.175.155
TELLY
ISA2011
23195
IBM
WIP - Pending HN
ISA001574
Medium
167.238.175.158
TELLY
ISA2011
23184
IBM
WIP - Pending HN
ISA001560
Low
167.238.175.155
TELLY
ISA2011
23185
IBM
WIP - Pending HN
ISA001560
Low
167.238.175.154
TELLY
ISA2011
23186
IBM
WIP - Pending HN
ISA001560
Low
167.238.175.158
TELLY
ISA2011
23187
IBM
WIP - Pending HN
ISA001563
Low
167.238.175.154
TELLY
ISA2011
23188
IBM
WIP - Pending HN
ISA001563
Low
167.238.175.155
TELLY
ISA2011
23189
IBM
WIP - Pending HN
ISA001563
Low
167.238.175.158
TELLY
ISA2011
16726
IBM
WIP
ISA001562
High
167.238.143.100
toaster-lom


Health Net/IBM Confidential         Amendment 4     Page 45

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23552
IBM
WIP
ISA001570
High
167.238.143.100
toaster-lom
ISA2011
16730
IBM
WIP
ISA001573
High
167.238.143.100
toaster-lom
ISA2011
16731
IBM
WIP
ISA001574
Medium
167.238.143.100
toaster-lom
ISA2011
16728
IBM
WIP
ISA001567
Medium
167.238.143.100
toaster-lom
ISA2011
16727
IBM
WIP
ISA001563
Low
167.238.143.100
toaster-lom
ISA2011
16725
IBM
WIP
ISA001559
Low
167.238.143.100
toaster-lom
ISA2011
16729
IBM
WIP
ISA001571
Medium
167.238.143.100
toaster-lom
ISA2011
27128
IBM
WIP
ISA001741
Medium
167.238.169.247
web-prdnfs2
ISA2011
28517
IBM
WIP
ISA001741
Medium
167.238.169.244
WEB-PRDNFS2
ISA2011
28518
IBM
WIP
ISA001741
Medium
167.238.169.245
WEB-PRDNFS2
ISA2011
28519
IBM
WIP
ISA001741
Medium
167.238.169.246
WEB-PRDNFS2
ISA2011
28520
IBM
WIP
ISA001741
Medium
167.238.169.243
WEB-PRDNFS2
ISA2011
28521
IBM
WIP
ISA001741
Medium
167.238.169.180
WEB-PRDNFS2
ISA2011
28522
IBM
WIP
ISA001741
Medium
167.238.169.10
WEB-PRDNFS2
ISA2011
25694
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.247
web-prdnfs2
ISA2011
25902
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.244
WEB-PRDNFS2
ISA2011
25903
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.245
WEB-PRDNFS2
ISA2011
25904
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.246
WEB-PRDNFS2
ISA2011
25905
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.243
WEB-PRDNFS2
ISA2011
25906
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.180
WEB-PRDNFS2
ISA2011
25907
IBM
WIP - Pending HN
ISA001462
Medium
167.238.169.10
WEB-PRDNFS2
ISA2011
16759
IBM
WIP
ISA001562
High
167.238.143.113
web-presm1-lom
ISA2011
23553
IBM
WIP
ISA001570
High
167.238.143.113
web-presm1-lom
ISA2011
16767
IBM
WIP
ISA001573
High
167.238.143.113
web-presm1-lom
ISA2011
16768
IBM
WIP
ISA001574
Medium
167.238.143.113
web-presm1-lom
ISA2011
16763
IBM
WIP
ISA001567
Medium
167.238.143.113
web-presm1-lom


Health Net/IBM Confidential         Amendment 4     Page 46

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16760
IBM
WIP
ISA001563
Low
167.238.143.113
web-presm1-lom
ISA2011
16769
IBM
WIP
ISA001575
Medium
167.238.143.113
web-presm1-lom
ISA2011
16766
IBM
WIP
ISA001572
Medium
167.238.143.113
web-presm1-lom
ISA2011
16764
IBM
WIP
ISA001568
High
167.238.143.113
web-presm1-lom
ISA2011
16757
IBM
WIP
ISA001559
Low
167.238.143.113
web-presm1-lom
ISA2011
16761
IBM
WIP
ISA001564
High
167.238.143.113
web-presm1-lom
ISA2011
16758
IBM
WIP
ISA001561
High
167.238.143.113
web-presm1-lom
ISA2011
16765
IBM
WIP
ISA001571
Medium
167.238.143.113
web-presm1-lom
ISA2011
16762
IBM
WIP
ISA001565
High
167.238.143.113
web-presm1-lom
ISA2011
16772
IBM
WIP
ISA001562
High
167.238.143.114
web-presm2-lom
ISA2011
23554
IBM
WIP
ISA001570
High
167.238.143.114
web-presm2-lom
ISA2011
16780
IBM
WIP
ISA001573
High
167.238.143.114
web-presm2-lom
ISA2011
16781
IBM
WIP
ISA001574
Medium
167.238.143.114
web-presm2-lom
ISA2011
16776
IBM
WIP
ISA001567
Medium
167.238.143.114
web-presm2-lom
ISA2011
16773
IBM
WIP
ISA001563
Low
167.238.143.114
web-presm2-lom
ISA2011
16782
IBM
WIP
ISA001575
Medium
167.238.143.114
web-presm2-lom
ISA2011
16779
IBM
WIP
ISA001572
Medium
167.238.143.114
web-presm2-lom
ISA2011
16777
IBM
WIP
ISA001568
High
167.238.143.114
web-presm2-lom
ISA2011
16770
IBM
WIP
ISA001559
Low
167.238.143.114
web-presm2-lom
ISA2011
16774
IBM
WIP
ISA001564
High
167.238.143.114
web-presm2-lom
ISA2011
16771
IBM
WIP
ISA001561
High
167.238.143.114
web-presm2-lom
ISA2011
16778
IBM
WIP
ISA001571
Medium
167.238.143.114
web-presm2-lom
ISA2011
16775
IBM
WIP
ISA001565
High
167.238.143.114
web-presm2-lom
ISA2011
16785
IBM
WIP
ISA001562
High
167.238.143.115
web-presm3-lom
ISA2011
23555
IBM
WIP
ISA001570
High
167.238.143.115
web-presm3-lom
ISA2011
16793
IBM
WIP
ISA001573
High
167.238.143.115
web-presm3-lom


Health Net/IBM Confidential         Amendment 4     Page 47

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16794
IBM
WIP
ISA001574
Medium
167.238.143.115
web-presm3-lom
ISA2011
16789
IBM
WIP
ISA001567
Medium
167.238.143.115
web-presm3-lom
ISA2011
16786
IBM
WIP
ISA001563
Low
167.238.143.115
web-presm3-lom
ISA2011
16795
IBM
WIP
ISA001575
Medium
167.238.143.115
web-presm3-lom
ISA2011
16792
IBM
WIP
ISA001572
Medium
167.238.143.115
web-presm3-lom
ISA2011
16790
IBM
WIP
ISA001568
High
167.238.143.115
web-presm3-lom
ISA2011
16783
IBM
WIP
ISA001559
Low
167.238.143.115
web-presm3-lom
ISA2011
16787
IBM
WIP
ISA001564
High
167.238.143.115
web-presm3-lom
ISA2011
16784
IBM
WIP
ISA001561
High
167.238.143.115
web-presm3-lom
ISA2011
16791
IBM
WIP
ISA001571
Medium
167.238.143.115
web-presm3-lom
ISA2011
16788
IBM
WIP
ISA001565
High
167.238.143.115
web-presm3-lom
ISA2011
16798
IBM
WIP
ISA001562
High
167.238.143.116
web-presm4-lom
ISA2011
23556
IBM
WIP
ISA001570
High
167.238.143.116
web-presm4-lom
ISA2011
16806
IBM
WIP
ISA001573
High
167.238.143.116
web-presm4-lom
ISA2011
16807
IBM
WIP
ISA001574
Medium
167.238.143.116
web-presm4-lom
ISA2011
16802
IBM
WIP
ISA001567
Medium
167.238.143.116
web-presm4-lom
ISA2011
16799
IBM
WIP
ISA001563
Low
167.238.143.116
web-presm4-lom
ISA2011
16808
IBM
WIP
ISA001575
Medium
167.238.143.116
web-presm4-lom
ISA2011
16805
IBM
WIP
ISA001572
Medium
167.238.143.116
web-presm4-lom
ISA2011
16803
IBM
WIP
ISA001568
High
167.238.143.116
web-presm4-lom
ISA2011
16796
IBM
WIP
ISA001559
Low
167.238.143.116
web-presm4-lom
ISA2011
16800
IBM
WIP
ISA001564
High
167.238.143.116
web-presm4-lom
ISA2011
16797
IBM
WIP
ISA001561
High
167.238.143.116
web-presm4-lom
ISA2011
16804
IBM
WIP
ISA001571
Medium
167.238.143.116
web-presm4-lom
ISA2011
16801
IBM
WIP
ISA001565
High
167.238.143.116
web-presm4-lom
ISA2011
16811
IBM
WIP
ISA001562
High
167.238.143.117
web-presm5-lom


Health Net/IBM Confidential         Amendment 4     Page 48

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23557
IBM
WIP
ISA001570
High
167.238.143.117
web-presm5-lom
ISA2011
16819
IBM
WIP
ISA001573
High
167.238.143.117
web-presm5-lom
ISA2011
16820
IBM
WIP
ISA001574
Medium
167.238.143.117
web-presm5-lom
ISA2011
16815
IBM
WIP
ISA001567
Medium
167.238.143.117
web-presm5-lom
ISA2011
16812
IBM
WIP
ISA001563
Low
167.238.143.117
web-presm5-lom
ISA2011
16821
IBM
WIP
ISA001575
Medium
167.238.143.117
web-presm5-lom
ISA2011
16818
IBM
WIP
ISA001572
Medium
167.238.143.117
web-presm5-lom
ISA2011
16816
IBM
WIP
ISA001568
High
167.238.143.117
web-presm5-lom
ISA2011
16809
IBM
WIP
ISA001559
Low
167.238.143.117
web-presm5-lom
ISA2011
16813
IBM
WIP
ISA001564
High
167.238.143.117
web-presm5-lom
ISA2011
16810
IBM
WIP
ISA001561
High
167.238.143.117
web-presm5-lom
ISA2011
16817
IBM
WIP
ISA001571
Medium
167.238.143.117
web-presm5-lom
ISA2011
16814
IBM
WIP
ISA001565
High
167.238.143.117
web-presm5-lom
ISA2011
16824
IBM
WIP
ISA001562
High
167.238.143.118
web-stgsm1-lom
ISA2011
23558
IBM
WIP
ISA001570
High
167.238.143.118
web-stgsm1-lom
ISA2011
16832
IBM
WIP
ISA001573
High
167.238.143.118
web-stgsm1-lom
ISA2011
16833
IBM
WIP
ISA001574
Medium
167.238.143.118
web-stgsm1-lom
ISA2011
16828
IBM
WIP
ISA001567
Medium
167.238.143.118
web-stgsm1-lom
ISA2011
16825
IBM
WIP
ISA001563
Low
167.238.143.118
web-stgsm1-lom
ISA2011
16834
IBM
WIP
ISA001575
Medium
167.238.143.118
web-stgsm1-lom
ISA2011
16831
IBM
WIP
ISA001572
Medium
167.238.143.118
web-stgsm1-lom
ISA2011
16829
IBM
WIP
ISA001568
High
167.238.143.118
web-stgsm1-lom
ISA2011
16822
IBM
WIP
ISA001559
Low
167.238.143.118
web-stgsm1-lom
ISA2011
16826
IBM
WIP
ISA001564
High
167.238.143.118
web-stgsm1-lom
ISA2011
16823
IBM
WIP
ISA001561
High
167.238.143.118
web-stgsm1-lom
ISA2011
16830
IBM
WIP
ISA001571
Medium
167.238.143.118
web-stgsm1-lom


Health Net/IBM Confidential         Amendment 4     Page 49

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16827
IBM
WIP
ISA001565
High
167.238.143.118
web-stgsm1-lom
ISA2011
16837
IBM
WIP
ISA001562
High
167.238.143.119
web-stgsm2-lom
ISA2011
23559
IBM
WIP
ISA001570
High
167.238.143.119
web-stgsm2-lom
ISA2011
16845
IBM
WIP
ISA001573
High
167.238.143.119
web-stgsm2-lom
ISA2011
16846
IBM
WIP
ISA001574
Medium
167.238.143.119
web-stgsm2-lom
ISA2011
16841
IBM
WIP
ISA001567
Medium
167.238.143.119
web-stgsm2-lom
ISA2011
16838
IBM
WIP
ISA001563
Low
167.238.143.119
web-stgsm2-lom
ISA2011
16847
IBM
WIP
ISA001575
Medium
167.238.143.119
web-stgsm2-lom
ISA2011
16844
IBM
WIP
ISA001572
Medium
167.238.143.119
web-stgsm2-lom
ISA2011
16842
IBM
WIP
ISA001568
High
167.238.143.119
web-stgsm2-lom
ISA2011
16835
IBM
WIP
ISA001559
Low
167.238.143.119
web-stgsm2-lom
ISA2011
16839
IBM
WIP
ISA001564
High
167.238.143.119
web-stgsm2-lom
ISA2011
16836
IBM
WIP
ISA001561
High
167.238.143.119
web-stgsm2-lom
ISA2011
16843
IBM
WIP
ISA001571
Medium
167.238.143.119
web-stgsm2-lom
ISA2011
16840
IBM
WIP
ISA001565
High
167.238.143.119
web-stgsm2-lom
ISA2011
16857
IBM
WIP
ISA001562
High
167.238.143.120
web-uatsm1-lom
ISA2011
23560
IBM
WIP
ISA001570
High
167.238.143.120
web-uatsm1-lom
ISA2011
16865
IBM
WIP
ISA001573
High
167.238.143.120
web-uatsm1-lom
ISA2011
16866
IBM
WIP
ISA001574
Medium
167.238.143.120
web-uatsm1-lom
ISA2011
16861
IBM
WIP
ISA001567
Medium
167.238.143.120
web-uatsm1-lom
ISA2011
16858
IBM
WIP
ISA001563
Low
167.238.143.120
web-uatsm1-lom
ISA2011
16867
IBM
WIP
ISA001575
Medium
167.238.143.120
web-uatsm1-lom
ISA2011
16864
IBM
WIP
ISA001572
Medium
167.238.143.120
web-uatsm1-lom
ISA2011
16862
IBM
WIP
ISA001568
High
167.238.143.120
web-uatsm1-lom
ISA2011
16855
IBM
WIP
ISA001559
Low
167.238.143.120
web-uatsm1-lom
ISA2011
16859
IBM
WIP
ISA001564
High
167.238.143.120
web-uatsm1-lom


Health Net/IBM Confidential         Amendment 4     Page 50

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16856
IBM
WIP
ISA001561
High
167.238.143.120
web-uatsm1-lom
ISA2011
16863
IBM
WIP
ISA001571
Medium
167.238.143.120
web-uatsm1-lom
ISA2011
16860
IBM
WIP
ISA001565
High
167.238.143.120
web-uatsm1-lom
ISA2011
10710
IBM
WIP
ISA001169
High
167.238.178.19
Wolfman-rib
ISA2011
13458
IBM
WIP
ISA001477
Medium
167.238.148.45
WOOKIE
ISA2011
26817
IBM
WIP
ISA001470
High
167.238.154.19
XP # 4
ISA2011
13146
IBM
WIP
ISA001473
Medium
141.177.228.1
141.177.228.1
ISA2011
13398
IBM
WIP
ISA001477
Medium
141.177.228.1
141.177.228.1
ISA2011
13147
IBM
WIP
ISA001473
Medium
141.177.232.1
141.177.232.1
ISA2011
13400
IBM
WIP
ISA001477
Medium
141.177.232.1
141.177.232.1
ISA2011
16871
IBM
WIP
ISA001574
Medium
167.238.143.122
167.238.143.122
ISA2011
13467
IBM
WIP
ISA001477
Medium
167.238.168.19
167.238.168.19
ISA2011
28028
IBM
WIP
ISA001182
High
167.238.128.32
BLD-DOM-IM01
ISA2011
13609
IBM
WIP
ISA001476
Medium
167.238.171.20
BLD-FS-RAX01
ISA2011
13610
IBM
WIP
ISA001476
Medium
167.238.188.214
BLD-FS-RAX01
ISA2011
13611
IBM
WIP
ISA001477
Medium
167.238.171.20
BLD-FS-RAX01
ISA2011
13612
IBM
WIP
ISA001477
Medium
167.238.188.214
BLD-FS-RAX01
ISA2011
13616
IBM
WIP
ISA001476
Medium
167.238.171.21
BLD-FS-RAX02
ISA2011
13617
IBM
WIP
ISA001476
Medium
167.238.188.215
BLD-FS-RAX02
ISA2011
13618
IBM
WIP
ISA001477
Medium
167.238.171.21
BLD-FS-RAX02
ISA2011
13619
IBM
WIP
ISA001477
Medium
167.238.188.215
BLD-FS-RAX02
ISA2011
13643
IBM
WIP
ISA001477
Medium
167.238.142.179
BLD-FS-SQLCL11
ISA2011
13657
IBM
WIP
ISA001476
Medium
167.238.177.100
BLD-FS-SQLTST01
ISA2011
13658
IBM
WIP
ISA001477
Medium
167.238.177.100
BLD-FS-SQLTST01
ISA2011
26321
IBM
WIP
ISA001212
Medium
167.238.169.26
bld-hn-dns01-n2
ISA2011
19074
IBM
WIP
ISA001573
High
167.238.128.205
BLD-TKLM01


Health Net/IBM Confidential         Amendment 4     Page 51

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
19072
IBM
WIP
ISA001560
Low
167.238.128.205
BLD-TKLM01
ISA2011
19073
IBM
WIP
ISA001563
Low
167.238.128.205
BLD-TKLM01
ISA2011
19078
IBM
WIP
ISA001573
High
167.238.128.206
BLD-TKLM02
ISA2011
19076
IBM
WIP
ISA001560
Low
167.238.128.206
BLD-TKLM02
ISA2011
19077
IBM
WIP
ISA001563
Low
167.238.128.206
BLD-TKLM02
ISA2011
19983
IBM
WIP
ISA001559
Low
167.238.180.33
BO-DEVAPP1
ISA2011
19984
IBM
WIP
ISA001559
Low
167.238.173.32
BO-DEVAPP1
ISA2011
19985
IBM
WIP
ISA001560
Low
167.238.180.33
BO-DEVAPP1
ISA2011
19986
IBM
WIP
ISA001560
Low
167.238.173.32
BO-DEVAPP1
ISA2011
19987
IBM
WIP
ISA001563
Low
167.238.180.33
BO-DEVAPP1
ISA2011
19988
IBM
WIP
ISA001563
Low
167.238.173.32
BO-DEVAPP1
ISA2011
19995
IBM
WIP
ISA001559
Low
167.238.180.34
BO-DEVAPP2
ISA2011
19996
IBM
WIP
ISA001559
Low
167.238.173.33
BO-DEVAPP2
ISA2011
19997
IBM
WIP
ISA001560
Low
167.238.180.34
BO-DEVAPP2
ISA2011
19998
IBM
WIP
ISA001560
Low
167.238.173.33
BO-DEVAPP2
ISA2011
19999
IBM
WIP
ISA001563
Low
167.238.180.34
BO-DEVAPP2
ISA2011
20000
IBM
WIP
ISA001563
Low
167.238.173.33
BO-DEVAPP2
ISA2011
20007
IBM
WIP
ISA001559
Low
167.238.167.49
BO-PRDAPP1
ISA2011
20008
IBM
WIP
ISA001560
Low
167.238.167.49
BO-PRDAPP1
ISA2011
20009
IBM
WIP
ISA001563
Low
167.238.167.49
BO-PRDAPP1
ISA2011
20013
IBM
WIP
ISA001559
Low
167.238.167.50
BO-PRDAPP2
ISA2011
20014
IBM
WIP
ISA001560
Low
167.238.167.50
BO-PRDAPP2
ISA2011
20015
IBM
WIP
ISA001563
Low
167.238.167.50
BO-PRDAPP2
ISA2011
20019
IBM
WIP
ISA001559
Low
167.238.167.51
BO-PRDAPP3
ISA2011
20020
IBM
WIP
ISA001560
Low
167.238.167.51
BO-PRDAPP3
ISA2011
20021
IBM
WIP
ISA001563
Low
167.238.167.51
BO-PRDAPP3


Health Net/IBM Confidential         Amendment 4     Page 52

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20025
IBM
WIP
ISA001559
Low
167.238.167.52
BO-PRDAPP4
ISA2011
20026
IBM
WIP
ISA001560
Low
167.238.167.52
BO-PRDAPP4
ISA2011
20027
IBM
WIP
ISA001563
Low
167.238.167.52
BO-PRDAPP4
ISA2011
20031
IBM
WIP
ISA001559
Low
167.238.167.53
BO-PRDAPP5
ISA2011
20032
IBM
WIP
ISA001560
Low
167.238.167.53
BO-PRDAPP5
ISA2011
20033
IBM
WIP
ISA001563
Low
167.238.167.53
BO-PRDAPP5
ISA2011
20037
IBM
WIP
ISA001559
Low
167.238.167.54
BO-PRDAPP6
ISA2011
20038
IBM
WIP
ISA001560
Low
167.238.167.54
BO-PRDAPP6
ISA2011
20039
IBM
WIP
ISA001563
Low
167.238.167.54
BO-PRDAPP6
ISA2011
20043
IBM
WIP
ISA001559
Low
167.238.136.67
BO-STGAPP1
ISA2011
20044
IBM
WIP
ISA001560
Low
167.238.136.67
BO-STGAPP1
ISA2011
20045
IBM
WIP
ISA001563
Low
167.238.136.67
BO-STGAPP1
ISA2011
20049
IBM
WIP
ISA001559
Low
167.238.136.68
BO-STGAPP2
ISA2011
20050
IBM
WIP
ISA001560
Low
167.238.136.68
BO-STGAPP2
ISA2011
20051
IBM
WIP
ISA001563
Low
167.238.136.68
BO-STGAPP2
ISA2011
20057
IBM
WIP
ISA001573
High
167.238.136.107
BOXI-DEVAPP1
ISA2011
20055
IBM
WIP
ISA001560
Low
167.238.136.107
BOXI-DEVAPP1
ISA2011
20056
IBM
WIP
ISA001563
Low
167.238.136.107
BOXI-DEVAPP1
ISA2011
20061
IBM
WIP
ISA001573
High
167.238.167.179
BOXI-PRDAPP1
ISA2011
20059
IBM
WIP
ISA001560
Low
167.238.167.179
BOXI-PRDAPP1
ISA2011
20060
IBM
WIP
ISA001563
Low
167.238.167.179
BOXI-PRDAPP1
ISA2011
20098
IBM
WIP
ISA001563
Low
167.238.144.14
ccs-preweb1-lom
ISA2011
20162
IBM
WIP
ISA001573
High
167.238.177.75
CMSDEVWEB1
ISA2011
20163
IBM
WIP
ISA001574
Medium
167.238.177.75
CMSDEVWEB1
ISA2011
20161
IBM
WIP
ISA001563
Low
167.238.177.75
CMSDEVWEB1
ISA2011
20178
IBM
WIP
ISA001562
High
167.238.144.107
CMSPRDAPP4


Health Net/IBM Confidential         Amendment 4     Page 53

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23646
IBM
WIP
ISA001570
High
167.238.144.107
CMSPRDAPP4
ISA2011
20182
IBM
WIP
ISA001573
High
167.238.144.107
CMSPRDAPP4
ISA2011
20183
IBM
WIP
ISA001574
Medium
167.238.144.107
CMSPRDAPP4
ISA2011
20180
IBM
WIP
ISA001567
Medium
167.238.144.107
CMSPRDAPP4
ISA2011
20179
IBM
WIP
ISA001563
Low
167.238.144.107
CMSPRDAPP4
ISA2011
20177
IBM
WIP
ISA001559
Low
167.238.144.107
CMSPRDAPP4
ISA2011
20181
IBM
WIP
ISA001571
Medium
167.238.144.107
CMSPRDAPP4
ISA2011
23129
IBM
WIP
ISA001563
Low
167.238.144.27
cmsprdapp4-lom
ISA2011
23135
IBM
WIP
ISA001573
High
167.238.144.28
cmsprdapp5-lom
ISA2011
23136
IBM
WIP
ISA001574
Medium
167.238.144.28
cmsprdapp5-lom
ISA2011
23133
IBM
WIP
ISA001567
Medium
167.238.144.28
cmsprdapp5-lom
ISA2011
23131
IBM
WIP
ISA001560
Low
167.238.144.28
cmsprdapp5-lom
ISA2011
23132
IBM
WIP
ISA001563
Low
167.238.144.28
cmsprdapp5-lom
ISA2011
23130
IBM
WIP
ISA001559
Low
167.238.144.28
cmsprdapp5-lom
ISA2011
23134
IBM
WIP
ISA001571
Medium
167.238.144.28
cmsprdapp5-lom
ISA2011
20193
IBM
WIP
ISA001573
High
167.238.177.86
CMSTSTSBY
ISA2011
20194
IBM
WIP
ISA001574
Medium
167.238.177.86
CMSTSTSBY
ISA2011
20192
IBM
WIP
ISA001563
Low
167.238.177.86
CMSTSTSBY
ISA2011
20196
IBM
WIP
ISA001573
High
167.238.177.81
CMSTSTWEB1
ISA2011
20197
IBM
WIP
ISA001574
Medium
167.238.177.81
CMSTSTWEB1
ISA2011
20195
IBM
WIP
ISA001563
Low
167.238.177.81
CMSTSTWEB1
ISA2011
20199
IBM
WIP
ISA001573
High
167.238.177.20
CMSTSTWEB2
ISA2011
20200
IBM
WIP
ISA001574
Medium
167.238.177.20
CMSTSTWEB2
ISA2011
20198
IBM
WIP
ISA001563
Low
167.238.177.20
CMSTSTWEB2
ISA2011
17567
IBM
WIP
ISA001563
Low
167.238.171.44
COM-PREAPP6
ISA2011
17209
IBM
WIP
ISA001562
High
167.238.143.70
com-preapp6-lom


Health Net/IBM Confidential         Amendment 4     Page 54

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23588
IBM
WIP
ISA001570
High
167.238.143.70
com-preapp6-lom
ISA2011
17213
IBM
WIP
ISA001573
High
167.238.143.70
com-preapp6-lom
ISA2011
17208
IBM
WIP
ISA001559
Low
167.238.143.70
com-preapp6-lom
ISA2011
17234
IBM
WIP
ISA001563
Low
167.238.143.85
eft-prdftp1-lom
ISA2011
17235
IBM
WIP
ISA001563
Low
167.238.143.86
eft-prdftp2-lom
ISA2011
15142
IBM
WIP
ISA001476
Medium
167.238.144.44
em-prdarch4-lom
ISA2011
23181
IBM
WIP
ISA001563
Low
167.238.144.44
em-prdarch4-lom
ISA2011
15140
IBM
WIP
ISA001473
Medium
167.238.144.44
em-prdarch4-lom
ISA2011
15143
IBM
WIP
ISA001477
Medium
167.238.144.44
em-prdarch4-lom
ISA2011
15146
IBM
WIP
ISA001476
Medium
167.238.144.45
em-prdarch5-lom
ISA2011
23182
IBM
WIP
ISA001563
Low
167.238.144.45
em-prdarch5-lom
ISA2011
15144
IBM
WIP
ISA001473
Medium
167.238.144.45
em-prdarch5-lom
ISA2011
15147
IBM
WIP
ISA001477
Medium
167.238.144.45
em-prdarch5-lom
ISA2011
13381
IBM
WIP
ISA001476
Medium
167.238.143.88
em-prdarch6-lom
ISA2011
17237
IBM
WIP
ISA001563
Low
167.238.143.88
em-prdarch6-lom
ISA2011
13446
IBM
WIP
ISA001477
Medium
167.238.143.88
em-prdarch6-lom
ISA2011
12647
IBM
WIP
ISA001476
Medium
167.238.144.59
em-prdddom9
ISA2011
12648
IBM
WIP
ISA001477
Medium
167.238.144.59
em-prdddom9
ISA2011
20184
IBM
WIP
ISA001563
Low
167.238.144.40
em-prddom5-lom
ISA2011
14115
IBM
WIP
ISA001476
Medium
167.238.144.42
em-prddom7-lom
ISA2011
14113
IBM
WIP
ISA001473
Medium
167.238.144.42
em-prddom7-lom
ISA2011
14116
IBM
WIP
ISA001477
Medium
167.238.144.42
em-prddom7-lom
ISA2011
14111
IBM
WIP
ISA001473
Medium
167.238.144.43
em-prddom8-lom
ISA2011
17788
IBM
WIP
ISA001573
High
167.238.143.30
EM-TSTDOM3
ISA2011
17789
IBM
WIP
ISA001574
Medium
167.238.143.30
EM-TSTDOM3
ISA2011
17786
IBM
WIP
ISA001567
Medium
167.238.143.30
EM-TSTDOM3


Health Net/IBM Confidential         Amendment 4     Page 55

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17784
IBM
WIP
ISA001560
Low
167.238.143.30
EM-TSTDOM3
ISA2011
17785
IBM
WIP
ISA001563
Low
167.238.143.30
EM-TSTDOM3
ISA2011
17783
IBM
WIP
ISA001559
Low
167.238.143.30
EM-TSTDOM3
ISA2011
17787
IBM
WIP
ISA001571
Medium
167.238.143.30
EM-TSTDOM3
ISA2011
14157
IBM
WIP
ISA001477
Medium
167.238.167.71
EP-PRDCM1
ISA2011
14159
IBM
WIP
ISA001477
Medium
167.238.167.72
EP-PRDCM2
ISA2011
14161
IBM
WIP
ISA001477
Medium
167.238.167.73
EP-PRDCM3
ISA2011
14163
IBM
WIP
ISA001477
Medium
167.238.167.37
EP-PRDCM4
ISA2011
14165
IBM
WIP
ISA001477
Medium
167.238.173.40
EP-STGCM1
ISA2011
23115
IBM
WIP
ISA001563
Low
167.238.144.24
fed-prd1-lom
ISA2011
20461
IBM
WIP
ISA001562
High
167.238.144.106
FED-PRD2
ISA2011
23648
IBM
WIP
ISA001570
High
167.238.144.106
FED-PRD2
ISA2011
20465
IBM
WIP
ISA001573
High
167.238.144.106
FED-PRD2
ISA2011
20466
IBM
WIP
ISA001574
Medium
167.238.144.106
FED-PRD2
ISA2011
20463
IBM
WIP
ISA001567
Medium
167.238.144.106
FED-PRD2
ISA2011
20462
IBM
WIP
ISA001563
Low
167.238.144.106
FED-PRD2
ISA2011
20460
IBM
WIP
ISA001559
Low
167.238.144.106
FED-PRD2
ISA2011
20464
IBM
WIP
ISA001571
Medium
167.238.144.106
FED-PRD2
ISA2011
23183
IBM
WIP
ISA001563
Low
167.238.144.25
fed-prd2-lom
ISA2011
20467
IBM
WIP
ISA001563
Low
167.238.144.17
fed-pre1-lom
ISA2011
20468
IBM
WIP
ISA001563
Low
167.238.144.18
fed-pre2-lom
ISA2011
20469
IBM
WIP
ISA001563
Low
167.238.144.46
fed-stg1-lom
ISA2011
27038
IBM
WIP
ISA001469
High
167.238.202.4
FED-STG2
ISA2011
27118
IBM
WIP
ISA001470
High
167.238.202.4
FED-STG2
ISA2011
20470
IBM
WIP
ISA001563
Low
167.238.144.47
fed-stg2-lom
ISA2011
26108
IBM
WIP
ISA001212
Medium
167.238.148.37
FELINE


Health Net/IBM Confidential         Amendment 4     Page 56

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17830
IBM
WIP
ISA001573
High
167.238.146.30
FSLOGIN1
ISA2011
17831
IBM
WIP
ISA001574
Medium
167.238.146.30
FSLOGIN1
ISA2011
17828
IBM
WIP
ISA001567
Medium
167.238.146.30
FSLOGIN1
ISA2011
17826
IBM
WIP
ISA001560
Low
167.238.146.30
FSLOGIN1
ISA2011
17827
IBM
WIP
ISA001563
Low
167.238.146.30
FSLOGIN1
ISA2011
17825
IBM
WIP
ISA001559
Low
167.238.146.30
FSLOGIN1
ISA2011
17829
IBM
WIP
ISA001571
Medium
167.238.146.30
FSLOGIN1
ISA2011
26538
IBM
WIP
ISA001212
Medium
167.238.147.12
hmcas400-1
ISA2011
14254
IBM
WIP
ISA001477
Medium
167.238.168.21
IBMTOOL-NIM01
ISA2011
20688
IBM
WIP
ISA001574
Medium
167.238.136.78
INF-DEVAPP1
ISA2011
20685
IBM
WIP
ISA001560
Low
167.238.136.78
INF-DEVAPP1
ISA2011
20686
IBM
WIP
ISA001563
Low
167.238.136.78
INF-DEVAPP1
ISA2011
20692
IBM
WIP
ISA001574
Medium
167.238.136.81
INF-DEVAPP4
ISA2011
20689
IBM
WIP
ISA001560
Low
167.238.136.81
INF-DEVAPP4
ISA2011
20690
IBM
WIP
ISA001563
Low
167.238.136.81
INF-DEVAPP4
ISA2011
20696
IBM
WIP
ISA001574
Medium
167.238.166.121
INF-PRDAPP6
ISA2011
20693
IBM
WIP
ISA001560
Low
167.238.166.121
INF-PRDAPP6
ISA2011
20694
IBM
WIP
ISA001563
Low
167.238.166.121
INF-PRDAPP6
ISA2011
20700
IBM
WIP
ISA001574
Medium
167.238.167.12
INF-PRDAPP8
ISA2011
20697
IBM
WIP
ISA001560
Low
167.238.167.12
INF-PRDAPP8
ISA2011
20698
IBM
WIP
ISA001563
Low
167.238.167.12
INF-PRDAPP8
ISA2011
20704
IBM
WIP
ISA001574
Medium
167.238.136.82
INF-QAAPP1
ISA2011
20701
IBM
WIP
ISA001560
Low
167.238.136.82
INF-QAAPP1
ISA2011
20702
IBM
WIP
ISA001563
Low
167.238.136.82
INF-QAAPP1
ISA2011
20708
IBM
WIP
ISA001574
Medium
167.238.136.88
INF-STGAPP5
ISA2011
20705
IBM
WIP
ISA001560
Low
167.238.136.88
INF-STGAPP5


Health Net/IBM Confidential         Amendment 4     Page 57

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20706
IBM
WIP
ISA001563
Low
167.238.136.88
INF-STGAPP5
ISA2011
20712
IBM
WIP
ISA001574
Medium
167.238.173.36
INF-STGAPP6
ISA2011
20709
IBM
WIP
ISA001560
Low
167.238.173.36
INF-STGAPP6
ISA2011
20710
IBM
WIP
ISA001563
Low
167.238.173.36
INF-STGAPP6
ISA2011
10493
IBM
WIP
ISA001169
High
141.177.173.164
ISGS-L0301
ISA2011
10526
IBM
WIP
ISA001169
High
141.177.111.225
ISL-I17998
ISA2011
20761
IBM
WIP
ISA001563
Low
167.238.144.22
jive-prdapp1-lom
ISA2011
20762
IBM
WIP
ISA001563
Low
167.238.144.23
jive-prdweb1-lom
ISA2011
20792
IBM
WIP
ISA001573
High
167.238.169.107
LOGSERVER2
ISA2011
20793
IBM
WIP
ISA001574
Medium
167.238.169.107
LOGSERVER2
ISA2011
20791
IBM
WIP
ISA001563
Low
167.238.169.107
LOGSERVER2
ISA2011
17953
IBM
WIP
ISA001573
High
167.238.143.82
master-lom
ISA2011
17954
IBM
WIP
ISA001574
Medium
167.238.143.82
master-lom
ISA2011
17951
IBM
WIP
ISA001567
Medium
167.238.143.82
master-lom
ISA2011
17949
IBM
WIP
ISA001560
Low
167.238.143.82
master-lom
ISA2011
17950
IBM
WIP
ISA001563
Low
167.238.143.82
master-lom
ISA2011
17948
IBM
WIP
ISA001559
Low
167.238.143.82
master-lom
ISA2011
17952
IBM
WIP
ISA001571
Medium
167.238.143.82
master-lom
ISA2011
26876
IBM
WIP
ISA001226
Medium
167.238.132.40
NOCTURNE
ISA2011
20875
IBM
WIP
ISA001562
High
167.238.144.12
orac-dev01-lom
ISA2011
23649
IBM
WIP
ISA001570
High
167.238.144.12
orac-dev01-lom
ISA2011
20879
IBM
WIP
ISA001573
High
167.238.144.12
orac-dev01-lom
ISA2011
20880
IBM
WIP
ISA001574
Medium
167.238.144.12
orac-dev01-lom
ISA2011
20877
IBM
WIP
ISA001567
Medium
167.238.144.12
orac-dev01-lom
ISA2011
20874
IBM
WIP
ISA001559
Low
167.238.144.12
orac-dev01-lom
ISA2011
20878
IBM
WIP
ISA001571
Medium
167.238.144.12
orac-dev01-lom


Health Net/IBM Confidential         Amendment 4     Page 58

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20882
IBM
WIP
ISA001562
High
167.238.144.13
orac-dev02-lom
ISA2011
23650
IBM
WIP
ISA001570
High
167.238.144.13
orac-dev02-lom
ISA2011
20886
IBM
WIP
ISA001573
High
167.238.144.13
orac-dev02-lom
ISA2011
20887
IBM
WIP
ISA001574
Medium
167.238.144.13
orac-dev02-lom
ISA2011
20884
IBM
WIP
ISA001567
Medium
167.238.144.13
orac-dev02-lom
ISA2011
20881
IBM
WIP
ISA001559
Low
167.238.144.13
orac-dev02-lom
ISA2011
20885
IBM
WIP
ISA001571
Medium
167.238.144.13
orac-dev02-lom
ISA2011
12745
IBM
WIP
ISA001477
Medium
167.238.190.100
ORAC-DEV09
ISA2011
12821
IBM
WIP
ISA001477
Medium
167.238.157.98
ORAC-DEV09
ISA2011
12827
IBM
WIP
ISA001477
Medium
167.238.157.95
ORAC-DEV09
ISA2011
14311
IBM
WIP
ISA001477
Medium
167.238.157.90
ORAC-DEV09
ISA2011
12377
IBM
WIP
ISA001477
Medium
167.238.157.96
ORAC-DEV10
ISA2011
12380
IBM
WIP
ISA001477
Medium
167.238.157.97
ORAC-DEV10
ISA2011
12824
IBM
WIP
ISA001477
Medium
167.238.157.99
ORAC-DEV10
ISA2011
13473
IBM
WIP
ISA001477
Medium
167.238.190.102
ORAC-DEV10
ISA2011
14314
IBM
WIP
ISA001477
Medium
167.238.157.93
ORAC-DEV10
ISA2011
20186
IBM
WIP
ISA001562
High
167.238.144.11
orac-prd01-lom
ISA2011
23647
IBM
WIP
ISA001570
High
167.238.144.11
orac-prd01-lom
ISA2011
20190
IBM
WIP
ISA001573
High
167.238.144.11
orac-prd01-lom
ISA2011
20191
IBM
WIP
ISA001574
Medium
167.238.144.11
orac-prd01-lom
ISA2011
20188
IBM
WIP
ISA001567
Medium
167.238.144.11
orac-prd01-lom
ISA2011
20185
IBM
WIP
ISA001559
Low
167.238.144.11
orac-prd01-lom
ISA2011
20189
IBM
WIP
ISA001571
Medium
167.238.144.11
orac-prd01-lom
ISA2011
23138
IBM
WIP
ISA001562
High
167.238.144.30
orac-prd02-lom
ISA2011
23676
IBM
WIP
ISA001570
High
167.238.144.30
orac-prd02-lom
ISA2011
23142
IBM
WIP
ISA001573
High
167.238.144.30
orac-prd02-lom


Health Net/IBM Confidential         Amendment 4     Page 59

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
23143
IBM
WIP
ISA001574
Medium
167.238.144.30
orac-prd02-lom
ISA2011
23140
IBM
WIP
ISA001567
Medium
167.238.144.30
orac-prd02-lom
ISA2011
23137
IBM
WIP
ISA001559
Low
167.238.144.30
orac-prd02-lom
ISA2011
23141
IBM
WIP
ISA001571
Medium
167.238.144.30
orac-prd02-lom
ISA2011
16910
IBM
WIP
ISA001574
Medium
167.238.143.136
orac-prd08-lom
ISA2011
16907
IBM
WIP
ISA001567
Medium
167.238.143.136
orac-prd08-lom
ISA2011
16908
IBM
WIP
ISA001571
Medium
167.238.143.136
orac-prd08-lom
ISA2011
12388
IBM
WIP
ISA001477
Medium
167.238.169.87
Orac-prd09
ISA2011
12830
IBM
WIP
ISA001477
Medium
167.238.169.225
ORAC-PRD09
ISA2011
14317
IBM
WIP
ISA001477
Medium
167.238.169.140
ORAC-PRD09
ISA2011
12385
IBM
WIP
ISA001477
Medium
167.238.169.86
Orac-prd10
ISA2011
12833
IBM
WIP
ISA001477
Medium
167.238.169.226
ORAC-PRD10
ISA2011
12836
IBM
WIP
ISA001477
Medium
167.238.169.63
ORAC-PRD10
ISA2011
14320
IBM
WIP
ISA001477
Medium
167.238.169.144
ORAC-PRD10
ISA2011
20889
IBM
WIP
ISA001562
High
167.238.144.104
orac-stg01-lom
ISA2011
23651
IBM
WIP
ISA001570
High
167.238.144.104
orac-stg01-lom
ISA2011
20893
IBM
WIP
ISA001573
High
167.238.144.104
orac-stg01-lom
ISA2011
20894
IBM
WIP
ISA001574
Medium
167.238.144.104
orac-stg01-lom
ISA2011
20891
IBM
WIP
ISA001567
Medium
167.238.144.104
orac-stg01-lom
ISA2011
20888
IBM
WIP
ISA001559
Low
167.238.144.104
orac-stg01-lom
ISA2011
20892
IBM
WIP
ISA001571
Medium
167.238.144.104
orac-stg01-lom
ISA2011
20896
IBM
WIP
ISA001562
High
167.238.144.105
orac-stg02-lom
ISA2011
23652
IBM
WIP
ISA001570
High
167.238.144.105
orac-stg02-lom
ISA2011
20900
IBM
WIP
ISA001573
High
167.238.144.105
orac-stg02-lom
ISA2011
20901
IBM
WIP
ISA001574
Medium
167.238.144.105
orac-stg02-lom
ISA2011
20898
IBM
WIP
ISA001567
Medium
167.238.144.105
orac-stg02-lom


Health Net/IBM Confidential         Amendment 4     Page 60

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20895
IBM
WIP
ISA001559
Low
167.238.144.105
orac-stg02-lom
ISA2011
20899
IBM
WIP
ISA001571
Medium
167.238.144.105
orac-stg02-lom
ISA2011
26205
IBM
WIP
ISA001458
High
167.238.188.210
P570-01-VIO01
ISA2011
10641
IBM
WIP
ISA001160
High
167.238.188.210
P570-01-VIO01
ISA2011
14322
IBM
WIP
ISA001477
Medium
167.238.168.15
P570-HMC01
ISA2011
17892
IBM
WIP
ISA001573
High
167.238.154.29
PRELUDE
ISA2011
17898
IBM
WIP
ISA001574
Medium
167.238.154.29
PRELUDE
ISA2011
17888
IBM
WIP
ISA001567
Medium
167.238.154.29
PRELUDE
ISA2011
17882
IBM
WIP
ISA001563
Low
167.238.154.29
PRELUDE
ISA2011
17877
IBM
WIP
ISA001559
Low
167.238.154.29
PRELUDE
ISA2011
26607
IBM
WIP
ISA001472
High
167.238.154.29
PRELUDE
ISA2011
17890
IBM
WIP
ISA001571
Medium
167.238.154.29
PRELUDE
ISA2011
27944
IBM
WIP
ISA001211
High
141.177.196.159
RC1-RDR02
ISA2011
27999
IBM
WIP
ISA001458
High
167.238.181.27
RC-APP92
ISA2011
28167
IBM
WIP
ISA001472
High
167.238.128.43
RC-HN-CA01
ISA2011
28168
IBM
WIP
ISA001472
High
167.238.181.65
RC-HN-CA01
ISA2011
28271
IBM
WIP
ISA001472
High
167.238.156.74
RC-WEB55
ISA2011
6934
IBM
WIP
ISA001112
High
167.238.154.40
SAN Sw2 A (4)
ISA2011
1852
IBM
WIP - Pending HN
ISA001079
High
167.238.154.40
SAN Sw2 A (4)
ISA2011
6933
IBM
WIP
ISA001112
High
167.238.154.39
SAN Sw2 B (3)
ISA2011
1851
IBM
WIP - Pending HN
ISA001079
High
167.238.154.39
SAN Sw2 B (3)
ISA2011
1643
IBM
WIP - Pending HN
ISA001079
High
167.238.154.11
san_fabric_a
ISA2011
1645
IBM
WIP - Pending HN
ISA001079
High
167.238.154.12
san_fabric_b
ISA2011
13436
IBM
WIP
ISA001477
Medium
167.238.143.62
sap-jpd1-lom
ISA2011
13438
IBM
WIP
ISA001477
Medium
167.238.143.64
sap-jxd1-lom
ISA2011
12988
IBM
WIP
ISA001476
Medium
167.238.154.15
svc_node_1


Health Net/IBM Confidential         Amendment 4     Page 61

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
12987
IBM
WIP
ISA001474
Medium
167.238.154.15
svc_node_1
ISA2011
12989
IBM
WIP
ISA001477
Medium
167.238.154.15
svc_node_1
ISA2011
12991
IBM
WIP
ISA001476
Medium
167.238.154.57
svc-node7
ISA2011
12990
IBM
WIP
ISA001474
Medium
167.238.154.57
svc-node7
ISA2011
12992
IBM
WIP
ISA001477
Medium
167.238.154.57
svc-node7
ISA2011
23091
IBM
WIP
ISA001562
High
167.238.144.103
t3-devapp01-lom
ISA2011
23675
IBM
WIP
ISA001570
High
167.238.144.103
t3-devapp01-lom
ISA2011
23095
IBM
WIP
ISA001573
High
167.238.144.103
t3-devapp01-lom
ISA2011
23096
IBM
WIP
ISA001574
Medium
167.238.144.103
t3-devapp01-lom
ISA2011
23093
IBM
WIP
ISA001567
Medium
167.238.144.103
t3-devapp01-lom
ISA2011
23090
IBM
WIP
ISA001559
Low
167.238.144.103
t3-devapp01-lom
ISA2011
23094
IBM
WIP
ISA001571
Medium
167.238.144.103
t3-devapp01-lom
ISA2011
23121
IBM
WIP
ISA001573
High
167.238.144.33
t3-lab1-lom
ISA2011
23122
IBM
WIP
ISA001574
Medium
167.238.144.33
t3-lab1-lom
ISA2011
23119
IBM
WIP
ISA001567
Medium
167.238.144.33
t3-lab1-lom
ISA2011
23117
IBM
WIP
ISA001560
Low
167.238.144.33
t3-lab1-lom
ISA2011
23118
IBM
WIP
ISA001563
Low
167.238.144.33
t3-lab1-lom
ISA2011
23116
IBM
WIP
ISA001559
Low
167.238.144.33
t3-lab1-lom
ISA2011
23120
IBM
WIP
ISA001571
Medium
167.238.144.33
t3-lab1-lom
ISA2011
26107
IBM
WIP
ISA001212
Medium
167.238.143.68
t3-prdsm01
ISA2011
14149
IBM
WIP
ISA001476
Medium
167.238.144.58
t3-prdsm02-lom
ISA2011
20316
IBM
WIP
ISA001563
Low
167.238.144.58
t3-prdsm02-lom
ISA2011
14147
IBM
WIP
ISA001473
Medium
167.238.144.58
t3-prdsm02-lom
ISA2011
14150
IBM
WIP
ISA001477
Medium
167.238.144.58
t3-prdsm02-lom
ISA2011
23144
IBM
WIP
ISA001563
Low
167.238.144.55
t3-presm01-lom
ISA2011
23145
IBM
WIP
ISA001563
Low
167.238.144.56
t3-presm02-lom


Health Net/IBM Confidential         Amendment 4     Page 62

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
15139
IBM
WIP
ISA001477
Medium
167.238.176.75
T3-QAAPP1
ISA2011
23150
IBM
WIP
ISA001562
High
167.238.144.100
t3-tstapp01-lom
ISA2011
23677
IBM
WIP
ISA001570
High
167.238.144.100
t3-tstapp01-lom
ISA2011
23154
IBM
WIP
ISA001573
High
167.238.144.100
t3-tstapp01-lom
ISA2011
23155
IBM
WIP
ISA001574
Medium
167.238.144.100
t3-tstapp01-lom
ISA2011
23152
IBM
WIP
ISA001567
Medium
167.238.144.100
t3-tstapp01-lom
ISA2011
23149
IBM
WIP
ISA001559
Low
167.238.144.100
t3-tstapp01-lom
ISA2011
23153
IBM
WIP
ISA001571
Medium
167.238.144.100
t3-tstapp01-lom
ISA2011
23157
IBM
WIP
ISA001562
High
167.238.144.101
t3-tstapp02-lom
ISA2011
23678
IBM
WIP
ISA001570
High
167.238.144.101
t3-tstapp02-lom
ISA2011
23161
IBM
WIP
ISA001573
High
167.238.144.101
t3-tstapp02-lom
ISA2011
23162
IBM
WIP
ISA001574
Medium
167.238.144.101
t3-tstapp02-lom
ISA2011
23159
IBM
WIP
ISA001567
Medium
167.238.144.101
t3-tstapp02-lom
ISA2011
23156
IBM
WIP
ISA001559
Low
167.238.144.101
t3-tstapp02-lom
ISA2011
23160
IBM
WIP
ISA001571
Medium
167.238.144.101
t3-tstapp02-lom
ISA2011
18387
IBM
WIP
ISA001562
High
167.238.144.102
T3-TSTAPP03
ISA2011
23597
IBM
WIP
ISA001570
High
167.238.144.102
T3-TSTAPP03
ISA2011
18391
IBM
WIP
ISA001573
High
167.238.144.102
T3-TSTAPP03
ISA2011
18392
IBM
WIP
ISA001574
Medium
167.238.144.102
T3-TSTAPP03
ISA2011
18389
IBM
WIP
ISA001567
Medium
167.238.144.102
T3-TSTAPP03
ISA2011
18386
IBM
WIP
ISA001559
Low
167.238.144.102
T3-TSTAPP03
ISA2011
18390
IBM
WIP
ISA001571
Medium
167.238.144.102
T3-TSTAPP03
ISA2011
23166
IBM
WIP
ISA001560
Low
167.238.193.100
T3WEB-PRDAPP1
ISA2011
23170
IBM
WIP
ISA001560
Low
167.238.193.101
T3WEB-PRDAPP2
ISA2011
23174
IBM
WIP
ISA001560
Low
167.238.193.102
T3WEB-PRDAPP3
ISA2011
1790
IBM
WIP - Pending HN
ISA001079
High
167.238.154.13
tan_fabric_a


Health Net/IBM Confidential         Amendment 4     Page 63

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
1792
IBM
WIP - Pending HN
ISA001079
High
167.238.154.14
tan_fabric_b
ISA2011
28454
IBM
WIP
ISA001469
High
141.177.184.134
tig-hnc-dc01-rib
ISA2011
28455
IBM
WIP
ISA001470
High
141.177.184.134
tig-hnc-dc01-rib
ISA2011
13298
IBM
WIP
ISA001474
Medium
167.238.148.31
TSM-PRD10
ISA2011
13452
IBM
WIP
ISA001477
Medium
167.238.148.31
TSM-PRD10
ISA2011
12370
IBM
WIP
ISA001477
Medium
141.177.32.199
TSM-RC01
ISA2011
2607
IBM
WIP - Pending HN
ISA001013
High
167.238.138.35
GREEN1
ISA2011
2619
IBM
WIP - Pending HN
ISA001079
High
167.238.138.35
GREEN1
ISA2011
2610
IBM
WIP - Pending HN
ISA001027
Medium
167.238.138.35
GREEN1
ISA2011
2611
IBM
WIP - Pending HN
ISA001028
Medium
167.238.138.35
GREEN1
ISA2011
2608
IBM
WIP - Pending HN
ISA001015
Medium
167.238.138.35
GREEN1
ISA2011
2609
IBM
WIP - Pending HN
ISA001016
Medium
167.238.138.35
GREEN1
ISA2011
2612
IBM
WIP - Pending HN
ISA001045
Medium
167.238.138.35
GREEN1
ISA2011
2613
IBM
WIP - Pending HN
ISA001046
High
167.238.138.35
GREEN1
ISA2011
2620
IBM
WIP - Pending HN
ISA001090
Medium
167.238.138.35
GREEN1
ISA2011
2614
IBM
WIP - Pending HN
ISA001058
Medium
167.238.138.35
GREEN1
ISA2011
2617
IBM
WIP - Pending HN
ISA001067
Medium
167.238.138.35
GREEN1
ISA2011
2616
IBM
WIP - Pending HN
ISA001066
High
167.238.138.35
GREEN1
ISA2011
2615
IBM
WIP - Pending HN
ISA001065
Low
167.238.138.35
GREEN1
ISA2011
2618
IBM
WIP - Pending HN
ISA001069
Medium
167.238.138.35
GREEN1
ISA2011
2605
IBM
WIP - Pending HN
ISA001000
Medium
167.238.138.35
GREEN1
ISA2011
2606
IBM
WIP - Pending HN
ISA001001
Medium
167.238.138.35
GREEN1
ISA2011
2623
IBM
WIP - Pending HN
ISA001013
High
167.238.138.36
GREEN2
ISA2011
2635
IBM
WIP - Pending HN
ISA001079
High
167.238.138.36
GREEN2
ISA2011
2626
IBM
WIP - Pending HN
ISA001027
Medium
167.238.138.36
GREEN2
ISA2011
2627
IBM
WIP - Pending HN
ISA001028
Medium
167.238.138.36
GREEN2


Health Net/IBM Confidential         Amendment 4     Page 64

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
2624
IBM
WIP - Pending HN
ISA001015
Medium
167.238.138.36
GREEN2
ISA2011
2625
IBM
WIP - Pending HN
ISA001016
Medium
167.238.138.36
GREEN2
ISA2011
2628
IBM
WIP - Pending HN
ISA001045
Medium
167.238.138.36
GREEN2
ISA2011
2629
IBM
WIP - Pending HN
ISA001046
High
167.238.138.36
GREEN2
ISA2011
2636
IBM
WIP - Pending HN
ISA001090
Medium
167.238.138.36
GREEN2
ISA2011
2630
IBM
WIP - Pending HN
ISA001058
Medium
167.238.138.36
GREEN2
ISA2011
2633
IBM
WIP - Pending HN
ISA001067
Medium
167.238.138.36
GREEN2
ISA2011
2632
IBM
WIP - Pending HN
ISA001066
High
167.238.138.36
GREEN2
ISA2011
2631
IBM
WIP - Pending HN
ISA001065
Low
167.238.138.36
GREEN2
ISA2011
2634
IBM
WIP - Pending HN
ISA001069
Medium
167.238.138.36
GREEN2
ISA2011
2621
IBM
WIP - Pending HN
ISA001000
Medium
167.238.138.36
GREEN2
ISA2011
2622
IBM
WIP - Pending HN
ISA001001
Medium
167.238.138.36
GREEN2
ISA2011
13405
IBM
WIP
ISA001477
Medium
167.238.131.14
167.238.131.14
ISA2011
26098
IBM
WIP
ISA001212
Medium
167.238.137.61
167.238.137.61
ISA2011
13463
IBM
WIP
ISA001477
Medium
167.238.154.17
167.238.154.17
ISA2011
12754
IBM
WIP
ISA001477
Medium
204.107.54.161
204.107.54.161
ISA2011
12742
IBM
WIP
ISA001474
Medium
204.107.54.75
204.107.54.75
ISA2011
12755
IBM
WIP
ISA001477
Medium
204.107.54.75
204.107.54.75
ISA2011
26609
IBM
WIP
ISA001913
Medium
204.107.54.75
204.107.54.75
ISA2011
26610
IBM
WIP
ISA001913
Medium
204.107.54.82
204.107.54.82
ISA2011
12413
IBM
WIP - Pending HN
ISA001477
Medium
167.238.151.72
AMES
ISA2011
26312
IBM
WIP
ISA001913
Medium
204.107.54.85
beta
ISA2011
17622
IBM
WIP
ISA001573
High
167.238.128.28
bld-tdmf-linux1
ISA2011
17623
IBM
WIP
ISA001574
Medium
167.238.128.28
bld-tdmf-linux1
ISA2011
17621
IBM
WIP
ISA001567
Medium
167.238.128.28
bld-tdmf-linux1
ISA2011
17619
IBM
WIP
ISA001560
Low
167.238.128.28
bld-tdmf-linux1


Health Net/IBM Confidential         Amendment 4     Page 65

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17620
IBM
WIP
ISA001563
Low
167.238.128.28
bld-tdmf-linux1
ISA2011
17618
IBM
WIP
ISA001559
Low
167.238.128.28
bld-tdmf-linux1
ISA2011
26330
IBM
WIP
ISA001472
High
167.238.128.28
bld-tdmf-linux1
ISA2011
17638
IBM
WIP
ISA001574
Medium
167.238.128.96
bld-x3250-13
ISA2011
17636
IBM
WIP
ISA001560
Low
167.238.128.96
bld-x3250-13
ISA2011
17637
IBM
WIP
ISA001563
Low
167.238.128.96
bld-x3250-13
ISA2011
20081
IBM
WIP
ISA001574
Medium
167.238.144.54
ccs-cvs1-lom
ISA2011
20076
IBM
WIP
ISA001567
Medium
167.238.144.54
ccs-cvs1-lom
ISA2011
20073
IBM
WIP
ISA001563
Low
167.238.144.54
ccs-cvs1-lom
ISA2011
20070
IBM
WIP
ISA001559
Low
167.238.144.54
ccs-cvs1-lom
ISA2011
20078
IBM
WIP
ISA001571
Medium
167.238.144.54
ccs-cvs1-lom
ISA2011
20175
IBM
WIP
ISA001574
Medium
167.238.144.48
ccs-prdsm1-lom
ISA2011
20170
IBM
WIP
ISA001567
Medium
167.238.144.48
ccs-prdsm1-lom
ISA2011
20167
IBM
WIP
ISA001563
Low
167.238.144.48
ccs-prdsm1-lom
ISA2011
20164
IBM
WIP
ISA001559
Low
167.238.144.48
ccs-prdsm1-lom
ISA2011
20172
IBM
WIP
ISA001571
Medium
167.238.144.48
ccs-prdsm1-lom
ISA2011
17728
IBM
WIP
ISA001574
Medium
167.238.144.49
ccs-prdsm2-lom
ISA2011
17723
IBM
WIP
ISA001567
Medium
167.238.144.49
ccs-prdsm2-lom
ISA2011
17720
IBM
WIP
ISA001563
Low
167.238.144.49
ccs-prdsm2-lom
ISA2011
17717
IBM
WIP
ISA001559
Low
167.238.144.49
ccs-prdsm2-lom
ISA2011
17725
IBM
WIP
ISA001571
Medium
167.238.144.49
ccs-prdsm2-lom
ISA2011
20119
IBM
WIP
ISA001567
Medium
167.238.144.38
ccs-tstsm1-lom
ISA2011
20114
IBM
WIP
ISA001563
Low
167.238.144.38
ccs-tstsm1-lom
ISA2011
20107
IBM
WIP
ISA001559
Low
167.238.144.38
ccs-tstsm1-lom
ISA2011
26288
IBM
WIP
ISA001913
Medium
204.107.54.83
clarke.mhn.com
ISA2011
12656
IBM
WIP
ISA001477
Medium
167.238.151.55
fab


Health Net/IBM Confidential         Amendment 4     Page 66

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17844
IBM
WIP - CMR
ISA001573
High
167.238.147.12
hmcas400-1
ISA2011
17845
IBM
WIP - CMR
ISA001574
Medium
167.238.147.12
hmcas400-1
ISA2011
17842
IBM
WIP - CMR
ISA001567
Medium
167.238.147.12
hmcas400-1
ISA2011
17840
IBM
WIP - CMR
ISA001560
Low
167.238.147.12
hmcas400-1
ISA2011
17841
IBM
WIP - CMR
ISA001563
Low
167.238.147.12
hmcas400-1
ISA2011
17839
IBM
WIP - CMR
ISA001559
Low
167.238.147.12
hmcas400-1
ISA2011
599
IBM
WIP - CMR
ISA001028
Medium
167.238.147.12
hmcas400-1
ISA2011
600
IBM
WIP - CMR
ISA001030
High
167.238.147.12
hmcas400-1
ISA2011
17843
IBM
WIP - CMR
ISA001571
Medium
167.238.147.12
hmcas400-1
ISA2011
17851
IBM
WIP - CMR
ISA001573
High
167.238.147.13
hmcas400-2
ISA2011
17852
IBM
WIP - CMR
ISA001574
Medium
167.238.147.13
hmcas400-2
ISA2011
17849
IBM
WIP - CMR
ISA001567
Medium
167.238.147.13
hmcas400-2
ISA2011
17847
IBM
WIP - CMR
ISA001560
Low
167.238.147.13
hmcas400-2
ISA2011
17848
IBM
WIP - CMR
ISA001563
Low
167.238.147.13
hmcas400-2
ISA2011
17846
IBM
WIP - CMR
ISA001559
Low
167.238.147.13
hmcas400-2
ISA2011
17850
IBM
WIP - CMR
ISA001571
Medium
167.238.147.13
hmcas400-2
ISA2011
26210
IBM
WIP
ISA001456
Medium
167.238.188.22
HNPS-PRD3
ISA2011
27706
IBM
WIP
ISA001456
Medium
167.238.168.30
HNPS-PRD3
ISA2011
26211
IBM
WIP
ISA001457
Medium
167.238.188.22
HNPS-PRD3
ISA2011
27707
IBM
WIP
ISA001457
Medium
167.238.168.30
HNPS-PRD3
ISA2011
26578
IBM
WIP
ISA001913
Medium
204.107.54.71
hrlink
ISA2011
26737
IBM
WIP
ISA001913
Medium
204.107.54.74
medicaresimplified.com
ISA2011
17376
IBM
WIP
ISA001574
Medium
167.238.188.20
P570-01-vio01
ISA2011
17373
IBM
WIP
ISA001567
Medium
167.238.188.20
P570-01-vio01
ISA2011
26197
IBM
WIP
ISA001157
Medium
167.238.188.20
P570-01-vio01
ISA2011
26198
IBM
WIP
ISA001456
Medium
167.238.188.20
P570-01-vio01


Health Net/IBM Confidential         Amendment 4     Page 67

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
26199
IBM
WIP
ISA001457
Medium
167.238.188.20
P570-01-vio01
ISA2011
17374
IBM
WIP
ISA001571
Medium
167.238.188.20
P570-01-vio01
ISA2011
26241
IBM
WIP
ISA001741
Medium
167.238.188.56
P570-02-vio03
ISA2011
17467
IBM
WIP
ISA001574
Medium
167.238.188.56
P570-02-vio03
ISA2011
17464
IBM
WIP
ISA001567
Medium
167.238.188.56
P570-02-vio03
ISA2011
26240
IBM
WIP
ISA001157
Medium
167.238.188.56
P570-02-vio03
ISA2011
17465
IBM
WIP
ISA001571
Medium
167.238.188.56
P570-02-vio03
ISA2011
27105
IBM
WIP
ISA001470
High
167.238.154.40
SAN Sw2 A (4)
ISA2011
27104
IBM
WIP
ISA001470
High
167.238.154.39
SAN Sw2 B (3)
ISA2011
12977
IBM
WIP
ISA001477
Medium
204.107.54.81
securemail.mhn.com
ISA2011
13484
IBM
WIP
ISA001985
Low
204.107.54.36
wc-stg-su
ISA2011
13483
IBM
WIP
ISA001477
Medium
204.107.54.36
wc-stg-su
ISA2011
27124
IBM
WIP
ISA001913
Medium
204.107.54.36
wc-stg-su
ISA2011
13535
IBM
WIP
ISA001985
Low
204.107.54.72
www2
ISA2011
13534
IBM
WIP
ISA001477
Medium
204.107.54.72
www2
ISA2011
27139
IBM
WIP
ISA001913
Medium
204.107.54.72
www2
ISA2011
13148
IBM
WIP
ISA001473
Medium
167.238.131.11
167.238.131.11
ISA2011
13243
IBM
WIP
ISA001474
Medium
167.238.131.11
167.238.131.11
ISA2011
13403
IBM
WIP
ISA001477
Medium
167.238.131.11
167.238.131.11
ISA2011
13149
IBM
WIP
ISA001473
Medium
167.238.131.12
167.238.131.12
ISA2011
13244
IBM
WIP
ISA001474
Medium
167.238.131.12
167.238.131.12
ISA2011
13404
IBM
WIP
ISA001477
Medium
167.238.131.12
167.238.131.12
ISA2011
26041
IBM
WIP
ISA001157
Medium
167.238.131.15
167.238.131.15
ISA2011
26042
IBM
WIP
ISA001157
Medium
167.238.131.16
167.238.131.16
ISA2011
13246
IBM
WIP
ISA001474
Medium
167.238.131.25
167.238.131.25
ISA2011
13406
IBM
WIP
ISA001477
Medium
167.238.131.25
167.238.131.25


Health Net/IBM Confidential         Amendment 4     Page 68

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
12088
IBM
WIP
ISA001354
High
167.238.137.62
167.238.137.62
ISA2011
16965
IBM
WIP
ISA001573
High
167.238.143.22
167.238.143.22
ISA2011
16961
IBM
WIP
ISA001560
Low
167.238.143.22
167.238.143.22
ISA2011
16962
IBM
WIP
ISA001563
Low
167.238.143.22
167.238.143.22
ISA2011
16960
IBM
WIP
ISA001559
Low
167.238.143.22
167.238.143.22
ISA2011
13356
IBM
WIP
ISA001476
Medium
167.238.143.22
167.238.143.22
ISA2011
16966
IBM
WIP
ISA001574
Medium
167.238.143.22
167.238.143.22
ISA2011
16963
IBM
WIP
ISA001567
Medium
167.238.143.22
167.238.143.22
ISA2011
13168
IBM
WIP
ISA001473
Medium
167.238.143.22
167.238.143.22
ISA2011
13266
IBM
WIP
ISA001474
Medium
167.238.143.22
167.238.143.22
ISA2011
13421
IBM
WIP
ISA001477
Medium
167.238.143.22
167.238.143.22
ISA2011
16964
IBM
WIP
ISA001571
Medium
167.238.143.22
167.238.143.22
ISA2011
13382
IBM
WIP
ISA001476
Medium
167.238.143.91
167.238.143.91
ISA2011
13196
IBM
WIP
ISA001473
Medium
167.238.143.91
167.238.143.91
ISA2011
13293
IBM
WIP
ISA001474
Medium
167.238.143.91
167.238.143.91
ISA2011
13447
IBM
WIP
ISA001477
Medium
167.238.143.91
167.238.143.91
ISA2011
13383
IBM
WIP
ISA001476
Medium
167.238.143.95
167.238.143.95
ISA2011
13197
IBM
WIP
ISA001473
Medium
167.238.143.95
167.238.143.95
ISA2011
13294
IBM
WIP
ISA001474
Medium
167.238.143.95
167.238.143.95
ISA2011
13448
IBM
WIP
ISA001477
Medium
167.238.143.95
167.238.143.95
ISA2011
13384
IBM
WIP
ISA001476
Medium
167.238.144.26
167.238.144.26
ISA2011
13198
IBM
WIP
ISA001473
Medium
167.238.144.26
167.238.144.26
ISA2011
13295
IBM
WIP
ISA001474
Medium
167.238.144.26
167.238.144.26
ISA2011
13449
IBM
WIP
ISA001477
Medium
167.238.144.26
167.238.144.26
ISA2011
17383
IBM
WIP
ISA001574
Medium
167.238.188.211
167.238.188.211
ISA2011
17380
IBM
WIP
ISA001567
Medium
167.238.188.211
167.238.188.211


Health Net/IBM Confidential         Amendment 4     Page 69

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
17381
IBM
WIP
ISA001571
Medium
167.238.188.211
167.238.188.211
ISA2011
10670
IBM
WIP
ISA001162
High
167.238.188.211
167.238.188.211
ISA2011
17390
IBM
WIP
ISA001574
Medium
167.238.188.212
167.238.188.212
ISA2011
17387
IBM
WIP
ISA001567
Medium
167.238.188.212
167.238.188.212
ISA2011
17388
IBM
WIP
ISA001571
Medium
167.238.188.212
167.238.188.212
ISA2011
17477
IBM
WIP
ISA001574
Medium
167.238.192.71
167.238.192.71
ISA2011
26248
IBM
WIP
ISA001212
Medium
167.238.192.71
167.238.192.71
ISA2011
10300
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.113
BIGBIRD
ISA2011
10363
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.112
BIGBIRD
ISA2011
10740
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.111
BIGBIRD
ISA2011
12461
IBM
WIP
ISA001473
Medium
167.238.142.93
bld-fs-fs02-rib
ISA2011
12462
IBM
WIP
ISA001474
Medium
167.238.142.93
bld-fs-fs02-rib
ISA2011
302
IBM
WIP
ISA001079
High
167.238.202.13
bld-hn-vcs-prd.hncorp
ISA2011
13219
IBM
WIP
ISA001473
Medium
167.238.178.39
BLDRC-FS-APPTST07
ISA2011
13323
IBM
WIP
ISA001474
Medium
167.238.178.39
BLDRC-FS-APPTST07
ISA2011
11937
IBM
WIP
ISA001326
High
167.238.154.46
BLD-SANFBM01
ISA2011
11934
IBM
WIP
ISA001241
High
167.238.154.46
BLD-SANFBM01
ISA2011
11935
IBM
WIP
ISA001274
High
167.238.154.46
BLD-SANFBM01
ISA2011
11936
IBM
WIP
ISA001294
High
167.238.154.46
BLD-SANFBM01
ISA2011
14970
IBM
WIP - Validation in Progress
ISA001476
Medium
167.238.136.75
BLD-SQLCLTST01
ISA2011
14971
IBM
WIP - Validation in Progress
ISA001477
Medium
167.238.136.75
BLD-SQLCLTST01
ISA2011
20072
IBM
WIP
ISA001562
High
167.238.144.54
ccs-cvs1-lom
ISA2011
23642
IBM
WIP
ISA001570
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20082
IBM
WIP
ISA001575
Medium
167.238.144.54
ccs-cvs1-lom


Health Net/IBM Confidential         Amendment 4     Page 70

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20077
IBM
WIP
ISA001568
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20074
IBM
WIP
ISA001564
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20071
IBM
WIP
ISA001561
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20075
IBM
WIP
ISA001565
High
167.238.144.54
ccs-cvs1-lom
ISA2011
20166
IBM
WIP
ISA001562
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
23645
IBM
WIP
ISA001570
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
20176
IBM
WIP
ISA001575
Medium
167.238.144.48
ccs-prdsm1-lom
ISA2011
20171
IBM
WIP
ISA001568
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
20168
IBM
WIP
ISA001564
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
20165
IBM
WIP
ISA001561
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
20169
IBM
WIP
ISA001565
High
167.238.144.48
ccs-prdsm1-lom
ISA2011
17719
IBM
WIP
ISA001562
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
23592
IBM
WIP
ISA001570
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
17729
IBM
WIP
ISA001575
Medium
167.238.144.49
ccs-prdsm2-lom
ISA2011
17726
IBM
WIP
ISA001572
Medium
167.238.144.49
ccs-prdsm2-lom
ISA2011
17724
IBM
WIP
ISA001568
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
17721
IBM
WIP
ISA001564
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
17718
IBM
WIP
ISA001561
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
17722
IBM
WIP
ISA001565
High
167.238.144.49
ccs-prdsm2-lom
ISA2011
14119
IBM
WIP
ISA001476
Medium
167.238.144.15
ccs-preapp1-lom
ISA2011
14120
IBM
WIP
ISA001477
Medium
167.238.144.15
ccs-preapp1-lom
ISA2011
14123
IBM
WIP
ISA001476
Medium
167.238.144.14
ccs-preweb1-lom
ISA2011
14124
IBM
WIP
ISA001477
Medium
167.238.144.14
ccs-preweb1-lom
ISA2011
20112
IBM
WIP
ISA001562
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
23643
IBM
WIP
ISA001570
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20128
IBM
WIP
ISA001574
Medium
167.238.144.38
ccs-tstsm1-lom


Health Net/IBM Confidential         Amendment 4     Page 71

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
20131
IBM
WIP
ISA001575
Medium
167.238.144.38
ccs-tstsm1-lom
ISA2011
20122
IBM
WIP
ISA001572
Medium
167.238.144.38
ccs-tstsm1-lom
ISA2011
20120
IBM
WIP
ISA001568
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20117
IBM
WIP
ISA001564
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20111
IBM
WIP
ISA001561
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20121
IBM
WIP
ISA001571
Medium
167.238.144.38
ccs-tstsm1-lom
ISA2011
20118
IBM
WIP
ISA001565
High
167.238.144.38
ccs-tstsm1-lom
ISA2011
20137
IBM
WIP
ISA001562
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
23644
IBM
WIP
ISA001570
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
20152
IBM
WIP
ISA001574
Medium
167.238.144.39
ccs-tstsm2-lom
ISA2011
20144
IBM
WIP
ISA001567
Medium
167.238.144.39
ccs-tstsm2-lom
ISA2011
20138
IBM
WIP
ISA001563
Low
167.238.144.39
ccs-tstsm2-lom
ISA2011
20156
IBM
WIP
ISA001575
Medium
167.238.144.39
ccs-tstsm2-lom
ISA2011
20147
IBM
WIP
ISA001572
Medium
167.238.144.39
ccs-tstsm2-lom
ISA2011
20145
IBM
WIP
ISA001568
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
20132
IBM
WIP
ISA001559
Low
167.238.144.39
ccs-tstsm2-lom
ISA2011
20142
IBM
WIP
ISA001564
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
20136
IBM
WIP
ISA001561
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
20146
IBM
WIP
ISA001571
Medium
167.238.144.39
ccs-tstsm2-lom
ISA2011
20143
IBM
WIP
ISA001565
High
167.238.144.39
ccs-tstsm2-lom
ISA2011
23566
IBM
WIP
ISA001570
High
167.238.143.139
COM-PRD15
ISA2011
13380
IBM
WIP
ISA001476
Medium
167.238.143.87
com-prdapp10-lom
ISA2011
13366
IBM
WIP
ISA001476
Medium
167.238.143.57
com-prdapp11-lom
ISA2011
13367
IBM
WIP
ISA001476
Medium
167.238.143.58
com-prdapp12-lom
ISA2011
13368
IBM
WIP
ISA001476
Medium
167.238.143.59
com-prdapp13-lom
ISA2011
16912
IBM
WIP
ISA001562
High
167.238.143.138
COM-PRDAPP14


Health Net/IBM Confidential         Amendment 4     Page 72

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
16916
IBM
WIP
ISA001573
High
167.238.143.138
COM-PRDAPP14
ISA2011
16917
IBM
WIP
ISA001574
Medium
167.238.143.138
COM-PRDAPP14
ISA2011
16914
IBM
WIP
ISA001567
Medium
167.238.143.138
COM-PRDAPP14
ISA2011
16913
IBM
WIP
ISA001563
Low
167.238.143.138
COM-PRDAPP14
ISA2011
16911
IBM
WIP
ISA001559
Low
167.238.143.138
COM-PRDAPP14
ISA2011
16915
IBM
WIP
ISA001571
Medium
167.238.143.138
COM-PRDAPP14
ISA2011
16919
IBM
WIP
ISA001562
High
167.238.143.139
COM-PRDAPP15
ISA2011
16921
IBM
WIP
ISA001567
Medium
167.238.143.139
COM-PRDAPP15
ISA2011
16920
IBM
WIP
ISA001563
Low
167.238.143.139
COM-PRDAPP15
ISA2011
16918
IBM
WIP
ISA001559
Low
167.238.143.139
COM-PRDAPP15
ISA2011
1845
IBM
WIP
ISA001079
High
167.238.143.55
com-prdapp5-lom
ISA2011
1873
IBM
WIP
ISA001010
Medium
167.238.143.55
com-prdapp5-lom
ISA2011
1846
IBM
WIP
ISA001079
High
167.238.143.56
com-prdapp6-lom
ISA2011
1874
IBM
WIP
ISA001010
Medium
167.238.143.56
com-prdapp6-lom
ISA2011
10305
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.159
ELMO
ISA2011
10381
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.160
ELMO
ISA2011
10386
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.157
ELMO
ISA2011
10906
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.156
ELMO
ISA2011
10907
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.158
ELMO
ISA2011
11034
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.183
GROVER
ISA2011
11035
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.184
GROVER
ISA2011
593
IBM
WIP - CMR
ISA001013
High
167.238.147.12
hmcas400-1
ISA2011
601
IBM
WIP - CMR
ISA001032
Medium
167.238.147.12
hmcas400-1


Health Net/IBM Confidential         Amendment 4     Page 73

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
632
IBM
WIP - CMR
ISA001096
High
167.238.147.12
hmcas400-1
ISA2011
603
IBM
WIP - CMR
ISA001034
Medium
167.238.147.12
hmcas400-1
ISA2011
625
IBM
WIP - CMR
ISA001084
Medium
167.238.147.12
hmcas400-1
ISA2011
624
IBM
WIP - CMR
ISA001078
High
167.238.147.12
hmcas400-1
ISA2011
596
IBM
WIP - CMR
ISA001021
Medium
167.238.147.12
hmcas400-1
ISA2011
598
IBM
WIP - CMR
ISA001027
Medium
167.238.147.12
hmcas400-1
ISA2011
606
IBM
WIP - CMR
ISA001040
Medium
167.238.147.12
hmcas400-1
ISA2011
602
IBM
WIP - CMR
ISA001033
Medium
167.238.147.12
hmcas400-1
ISA2011
597
IBM
WIP - CMR
ISA001024
Medium
167.238.147.12
hmcas400-1
ISA2011
594
IBM
WIP - CMR
ISA001015
Medium
167.238.147.12
hmcas400-1
ISA2011
595
IBM
WIP - CMR
ISA001016
Medium
167.238.147.12
hmcas400-1
ISA2011
607
IBM
WIP - CMR
ISA001043
Medium
167.238.147.12
hmcas400-1
ISA2011
608
IBM
WIP - CMR
ISA001045
Medium
167.238.147.12
hmcas400-1
ISA2011
630
IBM
WIP - CMR
ISA001092
Medium
167.238.147.12
hmcas400-1
ISA2011
609
IBM
WIP - CMR
ISA001046
High
167.238.147.12
hmcas400-1
ISA2011
610
IBM
WIP - CMR
ISA001048
Low
167.238.147.12
hmcas400-1
ISA2011
629
IBM
WIP - CMR
ISA001090
Medium
167.238.147.12
hmcas400-1
ISA2011
612
IBM
WIP - CMR
ISA001051
Medium
167.238.147.12
hmcas400-1
ISA2011
611
IBM
WIP - CMR
ISA001050
Medium
167.238.147.12
hmcas400-1
ISA2011
613
IBM
WIP - CMR
ISA001055
Medium
167.238.147.12
hmcas400-1
ISA2011
614
IBM
WIP - CMR
ISA001058
Medium
167.238.147.12
hmcas400-1
ISA2011
617
IBM
WIP - CMR
ISA001067
Medium
167.238.147.12
hmcas400-1
ISA2011
616
IBM
WIP - CMR
ISA001066
High
167.238.147.12
hmcas400-1
ISA2011
615
IBM
WIP - CMR
ISA001065
Low
167.238.147.12
hmcas400-1
ISA2011
618
IBM
WIP - CMR
ISA001068
Medium
167.238.147.12
hmcas400-1
ISA2011
619
IBM
WIP - CMR
ISA001069
Medium
167.238.147.12
hmcas400-1


Health Net/IBM Confidential         Amendment 4     Page 74

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
620
IBM
WIP - CMR
ISA001070
High
167.238.147.12
hmcas400-1
ISA2011
621
IBM
WIP - CMR
ISA001071
Medium
167.238.147.12
hmcas400-1
ISA2011
626
IBM
WIP - CMR
ISA001087
Medium
167.238.147.12
hmcas400-1
ISA2011
628
IBM
WIP - CMR
ISA001089
High
167.238.147.12
hmcas400-1
ISA2011
604
IBM
WIP - CMR
ISA001038
Medium
167.238.147.12
hmcas400-1
ISA2011
627
IBM
WIP - CMR
ISA001088
High
167.238.147.12
hmcas400-1
ISA2011
605
IBM
WIP - CMR
ISA001039
Medium
167.238.147.12
hmcas400-1
ISA2011
623
IBM
WIP - CMR
ISA001075
Medium
167.238.147.12
hmcas400-1
ISA2011
622
IBM
WIP - CMR
ISA001074
Medium
167.238.147.12
hmcas400-1
ISA2011
631
IBM
WIP - CMR
ISA001094
Medium
167.238.147.12
hmcas400-1
ISA2011
1087
IBM
WIP
ISA001005
High
167.238.175.59
infdev-b2b1
ISA2011
1088
IBM
WIP
ISA001100
Medium
167.238.175.59
infdev-b2b1
ISA2011
1089
IBM
WIP
ISA001005
High
167.238.175.60
infint-b2b1
ISA2011
1090
IBM
WIP
ISA001100
Medium
167.238.175.60
infint-b2b1
ISA2011
204
IBM
WIP
ISA001005
High
167.238.175.63
infint-rtm1
ISA2011
11116
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.213
INF-PRD104
ISA2011
10466
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.207
infprd-b2b1
ISA2011
10475
IBM
WIP - Validation in Progress
ISA001160
High
167.238.169.214
infprd-rtm1
ISA2011
1093
IBM
WIP
ISA001005
High
167.238.169.214
infprd-rtm1
ISA2011
1094
IBM
WIP
ISA001100
Medium
167.238.169.214
infprd-rtm1
ISA2011
1903
IBM
WIP
ISA001013
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1844
IBM
WIP
ISA001079
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1998
IBM
WIP
ISA001032
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2006
IBM
WIP
ISA001035
Medium
167.238.143.124
OEM-PRDDB1-RIB


Health Net/IBM Confidential         Amendment 4     Page 75

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
2259
IBM
WIP
ISA001096
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1863
IBM
WIP
ISA001008
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2267
IBM
WIP
ISA001107
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1872
IBM
WIP
ISA001010
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2269
IBM
WIP
ISA001108
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
142
IBM
WIP
ISA001111
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2004
IBM
WIP
ISA001034
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2226
IBM
WIP
ISA001084
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2217
IBM
WIP
ISA001078
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1953
IBM
WIP
ISA001021
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1914
IBM
WIP
ISA001014
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1966
IBM
WIP
ISA001027
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1978
IBM
WIP
ISA001028
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2015
IBM
WIP
ISA001040
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2001
IBM
WIP
ISA001033
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2214
IBM
WIP
ISA001077
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1958
IBM
WIP
ISA001024
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1995
IBM
WIP
ISA001031
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1961
IBM
WIP
ISA001025
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1917
IBM
WIP
ISA001015
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2008
IBM
WIP
ISA001037
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1804
IBM
WIP
ISA001016
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2026
IBM
WIP
ISA001043
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2031
IBM
WIP
ISA001044
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2034
IBM
WIP
ISA001045
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2253
IBM
WIP
ISA001092
Medium
167.238.143.124
OEM-PRDDB1-RIB


Health Net/IBM Confidential         Amendment 4     Page 76

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
2038
IBM
WIP
ISA001046
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2050
IBM
WIP
ISA001048
Low
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2241
IBM
WIP
ISA001090
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2068
IBM
WIP
ISA001051
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2063
IBM
WIP
ISA001050
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2073
IBM
WIP
ISA001055
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1816
IBM
WIP
ISA001058
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2148
IBM
WIP
ISA001067
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2136
IBM
WIP
ISA001066
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2124
IBM
WIP
ISA001065
Low
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2160
IBM
WIP
ISA001068
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2171
IBM
WIP
ISA001069
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1993
IBM
WIP
ISA001030
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2189
IBM
WIP
ISA001072
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2186
IBM
WIP
ISA001071
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2232
IBM
WIP
ISA001087
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2238
IBM
WIP
ISA001089
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2011
IBM
WIP
ISA001038
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2235
IBM
WIP
ISA001088
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2191
IBM
WIP
ISA001073
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2204
IBM
WIP
ISA001075
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2196
IBM
WIP
ISA001074
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2221
IBM
WIP
ISA001081
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2256
IBM
WIP
ISA001094
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1955
IBM
WIP
ISA001022
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
1963
IBM
WIP
ISA001026
Medium
167.238.143.124
OEM-PRDDB1-RIB


Health Net/IBM Confidential         Amendment 4     Page 77

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
2219
IBM
WIP
ISA001080
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
2261
IBM
WIP
ISA001097
High
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
141
IBM
WIP
ISA001110
Medium
167.238.143.124
OEM-PRDDB1-RIB
ISA2011
26140
IBM
WIP
ISA001741
Medium
167.238.169.168
ORAC-PRD05 Cluster 03
ISA2011
26143
IBM
WIP
ISA001741
Medium
167.238.169.93
oraprd56-scan
ISA2011
26768
IBM
WIP
ISA001741
Medium
167.238.169.92
oraprd56-scan
ISA2011
10285
IBM
WIP
ISA001164
Low
167.238.169.93
oraprd56-scan.
ORAC-PRD06 Cluster 03
ISA2011
10671
IBM
WIP
ISA001162
High
167.238.188.212
P570-01-VIO01
ISA2011
14483
IBM
WIP
ISA001477
Medium
167.238.156.118
RC-APP77
ISA2011
14501
IBM
WIP
ISA001476
Medium
141.177.10.90
RC-APP89
ISA2011
28194
IBM
WIP
ISA001209
Medium
167.238.173.19
RC-HNDC02-TST
ISA2011
28192
IBM
WIP
ISA001208
Medium
167.238.173.19
RC-HNDC02-TST
ISA2011
28190
IBM
WIP
ISA001206
Medium
167.238.173.19
RC-HNDC02-TST
ISA2011
7858
IBM
WIP
ISA001223
High
167.238.189.26
RC-SQL44
ISA2011
15041
IBM
WIP
ISA001476
Medium
167.238.156.107
RC-WEB57
ISA2011
1640
IBM
WIP
ISA001079
High
167.238.129.101
remedy
ISA2011
1637
IBM
WIP
ISA001070
High
167.238.129.101
remedy
ISA2011
1641
IBM
WIP
ISA001084
Medium
167.238.129.101
remedy
ISA2011
1633
IBM
WIP
ISA001029
Medium
167.238.129.101
remedy
ISA2011
1635
IBM
WIP
ISA001051
Medium
167.238.129.101
remedy
ISA2011
1634
IBM
WIP
ISA001050
Medium
167.238.129.101
remedy
ISA2011
1636
IBM
WIP
ISA001056
Medium
167.238.129.101
remedy
ISA2011
1639
IBM
WIP
ISA001075
Medium
167.238.129.101
remedy
ISA2011
1638
IBM
WIP
ISA001074
Medium
167.238.129.101
remedy
ISA2011
1879
IBM
WIP
ISA001010
Medium
167.238.154.40
SAN Sw2 A (4)


Health Net/IBM Confidential         Amendment 4     Page 78

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
1878
IBM
WIP
ISA001010
Medium
167.238.154.39
SAN Sw2 B (3)
ISA2011
1642
IBM
WIP
ISA001010
Medium
167.238.154.11
san_fabric_a
ISA2011
1644
IBM
WIP
ISA001010
Medium
167.238.154.12
san_fabric_b
ISA2011
1731
IBM
WIP
ISA001079
High
167.238.154.15
svc_node_1
ISA2011
1732
IBM
WIP
ISA001084
Medium
167.238.154.15
svc_node_1
ISA2011
1705
IBM
WIP
ISA001013
High
167.238.154.15
svc_node_1
ISA2011
1708
IBM
WIP
ISA001017
Medium
167.238.154.15
svc_node_1
ISA2011
1709
IBM
WIP
ISA001018
Medium
167.238.154.15
svc_node_1
ISA2011
1710
IBM
WIP
ISA001019
High
167.238.154.15
svc_node_1
ISA2011
1711
IBM
WIP
ISA001027
Medium
167.238.154.15
svc_node_1
ISA2011
1712
IBM
WIP
ISA001028
Medium
167.238.154.15
svc_node_1
ISA2011
1706
IBM
WIP
ISA001015
Medium
167.238.154.15
svc_node_1
ISA2011
1707
IBM
WIP
ISA001016
Medium
167.238.154.15
svc_node_1
ISA2011
1713
IBM
WIP
ISA001041
Medium
167.238.154.15
svc_node_1
ISA2011
1714
IBM
WIP
ISA001043
Medium
167.238.154.15
svc_node_1
ISA2011
1715
IBM
WIP
ISA001046
High
167.238.154.15
svc_node_1
ISA2011
1733
IBM
WIP
ISA001090
Medium
167.238.154.15
svc_node_1
ISA2011
1716
IBM
WIP
ISA001049
Medium
167.238.154.15
svc_node_1
ISA2011
1718
IBM
WIP
ISA001057
High
167.238.154.15
svc_node_1
ISA2011
1717
IBM
WIP
ISA001055
Medium
167.238.154.15
svc_node_1
ISA2011
1719
IBM
WIP
ISA001058
Medium
167.238.154.15
svc_node_1
ISA2011
1720
IBM
WIP
ISA001059
Medium
167.238.154.15
svc_node_1
ISA2011
1722
IBM
WIP
ISA001063
Medium
167.238.154.15
svc_node_1
ISA2011
1723
IBM
WIP
ISA001064
Low
167.238.154.15
svc_node_1
ISA2011
1721
IBM
WIP
ISA001062
Medium
167.238.154.15
svc_node_1
ISA2011
1726
IBM
WIP
ISA001067
Medium
167.238.154.15
svc_node_1


Health Net/IBM Confidential         Amendment 4     Page 79

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
1725
IBM
WIP
ISA001066
High
167.238.154.15
svc_node_1
ISA2011
1724
IBM
WIP
ISA001065
Low
167.238.154.15
svc_node_1
ISA2011
1727
IBM
WIP
ISA001068
Medium
167.238.154.15
svc_node_1
ISA2011
1728
IBM
WIP
ISA001069
Medium
167.238.154.15
svc_node_1
ISA2011
1730
IBM
WIP
ISA001075
Medium
167.238.154.15
svc_node_1
ISA2011
1729
IBM
WIP
ISA001074
Medium
167.238.154.15
svc_node_1
ISA2011
1704
IBM
WIP
ISA001012
Medium
167.238.154.15
svc_node_1
ISA2011
1761
IBM
WIP
ISA001079
High
167.238.154.57
svc-node7
ISA2011
1762
IBM
WIP
ISA001084
Medium
167.238.154.57
svc-node7
ISA2011
1735
IBM
WIP
ISA001013
High
167.238.154.57
svc-node7
ISA2011
1738
IBM
WIP
ISA001017
Medium
167.238.154.57
svc-node7
ISA2011
1739
IBM
WIP
ISA001018
Medium
167.238.154.57
svc-node7
ISA2011
1740
IBM
WIP
ISA001019
High
167.238.154.57
svc-node7
ISA2011
1741
IBM
WIP
ISA001027
Medium
167.238.154.57
svc-node7
ISA2011
1742
IBM
WIP
ISA001028
Medium
167.238.154.57
svc-node7
ISA2011
1736
IBM
WIP
ISA001015
Medium
167.238.154.57
svc-node7
ISA2011
1737
IBM
WIP
ISA001016
Medium
167.238.154.57
svc-node7
ISA2011
1743
IBM
WIP
ISA001041
Medium
167.238.154.57
svc-node7
ISA2011
1744
IBM
WIP
ISA001043
Medium
167.238.154.57
svc-node7
ISA2011
1745
IBM
WIP
ISA001046
High
167.238.154.57
svc-node7
ISA2011
1763
IBM
WIP
ISA001090
Medium
167.238.154.57
svc-node7
ISA2011
1746
IBM
WIP
ISA001049
Medium
167.238.154.57
svc-node7
ISA2011
1748
IBM
WIP
ISA001057
High
167.238.154.57
svc-node7
ISA2011
1747
IBM
WIP
ISA001055
Medium
167.238.154.57
svc-node7
ISA2011
1749
IBM
WIP
ISA001058
Medium
167.238.154.57
svc-node7
ISA2011
1750
IBM
WIP
ISA001059
Medium
167.238.154.57
svc-node7


Health Net/IBM Confidential         Amendment 4     Page 80

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2011
1752
IBM
WIP
ISA001063
Medium
167.238.154.57
svc-node7
ISA2011
1753
IBM
WIP
ISA001064
Low
167.238.154.57
svc-node7
ISA2011
1751
IBM
WIP
ISA001062
Medium
167.238.154.57
svc-node7
ISA2011
1756
IBM
WIP
ISA001067
Medium
167.238.154.57
svc-node7
ISA2011
1755
IBM
WIP
ISA001066
High
167.238.154.57
svc-node7
ISA2011
1754
IBM
WIP
ISA001065
Low
167.238.154.57
svc-node7
ISA2011
1757
IBM
WIP
ISA001068
Medium
167.238.154.57
svc-node7
ISA2011
1758
IBM
WIP
ISA001069
Medium
167.238.154.57
svc-node7
ISA2011
1760
IBM
WIP
ISA001075
Medium
167.238.154.57
svc-node7
ISA2011
1759
IBM
WIP
ISA001074
Medium
167.238.154.57
svc-node7
ISA2011
1734
IBM
WIP
ISA001012
Medium
167.238.154.57
svc-node7
ISA2011
1789
IBM
WIP
ISA001010
Medium
167.238.154.13
tan_fabric_a
ISA2011
1791
IBM
WIP
ISA001010
Medium
167.238.154.14
tan_fabric_b
ISA2011
2317
IBM
WIP
ISA001079
High
167.238.154.22
xp48306.hncorp
ISA2011
1827
IBM
WIP
ISA001079
High
141.177.128.67
141.177.128.67
ISA2011
1828
IBM
WIP
ISA001079
High
141.177.128.83
141.177.128.83
ISA2011
1830
IBM
WIP
ISA001079
High
141.177.169.123
141.177.169.123
ISA2011
6639
IBM
WIP
ISA001489
High
167.238.167.217
BLD-DLG01
ISA2011
1091
IBM
WIP
ISA001005
High
167.238.175.62
infint-rtm1
ISA2011
1092
IBM
WIP
ISA001100
Medium
167.238.175.62
infint-rtm1
ISA2011
28006
IBM
WIP
ISA001209
Medium
167.238.149.104
RC-APPCL01
ISA2011
28007
IBM
WIP
ISA001209
Medium
167.238.149.13
RC-APPCL02
ISA2011
28195
IBM
WIP
ISA001209
Medium
167.238.180.26
RC-HNDC02-TST
ISA2011
28193
IBM
WIP
ISA001208
Medium
167.238.180.26
RC-HNDC02-TST
ISA2011
28191
IBM
WIP
ISA001206
Medium
167.238.180.26
RC-HNDC02-TST


Health Net/IBM Confidential         Amendment 4     Page 81

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2012
1587
IBM
WIP
ISA002523
Low
141.177.13.40
141.177.13.40
ISA2012
1588
IBM
WIP
ISA002523
Low
141.177.13.41
141.177.13.41
ISA2012
1589
IBM
WIP
ISA002523
Low
141.177.13.42
141.177.13.42
ISA2012
1590
IBM
WIP
ISA002523
Low
141.177.13.43
141.177.13.43
ISA2012
1591
IBM
WIP
ISA002523
Low
141.177.13.44
141.177.13.44
ISA2012
1593
IBM
WIP
ISA002523
Low
141.177.13.60
141.177.13.60
ISA2012
1756
IBM
WIP
ISA002523
Low
141.177.169.60
141.177.169.60
ISA2012
3904
IBM
WIP
ISA002519
Medium
141.177.169.60
141.177.169.60
ISA2012
5821
IBM
WIP
ISA002797
High
141.177.169.60
141.177.169.60
ISA2012
1831
IBM
WIP
ISA002523
Low
141.177.227.124
141.177.227.124
ISA2012
1834
IBM
WIP
ISA002523
Low
141.177.227.167
141.177.227.167
ISA2012
1835
IBM
WIP
ISA002523
Low
141.177.227.168
141.177.227.168
ISA2012
1836
IBM
WIP
ISA002523
Low
141.177.227.171
141.177.227.171
ISA2012
1838
IBM
WIP
ISA002523
Low
141.177.227.177
141.177.227.177
ISA2012
1839
IBM
WIP
ISA002523
Low
141.177.227.198
141.177.227.198
ISA2012
1840
IBM
WIP
ISA002523
Low
141.177.227.202
141.177.227.202
ISA2012
1841
IBM
WIP
ISA002523
Low
141.177.227.203
141.177.227.203
ISA2012
1842
IBM
WIP
ISA002523
Low
141.177.227.204
141.177.227.204
ISA2012
1742
IBM
WIP
ISA002523
Low
141.177.149.104
ca110-f01-io01
ISA2012
1862
IBM
WIP
ISA002523
Low
141.177.233.233
ca127-f01-io01
ISA2012
1794
IBM
WIP
ISA002523
Low
141.177.178.204
ca131-f02-io01
ISA2012
1754
IBM
WIP
ISA002523
Low
141.177.168.80
ca133-f01-io01
ISA2012
1875
IBM
WIP
ISA002523
Low
141.177.240.96
ca134-f02-io01
ISA2012
1792
IBM
WIP
ISA002523
Low
141.177.178.93
ca137-f01-io01
ISA2012
1667
IBM
WIP
ISA002523
Low
141.177.121.41
ca260-f01-pa02
ISA2012
1759
IBM
WIP
ISA002523
Low
141.177.169.136
ca267-f01-io01
ISA2012
1755
IBM
WIP
ISA002523
Low
141.177.169.44
ca286-f01-io01
ISA2012
1884
IBM
WIP
ISA002523
Low
141.177.242.168
ca292-f18-io01


Health Net/IBM Confidential         Amendment 4     Page 82

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2012
1864
IBM
WIP
ISA002523
Low
141.177.234.76
ca304-f01-io01
ISA2012
1825
IBM
WIP
ISA002523
Low
141.177.221.43
ca331-f02-io01
ISA2012
1823
IBM
WIP
ISA002523
Low
141.177.220.19
ca331-f02-io02
ISA2012
1870
IBM
WIP
ISA002523
Low
141.177.239.11
ca336-f01-io01
ISA2012
1641
IBM
WIP
ISA002523
Low
141.177.90.75
ca337-f01-io01
ISA2012
855
IBM
WIP
ISA002544
Medium
167.238.155.230
BLD-FS-SQLCL11
ISA2012
3697
IBM
WIP
ISA001157
Medium
165.174.12.155
ca003-f01-v01-aerojet-exec-bordroom
ISA2012
3696
IBM
WIP
ISA001157
Medium
165.174.12.134
ca003-f01-v02-aerojet-br
ISA2012
1353
IBM
WIP
ISA002890
Low
167.238.155.86
ccs-prdsm2
ISA2012
3714
IBM
WIP
ISA002526
Medium
167.238.155.118
em-prdarch5
ISA2012
5231
IBM
WIP
ISA002582
High
141.177.227.134
hbapp01
ISA2012
5234
IBM
WIP
ISA002582
High
141.177.227.166
hbapp01
ISA2012
5232
IBM
WIP
ISA002582
High
141.177.227.135
hbweb02
ISA2012
5209
IBM
WIP
ISA002582
High
141.177.171.134
ivgapp04
ISA2012
5212
IBM
WIP
ISA002582
High
141.177.171.166
IVGAPP04
ISA2012
5210
IBM
WIP
ISA002582
High
141.177.171.135
ivgweb02
ISA2012
5134
IBM
WIP
ISA002582
High
141.177.31.244
rc_fc1b
ISA2012
5072
IBM
WIP
ISA002573
High
141.177.40.28
rc-app100
ISA2012
5080
IBM
WIP
ISA002576
High
141.177.40.28
rc-app100
ISA2012
5703
IBM
WIP
ISA002797
High
141.177.13.80
rc-prdnas01
ISA2012
5708
IBM
WIP
ISA002797
High
141.177.17.27
RC-PRDNAS01
ISA2012
5846
IBM
WIP
ISA002797
High
141.177.221.128
srafcl01-n-rib
ISA2012
1359
IBM
WIP
ISA002890
Low
167.238.155.242
tnex-prddb2
ISA2012
4697
IBM
WIP
ISA002795
High
141.177.90.5
vis-fs01-rib
ISA2012
4715
IBM
WIP
ISA002795
High
141.177.124.36
wh-fscl27-rib
ISA2012
5797
IBM
WIP
ISA002797
High
141.177.124.36
wh-fscl27-rib
ISA2012
4307
IBM
WIP
ISA002380
Critical
141.177.123.82
wh-webrtd01


Health Net/IBM Confidential         Amendment 4     Page 83

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2012
5789
IBM
WIP - Pending HN
ISA002797
High
141.177.123.164
141.177.123.164
ISA2012
5823
IBM
WIP - Pending HN
ISA002797
High
141.177.171.168
141.177.171.168
ISA2012
5824
IBM
WIP - Pending HN
ISA002797
High
141.177.171.171
141.177.171.171
ISA2012
5825
IBM
WIP - Pending HN
ISA002797
High
141.177.171.172
141.177.171.172
ISA2012
5826
IBM
WIP - Pending HN
ISA002797
High
141.177.171.175
141.177.171.175
ISA2012
5827
IBM
WIP - Pending HN
ISA002797
High
141.177.171.214
141.177.171.214
ISA2012
5850
IBM
WIP - Pending HN
ISA002797
High
141.177.227.167
141.177.227.167
ISA2012
5851
IBM
WIP - Pending HN
ISA002797
High
141.177.227.168
141.177.227.168
ISA2012
5852
IBM
WIP - Pending HN
ISA002797
High
141.177.227.171
141.177.227.171
ISA2012
5853
IBM
WIP - Pending HN
ISA002797
High
141.177.227.174
141.177.227.174
ISA2012
5854
IBM
WIP - Pending HN
ISA002797
High
141.177.227.204
141.177.227.204
ISA2012
2718
IBM
WIP - Pending HN
ISA002847
Medium
141.177.196.135
aj-rpts-1
ISA2012
2729
IBM
WIP - Pending HN
ISA002872
Medium
141.177.196.135
aj-rpts-1
ISA2012
3266
IBM
WIP - Pending HN
ISA002877
Medium
141.177.196.135
aj-rpts-1
ISA2012
4027
IBM
WIP - Pending HN
ISA002859
Medium
141.177.196.135
aj-rpts-1
ISA2012
5062
IBM
WIP - Pending HN
ISA002850
High
141.177.196.135
aj-rpts-1
ISA2012
2719
IBM
WIP - Pending HN
ISA002847
Medium
165.174.2.87
fs-rpts-1.fs
ISA2012
2730
IBM
WIP - Pending HN
ISA002872
Medium
165.174.2.87
fs-rpts-1.fs


Health Net/IBM Confidential         Amendment 4     Page 84

--------------------------------------------------------------------------------






Audit Cycle
Row
Responsible
Complete Action
ISA#
CVSS Risk Rating
IP Address
Host/DNS Name
ISA2012
3267
IBM
WIP - Pending HN
ISA002877
Medium
165.174.2.87
fs-rpts-1.fs
ISA2012
4028
IBM
WIP - Pending HN
ISA002859
Medium
165.174.2.87
fs-rpts-1.fs
ISA2012
5063
IBM
WIP - Pending HN
ISA002850
High
165.174.2.87
fs-rpts-1.fs
ISA2012
3084
IBM
WIP
ISA002527
Medium
167.238.155.118
em-prdarch5
ISA2012
3085
IBM
WIP
ISA002528
Medium
167.238.155.118
em-prdarch5
ISA2012
3086
IBM
WIP
ISA002529
Medium
167.238.155.118
em-prdarch5
ISA2012
1811
IBM
WIP
ISA002523
Low
141.177.196.26
rc1-hnc-dc01-rib
ISA2012
568
IBM
WIP
ISA001477
Medium
204.107.54.88
bld-cphcsdwsd
ISA2012
767
IBM
WIP
ISA002999
High
167.238.142.142
BLD-FS-VM22
ISA2012
582
IBM
WIP
ISA001477
Medium
204.107.56.49
careaffiliate
ISA2012
570
IBM
WIP
ISA001477
Medium
204.107.54.142
hnfsweb-t3qa
ISA2012
550
IBM
WIP
ISA001477
Medium
204.107.54.67
members.spanish.mhn.com
ISA2012
5151
IBM
WIP - CMR
ISA002582
High
141.177.98.115
WH-XP
ISA2012
577
IBM
WIP
ISA001477
Medium
204.107.56.35
www.dashboard.hnfs.net
ISA2012
579
IBM
WIP
ISA001477
Medium
204.107.56.40
www.iw.hnfs.net
ISA2012
578
IBM
WIP
ISA001477
Medium
204.107.56.36
www.iw.mhngs.com
ISA2012
4974
IBM
WIP - CMR
ISA002433
High
141.177.31.244
RC-XP
ISA2012
4982
IBM
WIP
ISA002433
High
141.177.98.115
WH-XP




Health Net/IBM Confidential         Amendment 4     Page 85